EXHIBIT 10.1

 

SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT

 

IN THE MAXIMUM AMOUNT OF US$5,000,000

 

BY AND AMONG

 

THE PULSE NETWORK, INC., as Borrower,

 

THE PULSE NETWORK, INC. AND THE PULSE NETWORK MANAGEMENT, LLC, as Joint and
Several Guarantors,

 

AND

 

TCA GLOBAL CREDIT MASTER FUND, LP, as Lender

 

Dated as of September 30, 2014

 

Effective as of October 3, 2014

 

 

 
1


--------------------------------------------------------------------------------




 

SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT

 

This SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT (as amended, restated,
modified or supplemented from time to time, this “Agreement”), dated as of
September 30, 2014 and made effective as of October 3, 2014 (the “Effective
Date”), is executed by and among: (i) THE PULSE NETWORK, INC., a corporation
incorporated under the laws of the State of Nevada (the “Borrower”); (ii) THE
PULSE NETWORK, INC., a corporation incorporated under the laws of the State of
Massachusetts, THE PULSE NETWORK MANAGEMENT, LLC, a limited liability company
organized and existing under the laws of the State of Massachusetts, and any
Person to hereafter become a Subsidiary of the Borrower pursuant to Section
3.18 hereof, and any Person that from time to time may hereafter become liable
for the Obligations, or any part thereof, as joint and several guarantors
(together, jointly and severally, the “Guarantors” and together with the
Borrower, the “Credit Parties”); and (iii) TCA GLOBAL CREDIT MASTER FUND, LP, a
limited partnership organized and existing under the laws of the Cayman Islands,
as lender (the “Lender”).

 

WHEREAS, Borrower has requested that Lender extend a senior secured revolving
credit facility to Borrower of up to Five Million and No/100 United States
Dollars (US$5,000,000.00) for working capital financing for Borrower and for any
other the purposes permitted hereunder; and for these purposes, Lender is
willing to make certain loans and extensions of credit available to Borrower of
up to such amount and upon the terms and conditions set forth herein; and

 

WHEREAS, as a material inducement for Lender to make loans and extensions of
credit to Borrower pursuant to the terms and conditions set forth herein: (i)
the Guarantors have, inter alia, agreed to execute Guaranty Agreements in favor
of Lender, whereby each Guarantor shall jointly and severally guarantee any and
all of the Borrower’s Obligations owed under this Agreement and under any other
Loan Document; (ii) the Credit Parties have, inter alia, agreed to execute
Security Agreements in favor of Lender, whereby each Credit Party shall grant to
the Lender a first priority security interest in and lien upon all of its
existing and after-acquired tangible and intangible assets, as security for the
payment and performance of any and all Obligations owed under this Agreement and
under any other Loan Document; and (iii) the Borrower has agreed to execute a
Pledge Agreement in favor of Lender, whereby the Borrower shall pledge to the
Lender all of its right, title and interest in and to, and provide a first
priority lien and security interest on, all of its issued and outstanding shares
and/or membership interests of the Guarantors, as applicable, as security for
the payment and performance of any and all Obligations owed under this Agreement
and under any other Loan Document;

 

 
2


--------------------------------------------------------------------------------




  

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

 

1. DEFINITIONS.

 

1.1 Defined Terms. For the purposes of this Agreement, the following capitalized
words and phrases shall have the meanings set forth below.

 

(a) “Access Details” shall have the meaning given to it in
Section 1(e)(i)(3) hereof.

 

(b) “Account” shall mean, individually, and “Accounts” shall mean, collectively,
any and all accounts (as such term is defined in the UCC) of any Credit Party.

 

(c) “Advance Calculation Amount” shall mean an amount, expressed in Dollars,
determined by Lender from time to time, and calculated as follows: (i) the
average monthly Receipts collected into the Lock Box Account for the three (3)
calendar months immediately prior to when the calculation is made by Lender, or
for the entire life of the Loans, as determined by Lender in its sole discretion
(such amount hereinafter called the “AMC Amount”); (ii) then the AMC Amount
shall be multiplied by twenty percent (20%) (such resulting amount hereinafter
called the “Collected Amount”); and (iii) the Collected Amount shall then be
multiplied by eight (8), and the result shall be the Advance Calculation Amount.

 

(d) “Advisory Fee” shall have the meaning given to it in Section 2.2(f) hereof.

 

(e) “Advisory Fee Shares” shall have the meaning given to it in Section
2.2(f) hereof.

 

(f) “Affiliate” (a) of Lender shall mean: (i) any entity which, directly or
indirectly, Controls or is Controlled By or is under common Control with Lender;
and (ii) any entity administered or managed by Lender, or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans; and (b) of any Credit Party shall
mean any entity which, directly or indirectly, Controls or is Controlled By or
is under common Control with any Credit Party.

 

(g) “Agreement” shall mean this Senior Secured Revolving Credit Facility
Agreement by and among the Credit Parties and the Lender.

 

(h) “Asset Monitoring Fee” shall have the meaning given to it in
Section 2.2(a) hereof.

 

(i) “Borrower” shall have the meaning given to such term in the preamble hereof.

 

(j) “Borrowing Base Amount” shall mean an amount, expressed in Dollars, equal to
the Advance Calculation Amount.

 

 
3


--------------------------------------------------------------------------------




 

(k) “Borrowing Base Certificate” shall mean a certificate delivered by Lender to
Borrower from time to time in a form acceptable to Lender, pursuant to which the
formula and calculation of the Borrowing Base Amount is made by Lender.

 

(l) “Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which banks are authorized or required to be closed for the conduct
of commercial banking business in the State of Nevada.

 

(m) “BSA” shall have the meaning given to it in Section 14.22 hereof.

 

(n) “Capital Expenditures” shall mean expenditures (including Capital Lease
obligations which should be capitalized under GAAP) for the acquisition of fixed
assets which are required to be capitalized under GAAP.

 

(o) “Capital Lease” shall mean, as to any Person, a lease of any interest in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible, by such Person as lessee that is, or should be, in accordance with
Financial Accounting Standards Board Statement No. 13, as amended from time to
time, or, if such Statement is not then in effect, such statement of GAAP as may
be applicable, recorded as a “capital lease” on the balance sheets of any Credit
Party prepared in accordance with GAAP.

 

(p) “Change in Control” shall mean any sale, conveyance, assignment or other
transfer, directly or indirectly, of any ownership interest of any Credit Party,
which results in any change in the identity of the individuals or entities in
Control of such Credit Party as of the Effective Date or the grant of a security
interest in any ownership interest of any Person, directly or indirectly
Controlling the Credit Parties, which could result in a change in the identity
of the individuals or entities in Control of such Credit Party as of the
Effective Date.

 

(q) “Collateral” shall mean “Collateral” as defined in the Security Agreements,
and if there is more than one Security Agreement, it shall mean, as the context
so requires, the “Collateral” for each individual Credit Party, as such term is
defined in the Security Agreement for such applicable Credit Party, and all of
the “Collateral,” in the aggregate, for all Credit Parties, collectively, under
each of the Security Agreements.

 

(r) “Common Stock” shall mean the common stock of the Borrower, par value $0.001
per share. 

 

 
4


--------------------------------------------------------------------------------




 

(s) “Compliance Certificate” shall mean the covenant compliance certificate, the
form of which is attached hereto as Exhibit “A”.

 

(t) “Contingent Liability” and “Contingent Liabilities” shall mean,
respectively, each obligation and liability of the Credit Parties and all such
obligations and liabilities of the Credit Parties incurred pursuant to any
agreement, undertaking or arrangement by which any Credit Party either: (i)
guarantees, endorses or otherwise becomes or is contingently liable upon (by
direct or indirect agreement, contingent or otherwise, to provide funds for
payment, to supply funds to, or otherwise to invest in, a debtor, or otherwise
to assure a creditor against loss) the indebtedness, dividend, obligation or
other liability of any other Person in any manner (other than by endorsement of
instruments in the course of collection), including without limitation, any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (ii) guarantees the payment of dividends or other
distributions upon the shares or ownership interest of any other Person; (iii)
undertakes or agrees (whether contingently or otherwise): (A) to purchase,
repurchase, or otherwise acquire any indebtedness, obligation or liability of
any other Person or any property or assets constituting security therefor; (B)
to advance or provide funds for the payment or discharge of any indebtedness,
obligation or liability of any other Person (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise), or to maintain
solvency, assets, level of income, working capital or other financial condition
of any other Person; or (C) to make payment to any other Person other than for
value received; (iv) agrees to lease property or to purchase securities,
property or services from such other Person with the purpose or intent of
assuring the owner of such indebtedness or obligation of the ability of such
other Person to make payment of the indebtedness or obligation; (v) to induce
the issuance of, or in connection with the issuance of, any letter of credit for
the benefit of such other Person; or (vi) undertakes or agrees otherwise to
assure or insure a creditor against loss. The amount of any Contingent Liability
shall (subject to any limitation set forth herein) be deemed to be the
outstanding principal amount (or maximum permitted principal amount, if larger)
of the indebtedness, obligation or other liability guaranteed or supported
thereby.

 

(u) “Control,” “Controlling,” “Controlled By,” or words of similar import shall
mean the possession, directly or indirectly, of the power to direct, or cause
the direction of, the management and policies of a Person by contract, voting of
securities, or otherwise.

 

(v) “Conversion Shares” shall have the meaning given to it in Section 2.2(g)
hereof.

 

(w) “Credit Card Date” shall have the meaning given to it in Section 2.1(e)
hereof. 

 

 
5


--------------------------------------------------------------------------------




 

(x) “Credit Party(ies)” shall have the meaning given to such term in the
preamble hereof.

 

(y) “Credit Party Leases” shall have the meaning given to it in Section 7.18
hereof.

 

(z) “Customer” shall mean any Person who is obligated to any Credit Party for
any Receipts.

 

(aa) “Default Rate” shall mean a per annum rate of interest equal to the highest
non-usurious rate permitted by applicable law, and if there is no such rate
under applicable law, then eighteen percent (18%) per annum.

 

(bb) “Dollars” or “$” means lawful currency of the United States of America.

 

(cc) “Effective Date” shall have the meaning given to it in the preamble hereof.

 

(dd) “Eligible Accounts” means, as applicable for each Credit Party:

 

(A) all sales of the Credit Parties arising from Point-of-Sale Transactions
which meet each of the criteria set forth below (any sale that fails to meet the
criteria below can still be deemed an Eligible Account, in Lender’s sole
discretion):

 

(i) are genuine in all respects and have arisen in the Credit Parties’ Ordinary
Course of Business from the sale of goods or performance of services by Credit
Parties, which delivery of goods has occurred or performance of services have
been fully performed;

 

(ii) payment for the sale has been made in full by the Customer at the time of
the sale, and such sale is not subject to any chargeback, credit, setoff,
allowance, adjustment, repurchase or return agreement or obligation of any kind;

 

(iii) the Customer on the sale is not a Subsidiary or a director, officer,
employee, agent, parent or Affiliate of any Credit Party; and

 

(iv) the Receipts from the sale are subject to a perfected, first priority Lien
in favor of Lender and not subject to any Lien whatsoever, other than the Lien
of Lender and except for Permitted Liens.

 

 
6


--------------------------------------------------------------------------------




 

(B) all Accounts of the Credit Parties which meet each of the criteria set forth
below (an Account that fails to meet the criteria below can still be deemed an
Eligible Account, in Lender’s sole discretion):

 

(i) are genuine in all respects and have arisen in the Credit Parties’ Ordinary
Course of Business from the sale of goods or performance of services by Credit
Parties, which delivery of goods has occurred or performance of services have
been fully performed;

 

(ii) are evidenced by an invoice delivered to the Customer obligated under such
Account, are due and payable within thirty (30) days after the date of the
invoice, and are not more than ninety (90) days outstanding past the invoice
date;

 

(iii) do not arise from a “sale on approval”, “sale or return”, “consignment”,
“guaranteed sale” or “bill and hold”, or are subject to any other repurchase or
return agreement;

 

(iv) have not arisen in connection with a sale to a Customer obligated under
such Account who is not a resident or citizen of, or an entity organized in, and
is principally located within, the United States of America;

 

(v) are not due from a Customer obligated under such Account which is a
Subsidiary or a director, officer, employee, agent, parent or Affiliate of any
Credit Party;

 

(vi) do not arise out of contracts with the United States or any Governmental
Authority thereof, unless the a Credit Party has assigned its right to payment
of such Account to Lender pursuant to the Federal Assignment of Claims Act of
1940 (or analogous statute), and evidence (satisfactory to Lender) of such
assignment has been delivered to Lender;

 

(vii) do not arise in connection with a sale to a Customer obligated under such
Account who is located within a state or jurisdiction which requires any Credit
Party, as a precondition to commencing or maintaining an action in the courts of
that state or jurisdiction, either to: (A) receive a certificate of authority to
do business and be in good standing in such state or jurisdiction; or (B) file a
notice of business activities or similar report with such state’s or
jurisdiction’s taxing authority, unless: (I) the applicable Credit Party has
taken one of the actions described in clauses (A) or (B); (II) the failure to
take one of the actions described in either clause (A) or (B) may be cured
retroactively by the applicable Credit Party at its election; or (III) the
applicable Credit Party has proven to the satisfaction of Lender that it is
exempt from any such requirements under such state’s or jurisdiction’s laws;

  

 
7


--------------------------------------------------------------------------------




 

(viii) do not arise out of a contract or order which, by its terms, forbids or
makes void or unenforceable the assignment to Lender of the Account arising with
respect thereto and are not assignable to Lender for any other reason;

 

(ix) are the valid, legally enforceable and unconditional obligation of the
Customer obligated under such Account, are not the subject of any setoff,
counterclaim, credit, allowance or adjustment by the Customer obligated under
such Account, or of any claim by the Customer obligated under such Account
denying liability thereunder in whole or in part, and the Customer obligated
under such Account has not refused to accept and/or has not returned or offered
to return any of the goods or services which are the subject of such Account;

 

(x) are subject to a perfected, first priority Lien in favor of Lender and not
subject to any Lien whatsoever, other than the Lien of Lender and except for
Permitted Liens;

 

(xi) no Proceedings are pending or threatened against the Customer obligated
under such Account which might result in any material adverse change in its
financial condition or in its ability to pay any Account in full;

 

(xii) if the Account is evidenced by chattel paper or an instrument, the
originals of such chattel paper or instrument shall have been endorsed and/or
assigned and delivered to Lender or, in the case of electronic chattel paper,
shall be in the control of Lender, in each case in a manner satisfactory to
Lender; and

 

(xiii) there is no bankruptcy, insolvency or liquidation Proceeding pending by
or against the Customer obligated under such Account, nor has the Customer
obligated under such Account gone out of or suspended business, made a general
assignment for the benefit of creditors or failed to pay its debts generally as
they come due, and/or no condition or event has occurred having a Material
Adverse Effect on the Customer obligated under such Account which would require
the Accounts of such Customer to be deemed uncollectible in accordance with
GAAP.

 

 
8


--------------------------------------------------------------------------------




 

A sale or Account which is an Eligible Account shall cease to be an Eligible
Account whenever it ceases to meet any one of the foregoing requirements. In
addition, any sale or Account that otherwise meets each of the criteria above
for an Eligible Account, may nonetheless be deemed not to be an Eligible
Account, or may be deemed as an Eligible Account for a discounted value, all in
Lender’s sole and absolute discretion.

 

If Accounts representing Fifty Percent (50%) or more of the unpaid net amount of
all Accounts from any one Customer fail to qualify as Eligible Accounts,
including because such Accounts are unpaid more than ninety (90) days after the
due date of such Accounts, then all Accounts relating to such Customer shall
cease to be Eligible Accounts. If Accounts owed by a single Customer exceed
Fifty Percent (50%) of all Eligible Accounts, then all Accounts relating to such
Customer in excess of such amount shall cease to be Eligible Accounts.

 

(ee) “Employee Plan” includes any pension, stock bonus, employee stock ownership
plan, retirement, disability, medical, dental or other health plan, life
insurance or other death benefit plan, profit sharing, deferred compensation,
stock option, bonus or other incentive plan, vacation benefit plan, severance
plan or other employee benefit plan or arrangement, including, without
limitation, those pension, profit-sharing and retirement plans of the Credit
Parties described from time to time in the consolidated financial statements of
the Credit Parties and any pension plan, welfare plan, Defined Benefit Pension
Plans (as defined in ERISA) or any multi-employer plan, maintained or
administered by the Credit Parties or to which is the Credit Parties are a party
or may have any liability or by which the Credit Parties are bound.

 

(ff) “Environmental Laws” shall mean all federal, state, district, local and
foreign laws, rules, regulations, ordinances, and consent decrees relating to
health, safety, hazardous substances, pollution and environmental matters, as
now or at any time hereafter in effect, applicable to the Credit Parties’
business or facilities owned or operated by the Credit Parties, including laws
relating to emissions, discharges, releases or threatened releases of
pollutants, contamination, chemicals, or hazardous, toxic or dangerous
substances, materials or wastes in the environment (including ambient air,
surface water, land surface or subsurface strata) or otherwise relating to the
generation, manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials.

 

(gg) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

(hh) “Estimated Over-advance Payment” shall have the meaning given to it in
Section 2.1(d)(i) hereof.

 

(ii) “Event of Default” shall mean any of the events or conditions set forth in
Section 12 hereof.

 

 
9


--------------------------------------------------------------------------------




 

(jj) “Financial Statements” shall have the meaning given to it in
Section 7.10 hereof.

 

(kk) “Funded Indebtedness” shall mean, as to any Person, without duplication:
(i) all indebtedness for borrowed money of such Person (including principal,
interest and, if not paid when due, fees and charges), whether or not evidenced
by bonds, debentures, notes or similar instruments; (ii) all obligations to pay
the deferred purchase price of property or services; (iii) all obligations,
contingent or otherwise, with respect to the maximum face amount of all letters
of credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person (including the Letters of Credit), and all
unpaid drawings in respect of such letters of credit, bankers’ acceptances and
similar obligations; and (iv) all indebtedness secured by any Lien on any
property owned by such Person, whether or not such indebtedness has been assumed
by such Person (provided, however, if such Person has not assumed or otherwise
become liable in respect of such indebtedness, such indebtedness shall be deemed
to be in an amount equal to the fair market value of the property subject to
such Lien at the time of determination). Notwithstanding the foregoing, Funded
Indebtedness shall not include trade payables and accrued expenses incurred by
such Person in accordance with customary practices and in the Ordinary Course of
Business of such Person.

 

(ll) “GAAP” shall mean United States generally accepted accounting principles
set forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which are applicable to the circumstances as of the
date of determination; provided, however, that interim financial statements or
reports shall be deemed in compliance with GAAP despite the absence of footnotes
and fiscal year-end adjustments as required by GAAP.

 

(mm) “Governmental Authority” means any foreign, federal, state or local
government, or any political subdivision thereof, or any court, agency or other
body, organization, group, stock market or exchange exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government.

 

(nn) “Guarantors” shall have the meaning given to it in the preamble hereof.

 

If any Guarantor is an individual, then the term “Guarantors” shall also include
such individual’s spouse, if any.

 

(oo) “Guarantee Agreement(s)” shall mean the guaranty agreements executed by
each Guarantor in favor of the Lender, pursuant to which the Guarantors shall
each guarantee all of the Obligations of the Borrower, the form of which is
attached hereto as Exhibit “B-1”.

 

 
10


--------------------------------------------------------------------------------




 

(pp) “Hazardous Materials” shall mean any hazardous, toxic or dangerous
substance, materials and wastes, including hydrocarbons (including naturally
occurring or manmade petroleum and hydrocarbons), flammable explosives,
asbestos, urea formaldehyde insulation, radioactive materials, biological
substances, polychlorinated biphenyls, pesticides, herbicides and any other kind
and/or type of pollutants or contaminants (including, without limitation,
materials which include hazardous constituents), sewage, sludge, industrial
slag, solvents and/or any other similar substances, materials or wastes that are
or become regulated under any Environmental Law (including any that are or
become classified as hazardous or toxic under any Environmental Law).

 

(qq) “Income Projections” shall have the meaning given to it in Section 10.8
hereof.

 

(rr) “Insurance Policies” shall have the meaning given to it in Section 7.23
hereof.

  

(ss) Interest Rate” shall mean a fixed rate of interest equal to eleven percent
(11.0%) per annum, calculated on the actual number of days elapsed over a
360-day year.

 

(tt) “IP Rights” shall have the meaning given to it in Section 7.21 hereof.

 

(uu) “Irrevocable Transfer Agent Instructions” shall mean the Irrevocable
Transfer Agent Instructions to be entered into by and among the Lender, the
Borrower and the Borrower’s transfer agent, the form of which is attached hereto
as Exhibit “C”.

 

(vv) “Lender” shall have the meaning given to it in the preamble hereof.

 

(ww) “Lender Indemnitee(s)” shall have the meaning given to it in Section 14.19
hereof.

 

(xx) “License Agreements” shall have the meaning given to it in Section 7.21
hereof.

 

(yy) “Lien” shall mean, with respect to any Person, any mortgage, pledge,
 hypothecation, judgment lien or similar legal process, title retention lien, or
other lien, security interest or encumbrance of any nature or kind granted by
such Person or arising by judicial process or otherwise, including the interest
of a vendor under any conditional sale or other title retention agreement and
the interest of a lessor under a lease of any interest in any kind of property
or asset, whether real, personal or mixed, or tangible or intangible, by such
Person as lessee that is, or should be, a Capital Lease on the balance sheet of
such Person prepared in accordance with GAAP.

 

 
11


--------------------------------------------------------------------------------




 

(zz) “Loan” or “Loans” shall mean the aggregate of all Revolving Loans made by
Lender to Borrower under and pursuant to this Agreement.

 

(aaa) “Loan Documents” shall mean those documents listed in Sections 3.1, 3.2
and 3.3 hereof, and any other documents or instruments executed in connection
with this Agreement or the Revolving Loans contemplated hereby, and all
renewals, extensions, future advances, modifications, substitutions, or
replacements thereof.

 

(bbb) “Lock Box” shall have the meaning given to it in Section 2.1(e) hereof.

 

(ccc) “Lock Box Account” shall have the meaning given to it in Section 2.1(e)
hereof.

 

(ddd) “Lock Box Payments” shall have the meaning given to it in
Section 2.1(e) hereof.

 

(eee) “Mandatory Principal Repayment Amount” shall have the meaning given to it
in Section 2.1(d) hereof.

 

(fff) “Material Adverse Effect” shall mean: (i) a material adverse change in, or
a material adverse effect upon, the assets, business, prospects, properties,
financial condition or results of operations of any Credit Party; (ii) a
material impairment of the ability of any Credit Party to perform any of its
Obligations under any of the Loan Documents; or (iii) a material adverse effect
on: (A) any material portion of the Collateral; (B) the legality, validity,
binding effect or enforceability against any Credit Party of any of the Loan
Documents; (C) the perfection or priority (subject to Permitted Liens) of any
Lien granted to Lender under any Loan Document; (D) the rights or remedies of
Lender under any Loan Document; or (E) the Lender’s ability to sell, without
limitation or restriction, if applicable, any Advisory Fee Shares hereunder or
any shares issued to the Lender upon a conversion pursuant to the Revolving
Note. For purposes of determining whether any of the foregoing changes, effects,
impairments, or other events have occurred, such determination shall be made by
Lender, in its sole and absolute discretion.

 

(ggg) “Material Contract” shall mean any contract or agreement to which any
Credit Party is a party or by which any Credit Party or any of its assets are
bound and which: (i) must be disclosed to the SEC, the Principal Trading Market,
or any other Governmental Authority pursuant to the Securities Act, the Exchange
Act, the rules and regulations of the SEC, or any other laws, rules or
regulations of any Governmental Authority or the Principal Trading Market; (ii)
involves aggregate payments of Twenty-Five Thousand and No/100 United States
Dollars (US$25,000.00) or more to or from any Credit Party; (iii) involves
delivery, purchase, licensing or provision, by or to any Credit Party, of any
goods, services, assets or other items having a value (or potential value) over
the term of such contract or agreement of Twenty-Five Thousand and No/100 United
States Dollars (US$25,000.00) or more or is otherwise material to the conduct of
the Credit Party’s business as now conducted and as contemplated to be conducted
in the future; (iv) involves a Credit Party Lease; (v) imposes any guaranty,
surety or indemnification obligations on any Credit Party; or (vi) prohibits any
Credit Party from engaging in any business or competing anywhere in the world.

 

 
12


--------------------------------------------------------------------------------




 

(hhh) “Material Shareholder” shall have the meaning given to it in
Section 7.31 hereof.

 

(iii) “Net Amount” shall have the meaning given to it in Section 2.1(e) hereof.

 

(jjj) “Obligations” shall mean, whether now existing or hereafter arising,
created or incurred: (i) all Revolving Loans, advances (whether of principal or
otherwise) and other financial accommodations (whether primary, contingent or
otherwise) made by Lender to Borrower under any Loan Documents; (ii) all
interest accrued thereon (including interest which would be payable as
post-petition in connection with any bankruptcy or similar Proceeding, whether
or not permitted as a claim thereunder); (iii) any and all fees, charges or
other amounts due to Lender under this Agreement or the other Loan Documents;
(iv) any and all expenses incurred by Lender under, or in connection with, this
Agreement or the other Loan Documents; (v) any and all other liabilities and
obligations of any of the Credit Parties to Lender under this Agreement and any
other Loan Documents; and (vi) the performance by the Credit Parties of all
covenants, agreements and obligations of every nature and kind on the part of
any of the Credit Parties to be performed under this Agreement and any other
Loan Documents.

 

(kkk) “OFAC” shall have the meaning given to it in Section 14.22 hereof

 

(lll) Ordinary Course of Business” means the Ordinary Course of Business of the
Person in question consistent with past custom and practice (including with
respect to quantity, quality and frequency).

 

(mmm) “Over-advance” shall have the meaning given to it in Section 2.1(d)(i)
hereof.

 

(nnn) “Payment Date” shall have the meaning given to it in Section 2.1(c)
hereof.

 

(ooo) “Payment Direction” shall have the meaning given to it in Section
2.1(e)(i)(3) hereof.

 

(ppp) “Payment Processing Companies” shall have the meaning given to it in
Section 2.1(e)(i)(3) hereof.

 

 
13


--------------------------------------------------------------------------------




 

(qqq) “Permitted Liens” shall mean: (i) Liens for Taxes, assessments or other
governmental charges not at the time delinquent or thereafter payable without
penalty or being contested in good faith by appropriate proceedings and, in each
case, for which adequate reserves are maintained in accordance with GAAP and in
respect of which no Lien has been filed; (ii) Liens of carriers, warehousemen,
mechanics and materialmen arising in the Ordinary Course of Business; (iii)
Liens in the form of deposits or pledges incurred in connection with worker’s
compensation, unemployment compensation and other types of social security
(excluding Liens arising under ERISA or in connection with surety bonds, bids,
performance bonds and similar obligations) for sums not overdue or being
contested in good faith by appropriate Proceedings and not involving any
advances or borrowed money or the deferred purchase price of property or
services, which do not in the aggregate materially detract from the value of the
property or assets of the Credit Parties taken as a whole or materially impair
the use thereof in the operation of the Credit Parties’ business and, in each
case, for which adequate reserves are maintained in accordance with GAAP and in
respect of which no Lien has been filed; (iv) Liens described in the Financial
Statements and acceptable to Lender in its sole and absolute discretion, and the
replacement, extension or renewal of any such Lien upon or in the same property
subject thereto arising out of the extension, renewal or replacement of the
indebtedness secured thereby (without increase in the amount thereof and without
expansion of such Liens upon any other property); (v) attachments, appeal bonds,
judgments and other similar Liens, for sums not exceeding One Hundred Thousand
and No/100 United States Dollars (US$100,000.00) arising in connection with
court Proceedings, provided the execution or other enforcement of such Liens is
effectively stayed and the claims secured thereby are being actively contested
in good faith and by appropriate Proceedings, and only to the extent such
judgments or awards do not otherwise constitute an Event of Default; (vi) zoning
and similar restrictions on the use of property and easements, rights of way,
restrictions, minor defects or irregularities in title and other similar Liens
not interfering in any material respect with the ordinary conduct of the
business of the Credit Parties; (vii) Liens arising in connection with Capital
Leases (and attaching only to the property being leased); (viii) Liens that
constitute purchase money security interests on any property securing
indebtedness incurred for the purpose of financing all or any part of the cost
of acquiring such property, provided that any such Lien attaches to such
property within sixty (60) days of the acquisition thereof and attaches solely
to the property so acquired; (ix) Liens granted to Lender hereunder and under
the Loan Documents; (x) any interest or title of a lessor, sublessor, licensor
or sublicensor under any lease or non-exclusive license permitted by this
Agreement; (xi) Liens arising from precautionary uniform commercial code
financing statements filed under any lease permitted by this Agreement; (xii)
banker’s Liens and rights of set-off of financial institutions arising in
connection with items deposited in accounts maintained at such financial
institutions and subsequently unpaid and unpaid fees and expenses that are
charged to the Credit Parties by such financial institutions in the Ordinary
Course of Business of the maintenance and operation of such accounts; and (xiii)
Liens in favor of Super G Funding, LLC (“Super G”) evidenced by UCC-1 filed with
the Secretary of State of the Commonwealth of Massachusetts, UCC Division, on
April 16, 2014 under File No. 201411268070 (the “Super G Liens”); provided,
however, the Super G Liens shall only be Permitted Liens to the extent same are
and remain subject to a fully executed and binding subordination agreement in
form and substance acceptable to Lender.

 

(rrr) “Permit” means any license, permit, approval, waiver, order,
authorization, right or privilege of any nature whatsoever, granted, issued,
approved or allowed by any Governmental Authority.

 

(sss) “Person” shall mean any individual, partnership, limited liability
company, limited liability partnership, corporation, trust, joint venture, joint
stock company, association, unincorporated organization, government or agency or
political subdivision thereof, or other entity.

 

(ttt) “Pledge Agreement(s)” shall mean the pledge agreements executed by the
Borrower in favor of the Lender, pursuant to which the Borrower grants a first
priority lien and security interest in and to all of the shares or membership
interests (as applicable) owned by the Borrower in each of the Borrower’s
Subsidiaries to the Lender, the form of which is attached hereto as Exhibit “D”.

 

(uuu) “Point-of-Sale Transactions” means any sale transactions by any Credit
Parties whereby the purchase price for the sale transaction is paid in full by
the Customer at the time of the sale transaction.

 

 
14


--------------------------------------------------------------------------------




 

(vvv) “Preferred Stock” shall have the meaning given to it in Section 7.4
hereof.

 

(www) “Prepayment Penalty” shall have the meaning given to it in Section
2.1(d)(ii) hereof.

 

(xxx) “Principal Trading Market” shall mean the Nasdaq Global Select Market, the
Nasdaq Global Market, the Nasdaq Capital Market, the OTCQX, the OTCQB, the OTC
Pink, the NYSE Euronext or the New York Stock Exchange, whichever is at the time
the principal trading exchange or market for the Common Stock.

 

(yyy) “Proceeding” means any demand, claim, suit, action, litigation,
investigation, audit, study, arbitration, administrative hearing, or any other
proceeding of any nature whatsoever.

 

(zzz) Public Documents” shall have the meaning given to it in Section 7.11
hereof.

 

(aaaa) “Real Property” means any real estate, land, building, structure,
improvement, fixture or other real property of any nature whatsoever, including,
but not limited to, fee and leasehold interests, any specifically including the
real property listed on Schedule 7.18.

 

(bbbb) “Receipts” shall mean all revenues, receipts, receivables, Accounts,
collections or any other funds at any time received or receivable by the Credit
Parties, or otherwise owing to the Credit Parties, in connection with its sales,
business, operations or from any other source.

 

(cccc) “Receipts Collection Fee” shall mean a surcharge charged by Lender to the
Borrower on a monthly basis, and shall be in an amount calculated by Lender such
that, when added together with any monthly interest paid by Borrower hereunder,
the aggregate amount of the monthly interest and the monthly Receipts Collection
Fee shall not exceed 1.5% of the then outstanding principal balance of all Loans
hereunder, per month.

 

(dddd) “Reserve Amount” shall mean an amount, expressed in Dollars, equal to
twenty percent (20%) of the then applicable Revolving Loan Commitment. The
Reserve Amount, or any portion thereof collected and held by Lender from time to
time, whether in the Lock Box Account or otherwise, shall be deemed additional
security for all of the Obligations, and until Lender delivers written notice to
the Credit Parties that such Reserve Amount has been applied to any of the
Obligations then outstanding, such Reserve Amount shall not be considered a
repayment of any of the Obligations (principal, interest, or otherwise), or
otherwise applied against any portion thereof, and shall be considered part of
the outstanding Loans hereunder.

 

 
15


--------------------------------------------------------------------------------




 

(eeee) “Revolving Loan” and “Revolving Loans” shall mean, respectively, each
advance, and the aggregate of all such advances, made by Lender to Borrower
under and pursuant to this Agreement or any other Loan Documents. Any Net Amount
distributed or transferred to Borrower in accordance with this Agreement shall
be deemed a Revolving Loan hereunder.

 

(ffff) “Revolving Loan Availability” shall mean at any time, the lesser of: (i)
the then applicable Revolving Loan Commitment; or (ii) the Borrowing Base
Amount.

 

(gggg) “Revolving Loan Commitment” shall mean, on the Effective Date, Two
Million Four Hundred Thousand and No/100 United States Dollars
(US$2,400,000.00), and in the event Borrower requests and Lender agrees to
increase the Revolving Loan Commitment pursuant to Section 2.1(b), thereafter,
shall mean the amount to which Lender agrees to increase the Revolving Loan
Commitment, up to Five Million and No/100 United States Dollars
(US$5,000,000.00), all as applicable pursuant to Section 2.1(b).

 

(hhhh) “Revolving Loan Maturity Date” shall mean the earlier of: (i) six (6)
months from the Effective Date; (ii) upon prepayment of the Revolving Note by
Borrower (subject to Section 2.1(d)(ii)); or (iii) the occurrence of an Event of
Default and acceleration of the Revolving Note pursuant to this Agreement,
unless the date in clause (i) shall be extended pursuant to Section 2.3 or by
Lender pursuant to any modification, extension or renewal note executed by
Borrower and accepted by Lender in its sole and absolute discretion in
substitution for the Revolving Note.

 

(iiii) “Revolving Note” shall mean that certain Revolving Note in the principal
amount of the Revolving Loan Commitment of even date herewith made by Borrower
in favor of Lender, the form of which is attached hereto as Exhibit “E”, and any
renewal, extension, future advance, modification, substitution, or replacement
thereof.

 

(jjjj) “Rule 144” shall mean Rule 144 or Rule 144A promulgated under the
Securities Act (or a successor rule thereto).

 

 
16


--------------------------------------------------------------------------------




 

(kkkk) “Rule 144 Certificate” shall have the meaning given to it in Section
10.20 hereof.

 

(llll) “Rule 144 Opinion” shall have the meaning given to it in Section 10.20
hereof.

 

(mmmm) “Sale Reconciliation” shall have the meaning given to it in Section
2.2(g) hereof.

 

(nnnn) “SEC” shall mean the United States Securities and Exchange Commission.

 

(oooo) “Securities Act” shall mean the Securities Act of 1933, as amended.

 

(pppp) “Securities Being Sold” shall have the meaning given to it in
Section 10.20 hereof.

 

(qqqq) “Security Agreement(s)” shall mean the security agreements executed by
the Credit Parties in favor of Lender, pursuant to which each of the Credit
Parties grant a first priority lien and security interest in and to all of their
respective Collateral as security for the Obligations, the form of which is
attached hereto as Exhibit “F”.

 

(rrrr) “Share Reserve” shall have the meaning given to it in Section 10.21
hereof.

 

(ssss) “Shell Company” shall have the meaning given to it in Section 10.20
hereof.

 

(tttt) “Subsidiary” and “Subsidiaries” shall mean, respectively, each and all
such corporations, partnerships, limited partnerships, limited liability
companies, limited liability partnerships or other entities of which or in which
a Person owns, directly or indirectly, fifty percent (50%) or more of: (i) the
combined voting power of all classes of stock having general voting power under
ordinary circumstances to elect a majority of the board of directors of such
entity if a corporation; (ii) the management authority and capital interest or
profits interest of such entity, if a partnership, limited partnership, limited
liability company, limited liability partnership, joint venture or similar
entity; or (iii) the beneficial interest of such entity, if a trust, association
or other unincorporated organization.

 

 
17


--------------------------------------------------------------------------------




 

(uuuu) “Sweep Period” shall have the meaning given to it in Section 2.1(d)(i)
hereof.

 

(vvvv) “Transfer Agent” shall have the meaning given to it in Section 2.2(g)
hereof.

 

(wwww) “UCC” shall mean the Uniform Commercial Code in effect in Nevada from
time to time.

 

(xxxx) “Use of Proceeds Confirmation” shall have the meaning given to it in
Section 9.8 hereof.

 

(yyyy) “Validity Certificates” shall mean the Validity Certificates executed by
certain officers and directors of the Borrower, the form of which is attached
hereto as Exhibit “G”.

 

(zzzz) “Valuation Date” shall have the meaning given to it in Section 2.2(g)
hereof.

 

(aaaaa)  “VWAP” shall have the meaning given to it in Section 2.2(g) hereof.

 

1.2 Accounting Terms. Any accounting terms used in this Agreement which are not
specifically defined herein shall have the meanings customarily given them in
accordance with GAAP. Calculations and determinations of financial and
accounting terms used and not otherwise specifically defined hereunder and the
preparation of financial statements to be furnished to Lender pursuant hereto
shall be made and prepared, both as to classification of items and as to amount,
in accordance with GAAP as used in the preparation of the financial statements
of Borrower on the date of this Agreement. If any changes in accounting
principles or practices from those used in the preparation of the financial
statements are hereafter occasioned by the promulgation of rules, regulations,
pronouncements and opinions by or required by the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or any
successor thereto or agencies with similar functions), which results in a
material change in the method of accounting in the financial statements required
to be furnished to Lender hereunder or in the calculation of financial
covenants, standards or terms contained in this Agreement, the parties hereto
agree to enter into good faith negotiations to amend such provisions so as
equitably to reflect such changes to the end that the criteria for evaluating
the financial condition and performance of Borrower will be the same after such
changes as they were before such changes; and if the parties fail to agree on
the amendment of such provisions, Borrower will furnish financial statements in
accordance with such changes but shall provide calculations for all financial
covenants, perform all financial covenants and otherwise observe all financial
standards and terms in accordance with applicable accounting principles and
practices in effect immediately prior to such changes. Calculations with respect
to financial covenants required to be stated in accordance with applicable
accounting principles and practices in effect immediately prior to such changes
shall be reviewed and certified by Borrower’s accountants.

 

 
18


--------------------------------------------------------------------------------




 

1.3 Other Terms Defined in UCC. All other words and phrases used herein and not
otherwise specifically defined shall have the respective meanings assigned to
such terms in the UCC, as amended from time to time, to the extent the same are
used or defined therein.

 

1.4 Other Definitional Provisions; Construction. Whenever the context so
requires, the neuter gender includes the masculine and feminine, the single
number includes the plural, and vice versa. In addition: (i) the words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and references to Article, Section, Subsection, Annex, Schedule,
Exhibit and like references are references to this Agreement unless otherwise
specified; (ii) wherever the word “include,” “includes” or “including” is used
in this Agreement, it will be deemed to be followed by the words “without
limitation;” (iii) an Event of Default shall “continue” or be “continuing” until
such Event of Default has been cured in Lender’s sole and absolute discretion,
or waived by Lender in accordance with Section 14.3 hereof; (iv) any reference
to the Credit Parties shall mean and refer to all the Credit Parties,
collectively, and to each Credit Party, individually, and accordingly, each
representation, warranty, covenant, obligation or other agreement, term or
provision in this Agreement or any other Loan Documents, to the extent
applicable to the Credit Parties, shall be deemed to be applicable and effective
as to all Credit Parties, collectively, and to each Credit Party, individually,
as the context may so require, regardless of the gender, singular, plural, or
other tense used in the applicable provision; (v) references in this Agreement
to any party shall include such party’s successors and permitted assigns; and
(vi) references to any “Section” shall be a reference to such Section of this
Agreement unless otherwise stated. To the extent any of the provisions of the
other Loan Documents are inconsistent with the terms of this Agreement, the
provisions of this Agreement shall govern.

 

2. REVOLVING LOAN FACILITY.

 

2.1 Revolving Loan.

 

(a) Revolving Loan Commitment. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth herein and in the other Loan Documents, Lender agrees
to make Revolving Loans to Borrower from time to time, pursuant to the terms of
this Agreement, until, but not including, the Revolving Loan Maturity Date, and
in such amounts as Lender may determine from time to time up to the Revolving
Loan Availability (and subject at all times to the amounts available to be
borrowed in accordance with the Borrowing Base Certificate); provided, however,
that the aggregate principal balance of all Revolving Loans outstanding at any
time shall not exceed the Revolving Loan Availability; and further provided,
however, that, notwithstanding anything contained in this Agreement or any other
Loan Documents to the contrary, each Revolving Loan under this Agreement
(including any Net Amount to be distributed hereunder) shall be subject to
Lender’s approval, which approval may be given or withheld in Lender’s sole and
absolute discretion. Revolving Loans made by Lender may be repaid and, subject
to the terms and conditions hereof, borrowed again up to, but not including, the
Revolving Loan Maturity Date, unless the Revolving Loans are otherwise
terminated or extended as provided in this Agreement. The Revolving Loans shall
be used by Borrower for the specific purposes permitted hereunder and for no
other purpose.

 

 
19


--------------------------------------------------------------------------------




 

(b)  Increase to Revolving Loan Commitment. Borrower may request, from time to
time, that the Revolving Loan Commitment be increased to up to Five Million and
No/100 United States Dollars (US$5,000,000); and Lender, in its sole and
absolute discretion, may make available Revolving Loan Commitment increases to
Borrower. Lender’s election to increase the Revolving Loan Commitment from time
to time may be granted or denied by Lender in its sole and absolute discretion,
however, at a minimum, the following conditions must be satisfied, in Lender’s
sole and absolute discretion:

 

(i) no Event of Default shall have occurred or be continuing, or result from the
applicable increase of the Revolving Loan Commitment;

 

(ii) Borrower shall have executed and delivered a new or revised Revolving Note;

 

(iii) after giving effect to such increase, the amount of the aggregate
outstanding principal balance of all Revolving Loans shall not be in excess of
the Revolving Loan Availability;

 

(iv) Lender shall have reviewed and accepted, in its sole and absolute
discretion, the amount and type of current and historical Receipts of the Credit
Parties, Eligible Accounts or other Collateral required for the increase; and

 

(v) Lender shall have received any and all documents or agreements as it shall
require in its sole and absolute discretion.

 

It is expressly agreed and acknowledged by each of the Credit Parties that,
notwithstanding that this Agreement provides for the opportunity to increase the
Revolving Loan Commitment as hereby provided: (i) Lender has no obligation of
any nature or kind whatsoever to grant or provide any such increase to the
Credit Parties; (ii) the Credit Parties did not enter into this Agreement based
on any promise, express or implied, by Lender or any of its agents or
representatives, or based on any expectation by any of the Credit Parties, that
funds or Loans beyond the Revolving Loans made on the Effective Date would be
made or provided after the Effective Date; and (iii) each of the Credit Parties
hereby fully and unconditionally waives any and all claims, counterclaims, and
defenses any of them may have based on any argument that Lender had any
obligation or otherwise promised to fund additional Revolving Loans beyond the
Revolving Loan funded on the Effective Date, or any argument or implied covenant
of fair dealing and good faith that may in any way imply an obligation upon
Lender to make such additional Revolving Loans.

 

 
20


--------------------------------------------------------------------------------




 

(c) Revolving Loan Interest and Payments. Except as otherwise provided in this
Section, the outstanding principal balance of the Revolving Loans and all other
Obligations shall be repaid on or before the Revolving Loan Maturity Date. The
principal amount of the Revolving Loans outstanding from time to time shall bear
interest at the Interest Rate. The Receipts Collection Fee, accrued and unpaid
interest on the unpaid principal balance of all Revolving Loans outstanding from
time to time, and other fees and charges due hereunder, shall be payable on a
weekly basis on the weekly anniversary date of the Effective Date, or such other
date as Lender and Borrower may agree upon (provided, however, if no such other
agreement is made or reached, then on the weekly anniversary date of the
Effective Date), commencing on the first such date to occur after the Effective
Date and on the Revolving Loan Maturity Date (each a “Payment Date”). Any amount
of principal or interest on the Obligations which is not paid when due, whether
at stated maturity, by acceleration or otherwise, shall at Lender’s option bear
interest payable on demand at the Default Rate.

 

(d) Revolving Loan Principal Repayments.

 

(i) Mandatory Principal Prepayments; Overadvances. All Obligations shall be
repaid by Borrower on or before the Revolving Loan Maturity Date, unless payable
sooner pursuant to the provisions of this Agreement. In the event at any time
the aggregate outstanding principal balance of all Revolving Loans hereunder
exceeds the Revolving Loan Availability (an “Over-advance”), Borrower shall be
obligated to eliminate such Over-advance as follows: (A) if the Over-advance
exists as of the Effective Date, then: (I) Lender shall determine the amount of
the Over-advance, as well as the estimated amount of a payment (“Estimated
Over-advance Payment”) to be made by Borrower on each Payment Date (or such
other time period as Lender may determine, such as a monthly payment) to be
applied against the principal balance of the outstanding Revolving Loans, such
that the Over-advance would be eliminated over a one hundred twenty (120) day
period from the Effective Date (Lender shall have the right to modify the amount
of the Estimated Over-advance Payment from time to time upon notice to Borrower
as necessary to cause the elimination of the Over-advance over the one hundred
twenty (120) day period contemplated hereby); and (II) Lender shall notify
Borrower of the amount of the Estimated Over-advance Payment, and on each
Payment Date (or such other time period selected by Lender), Borrower shall make
the Estimated Over-Advance Payment to Lender, or, at Lender’s election,
notwithstanding the priorities set forth in Section 2.1(e)(ii), Lender may apply
any amounts in the Lock Box Account towards the Estimated Over-advance Payment
required to be made hereby, until the Over-advance is eliminated in full (Lender
and Borrower agree that, notwithstanding the terms of this Section
2.1(d)(i)(A) to the contrary, if the Over-advance exists as of the Effective
Date, then the Estimated Over-advance Payment is hereby agreed as $200,000 per
month, and Lender and Borrower agree that so long as the Estimated Over-advance
Payment in the amount of not less than $200,000 continues to be timely made by
Borrower each month in accordance with Section 2.1(f) below, then the Borrower
shall not be in default of this Section 2.1(d)(i)(A), even if the Over-advance
has not been eliminated in full during such one hundred twenty (120) day
period); or (B) if an Over-advance should occur after the Effective Date and
during the term of this Agreement, then: (I) Lender shall determine, in its sole
discretion, whether: (1) the Over-advance needs to be paid immediately; or (2)
the Over-advance can be cured during a period of time as determined by Lender,
in its sole discretion, and if so, what other conditions Lender may impose in
connection with such cure period. If Lender elects option (1), then Borrower
shall, upon notice or demand from Lender, immediately make such repayments of
the Revolving Loans or take such other actions as shall be necessary to
immediately eliminate such Over-advance in full (or, notwithstanding the
priorities set forth in Section 2.1(e)(ii), Lender may immediately apply any
amounts in the Lock Box Account from time to time to eliminate such Over-advance
in full). If Lender elects option (2) above, then Lender shall determine the
amount of the Over-advance, the cure period available to Borrower in which to
eliminate the Over-advance, and any other conditions to be satisfied by Borrower
in connection with the cure period selected by Lender for elimination of the
Overadvance, as well as the Estimated Over-advance Payment to be made by
Borrower on each Payment Date (or such other time period as Lender may
determine, such as a monthly payment) to be applied against the principal
balance of the outstanding Revolving Loans, such that the Over-advance would be
eliminated over whatever cure period shall have been elected by Lender, in its
sole discretion (Lender shall have the right to modify the amount of the
Estimated Overadvance Payment from time to time upon notice to Borrower as
necessary to cause the elimination of the Over-advance over the cure period
selected by Lender); and (II) Lender shall notify Borrower of the amount of the
Estimated Over-advance Payment, the cure period selected by Lender during which
the Over-advance must be eliminated, and any other conditions applicable
thereto, and on each Payment Date (or such other time period selected by
Lender), Borrower shall make the Estimated Over-Advance Payment to Lender, or,
at Lender’s election, notwithstanding the priorities set forth in Section
2.1(e)(ii), Lender may apply any amounts in the Lock Box Account towards the
Estimated Over-advance Payment required to be made hereby, such that the
Over-advance is eliminated in full in the period of time selected by Lender
therefor. Credit Parties shall also satisfy whatever other conditions may be
imposed by Lender as conditions to allowing Credit Parties a cure period to
eliminate the Over-advance. In addition, following collection and payment of all
items and fees as required by Section 2.1(e)(ii)(1) – (6), inclusive (other than
the Mandatory Principal Repayment Amount), on each Payment Date, an amount equal
to twenty percent (20%) of all amounts collected into the Lock Box Account since
the immediately preceding Payment Date (such a period of time hereinafter
referred to as the “Sweep Period”) shall be paid to Lender to reduce the then
outstanding principal balance of all Revolving Loans hereunder (the “Mandatory
Principal Repayment Amount”). In addition, from time to time, Lender shall have
the right to review the amount and type of current and historical Receipts and
Eligible Accounts of the Credit Parties, the value of other Collateral, and
other factors determined by Lender, and based on such review, Lender may, in its
sole and absolute discretion, increase the percentage used for the Mandatory
Principal Repayment Amount, which increase shall become applicable and effective
immediately upon notice to Borrower. Lender shall apply funds received into the
Lock Box Account in accordance with Section 2.1(e) below.

 

 
21


--------------------------------------------------------------------------------




 

(ii) Optional Prepayments. Borrower may from time to time prepay the Revolving
Loan, in whole or in part, provided, however, that if the Borrower prepays more
than eighty percent (80%) of the amount of the Revolving Loan Commitment within
ninety (90) days following the Effective Date, Borrower shall pay to Lender as
liquidated damages and compensation for the costs of being prepared to make
funds available hereunder an amount equal to two and 50/100 percent (2.50%) of
the Revolving Loan Commitment (the “Prepayment Penalty”). The Prepayment Penalty
owed pursuant to this Section shall not be applicable with respect to any
payment of the Mandatory Principal Repayment Amount.

 

(e) Collections; Lock Box.

 

(i) Funds Collected.

 

(1) Wire Transfers. To the extent any Customers make or pay any Receipts to any
Credit Party by a wire transfer or other form of electronic funds transfer,
effective as of the Effective Date, the Credit Parties shall direct all of such
Customers, in writing, to make all such wire transfer or electronic fund
transfer payments directly to the Lock Box Account.

 

(2) Cash, Checks and Other Payments. To the extent any Customers make or pay any
Receipts to any Credit Party by any other form other than wire transfer or other
form of electronic funds transfer (such as through cash or a check), then
effective as of the Effective Date, the Credit Parties shall direct all of its
Customers, in writing, to make, deposit, and/or send, as applicable, all such
payments and Receipts directly to the Lock Box Account or a post office box
designated by, and under the exclusive control of, Lender (such post office box
is referred to herein as the “Lock Box”).

 

(3) Credit/Debit Card Payments. The parties recognize that in some instances or
from time to time, the Credit Parties may elect to take or receive payments from
Customers through the use of a credit or debit card (including payments made
using a credit or debit card, or other payment mechanisms, through online
re-sellers or systems, such as PayPal, Amazon and the like). In the event the
Credit Parties shall at any time take or receive any Receipts through the use of
a credit or debit card (including payments made using a credit or debit card, or
other payment mechanisms, through online re-sellers or systems, such as PayPal,
Amazon and the like), then effective as of the date (the “Credit Card Date”)
when the Credit Parties enter into any agreements with any credit/debit card or
other payment processing companies for the processing of credit and debit card
payments (including payments made using a credit or debit card, or other payment
mechanisms, through online re-sellers or systems, such as PayPal, Amazon and the
like) on behalf of the Credit Parties (the “Payment Processing Companies”), the
Credit Parties shall modify all of its agreements with any such Payment
Processing Companies, so as to authorize, direct and cause: (A) all credit/debit
card payments from any Customers; and (B) any reserves or holdbacks withheld by
any of the Payment Processing Companies, if, as, and when distributed or paid to
the Credit Parties, to be deposited directly into the Lock Box Account, rather
than any other bank accounts of the Credit Parties. In this regard, effective as
of the Effective Date (or, if there are no agreements with any Payment
Processing Companies as of the Effective Date, then effective as of the Credit
Card Date), the Credit Parties shall obtain from the each of the Payment
Processing Companies and deliver to Lender, an estoppel certificate,
disbursement direction or other similar document in form and substance
acceptable to Lender (the “Payment Direction”), pursuant to which the Payment
Processing Companies confirm and agree, among other things Lender may require:
(I) to the foregoing payment directions; (II) that such payment instructions and
directions shall not be changed, amended or terminated, except upon written
notice from Lender; and (III) that copies of all statements, notices and other
communications sent by any Payment Processing Companies to the Credit Parties,
also be delivered to Lender. At any time prior to the Payment Direction being
effective and in place, any Receipts received by the Credit Parties from any
Payment Processing Companies shall be immediately (within twenty-four (24)
hours) re-directed and deposited by Borrower into the Lock Box Account;
provided, however, that any such re-direction shall not diminish or abrogate the
Credit Parties’ obligation to obtain the Payment Direction from each of the
Payment Processing Companies. Each of the Credit Parties hereby represent and
warrant to Lender that as of the Effective Date, it does not have any agreements
or payment processing relationships with any Payment Processing Companies,
except as set forth in Schedule 2.1. The Credit Parties shall not enter into any
new agreements with any Payment Processing Companies, unless prior to or
contemporaneously with entering into such relationships or agreements, such
Payment Processing Companies execute a Payment Direction in favor of Lender.
Notwithstanding the foregoing to the contrary, so long as: (x) no Event of
Default exists under this Agreement or any other Loan Document, and provided no
event has occurred that, with the passage of time, or the giving of notice, or
both, would constitute an Event of Default under this Agreement or any other
Loan Document; (y) Credit Parties instruct each of the Payment Processing
Companies, effective as of the Effective Date, to remit all credit/debit card
payments from any Customers, any reserves or holdbacks withheld by any Payment
Processing Companies, and other Receipts, directly into the Lock Box Account,
rather than any accounts of the Credit Parties; and (z) to the extent that,
despite the foregoing requirement to instruct the Payment Processing Companies
to remit all Receipts directly into the Lock Box Account, any Credit Party
receives any Receipts from any Payment Processing Companies directly into an
account of the Credit Parties, rather than the Lock Box Account, then Credit
Parties shall notify Lender of the receipt of such Receipts or other sums within
twenty-four (24) hours of receipt of same, and immediately upon receipt thereof,
remit or endorse same to Lender into the Lock Box Account, then Lender agrees
that Credit Parties shall provide the Payment Direction from each Payment
Processing Companies within thirty (30) days after the Effective Date.

 

 
22


--------------------------------------------------------------------------------




  

(4) General Collection Terms. The Credit Parties hereby agree to undertake any
and all required actions, execute any required documents, instruments or
agreements, or to otherwise do any other thing required or requested by Lender
in order to effectuate the requirements of this Section 2.1(e). Lender shall
maintain an account at a financial institution acceptable to Lender in its sole
and absolute discretion (the “Lock Box Account”), which Lock Box Account is and
shall be maintained in Lender’s (or its Affiliate’s) name, and into which all
Receipts, whether through wires, electronic fund transfers, credit and debit
card payments from any Customers, and all other monies, checks, notes, drafts or
other payments or Receipts of any kind received or receivable by, or due to, the
Credit Parties shall be deposited. Credit Parties acknowledge that the Lock Box
Account may be established by Lender as an “FBO” account, pursuant to which the
Lock Box Account is in the name of Lender (or its Affiliate) “for the benefit
of” the Credit Parties. Notwithstanding any such designation on the Lock Box
Account, or any documents entered into or executed by the Credit Parties in
connection with the establishment of the Lock Box Account, the Credit Parties
hereby agree and acknowledge that: (i) Lender shall at all times have full
“control” (within the meaning of the UCC) of the Lock Box Account and all funds
deposited therein; (ii) the Credit Parties shall not revoke Lender’s authority
or rights with respect to the Lock Box Account and the funds therein
(notwithstanding any right Credit Parties may have to do so under ancillary
documents executed by the Credit Parties to establish the Lock Box Account); and
(iii) Credit Parties shall not take any action or position contrary to the
intent of the parties as expressed herein that Lender shall at all times be in
full control of the Lock Box Account and the deposits therein. It is the intent
of the parties that all Receipts, whether through wires, electronic fund
transfers, credit and debit card payments from any Customers, and all other
monies, checks, notes, drafts or other payments or Receipts of any kind received
or receivable by, or due to, the Credit Parties, shall be deposited directly
into the Lock Box Account, rather than any other accounts of Borrower, or if
received into any account of the Credit Parties, then the Credit Parties shall
immediately re-direct and deposit same into the Lock Box Account. In this
regard, if Borrower, any Affiliate or Subsidiary, any shareholder, officer,
director, employee or agent of the Credit Parties or any Affiliate or
Subsidiary, or any other Person acting for or in concert with the Credit
Parties, shall receive any monies, checks, notes, drafts or other payments or
Receipts, the Credit Parties and each such Person shall receive all such items
in trust for, and as the sole and exclusive property of, Lender, and,
immediately upon receipt thereof, shall remit the same (or cause the same to be
remitted) in kind to the Lock Box Account.

 

(ii) Distribution of Funds From the Lock Box Account. The Credit Parties and
Lender agree that all payments made to the Lock Box Account, whether in respect
of Receipts, as proceeds of Collateral, or otherwise, will be swept from the
Lock Box Account to Lender on each Payment Date to be applied according to the
following priorities: (1) to unpaid fees and expenses due hereunder, including
any recurring fees due pursuant to Section 2.2 hereof; (2) to any
custodian/back-up servicer (if applicable); (3) to accrued but unpaid interest
owed under Sections 2.1(c) and 2.4 hereof; (4) to the Receipts Collection Fee;
(5) if at any time the Lender is not holding or has reserved, in the Lock Box
Account or otherwise, an amount equal to at least the Reserve Amount, then
twenty percent (20%) of all Receipts received into the Lock Box Account during
each Sweep Period shall be withheld and applied by Lender to amounts required to
establish the Reserve Amount, until the Reserve Amount is reached, which Reserve
Amount (or portion thereof) may be kept and maintained in the Lock Box Account
during the duration of this Agreement as additional security for the
Obligations; (6) to amounts payable pursuant to Section 2.1(d), including the
Mandatory Principal Repayment Amount, the Estimated Over-Advance Payment, and
other amounts required to eliminate any Over-advance; and (7) upon the
occurrence of an Event of Default, to Lender, to reduce the balance of the
Obligations to zero (each of the foregoing payments, the “Lock Box Payments”).
The amount remaining in the Lock Box Account following the payment of the Lock
Box Payments on each Payment Date (less any amount in the Lock Box Account
withheld and applied by Lender to the Reserve Amount) shall be referred to
herein as the “Net Amount”. The Lender agrees that, provided the Credit Parties
are each in good standing under this Agreement and the other Loan Documents, and
provided no Event of Default exists under this Agreement or any other Loan
Document, and provided no event has occurred that, with the passage of time, or
the giving of notice, or both, would constitute an Event of Default under this
Agreement or any other Loan Document, and further provided that any Estimated
Over-advance Payments have been timely made as required by this Agreement, and
subject to the terms and conditions of this Agreement, the Net Amount will be
transferred to Borrower from the Lock Box Account via wire transfer or
electronic funds transfer to an account designated by the Borrower on the
immediately subsequent Payment Date (provided, however, any failure by Lender to
transfer the Net Amount to Borrower by such date shall not in any way hinder,
impair, or otherwise adversely affect Credit Parties’ Obligations, or Lender’s
rights and remedies under this Agreement or any other Loan Documents). The
Credit Parties agree to pay all reasonable fees, costs and expenses in
connection with opening and maintaining of the Lock Box and the Lock Box
Account. All of such reasonable fees, costs and expenses, if not paid by the
Credit Parties within five (5) Business Days of Lender’s written request, may be
paid by Lender and in such event all amounts paid by Lender shall constitute
Obligations hereunder, shall be payable to Lender by any Credit Party upon
demand, and, until paid, shall bear interest at the Default Rate.
Notwithstanding anything contained herein to the contrary, in the event the
amounts collected into the Lock Box Account from time to time, whether in
respect of Receipts, as proceeds of Collateral, or otherwise, are at any time
not sufficient to pay the amounts due to Lender on any Payment Date under items
(1) – (6) above of this Section 2.1(e)(ii), then the Credit Parties shall,
without further notice or demand from Lender, pay any such shortfall amounts to
the Lock Box Account within three (3) Business Days from the Payment Date for
which such amounts were due, or notwithstanding the foregoing order and
priority, Lender shall have the right to sweep from the Lock Box Account any
such shortfall amounts immediately upon any Receipts coming into the Lock Box
Account.

 

 
23


--------------------------------------------------------------------------------




 

(iii) Power of Attorney. It is intended that all Receipts, and all other checks,
drafts, instruments and other items of payment or proceeds of Collateral at any
time received, due or owing to the Credit Parties from a Customer, any other
Person, or otherwise, shall be deposited directly into the Lock Box Account, and
if not deposited directly into the Lock Box Account, shall be immediately
remitted or endorsed by the Credit Parties to Lender into the Lock Box Account,
and, if that remittance or endorsement of any such item shall not be immediately
made for any reason, Lender is hereby irrevocably authorized to remit or endorse
the same on Credit Parties’ behalf. For purpose of this Section, the Credit
Parties irrevocably hereby make, constitute and appoint Lender (and all Persons
designated by Lender for that purpose) as the Credit Parties’ true and lawful
attorney and agent-in-fact: (A) to endorse the Credit Parties’ name upon said
Receipts or items of payment and/or proceeds of Collateral and upon any chattel
paper, document, instrument, invoice or similar document or agreement relating
to any Receipts of the Credit Parties; (B) to take control in any manner of any
item of payment or proceeds thereof; (C) to have access to the Credit Parties’
operating accounts, through the Credit Parties’ online banking system, or
otherwise, to make remittances of any Receipts deposited therein into the Lock
Box Account as required hereby; (D) to have access to any lock box or postal box
into which any of the Credit Parties’ mail is deposited, and open and process
all mail addressed to the Credit Parties and deposited therein; and (E) direct
and otherwise deal with all Payment Processing Companies, or other Persons, to
insure that all Receipts, payments and reserves as hereby contemplated are
remitted to the Lock Box Account.

 

(iv) Rights Upon Default. Lender may, at any time and from time to time after
the occurrence and during the continuance of an Event of Default, whether before
or after notification to any Customer and whether before or after the maturity
of any of the Obligations: (A) enforce collection of any of the Accounts
(including all Eligible Accounts) and Receipts of the Credit Parties or other
amounts owed to the Credit Parties by suit or otherwise; (B) exercise all of the
rights and remedies of the Credit Parties with respect to Proceedings brought to
collect any Accounts (including all Eligible Accounts), Receipts, or other
amounts owed to the Credit Parties; (C) surrender, release or exchange all or
any part of any Accounts (including all Eligible Accounts), Receipts, or other
amounts owed to the Credit Parties, or compromise or extend or renew for any
period (whether or not longer than the original period) any indebtedness
thereunder; (D) sell or assign any Account (including all Eligible Accounts) or
Receipts of the Credit Parties, or other amount owed to the Credit Parties, upon
such terms, for such amount and at such time or times as Lender deems advisable;
(E) prepare, file and sign any Credit Parties’ name on any proof of claim in
bankruptcy or other similar document against any Customer or other Person
obligated to the Credit Parties; and (F) do all other acts and things which are
necessary, in Lender’s sole discretion, to fulfill the Credit Parties’
obligations under this Agreement and the other Loan Documents and to allow
Lender to collect the Accounts (including all Eligible Accounts), Receipts, or
other amounts owed to the Credit Parties. In addition to any other provision
hereof, Lender may at any time after the occurrence and during the continuance
of an Event of Default, at the Credit Parties’ expense, notify any parties
obligated on any of the Accounts (including all Eligible Accounts) and Receipts
to make payment directly to Lender of any amounts due or to become due
thereunder.

 

 
24


--------------------------------------------------------------------------------




 

(v) Statement. From time to time, Lender may deliver to Borrower an invoice and
or an account statement showing all Revolving Loans, charges and payments, which
shall be deemed final, binding and conclusive upon Borrower, unless Borrower
notifies Lender in writing, specifying any error therein, within thirty (30)
days of the date such account statement is sent to Borrower and any such notice
shall only constitute an objection to the items specifically identified.

 

(vi) Authorization to Deduct Amounts in Lock Box.

 

(1) Notwithstanding anything contained in this Agreement to the contrary, any
time that any charges, fees, amounts or other Obligations are due and owing by
any Credit Parties to Lender under this Agreement or any other Loan Document,
Lender shall have the right, and is hereby authorized, to deduct such charges,
fees, amounts or other Obligations directly from the Lock Box Account and from
all receipts from time to time deposited therein.

 

(2) Notwithstanding anything contained herein to the contrary and in addition to
the amounts provided in Section 2.1(e)(ii), the Lender may from time to time, in
its sole and absolute discretion, retain in the Lock Box Account any and all
amounts deposited into the Lock Box Account by any Customer that the Lender
deems necessary or appropriate (i) to prevent any insecurity by the Lender with
respect to the total value of the Collateral (including, but not limited to, the
amount held in the Lock Box Account at any time) when compared to the
outstanding amount of all Obligations owed to the Lender; and (ii) to ensure
that the Collateral (including, but not limited to the amount held in the Lock
Box Account) is and remains of a value to adequately serve as appropriate
security for the Obligations of the Credit Parties hereunder.

 

(f)   Payments During Over-Advance. The Lender and the Credit Parties hereby
acknowledge that it is anticipated and expected that an Over-advance will exist
as of the Effective Date. In this regard, in accordance with Section
2.1(d)(i) above, until the Overadvance is eliminated in full, the Estimated
Over-advance Payment in the aggregate amount of $200,000 per month shall be
payable by Credit Parties to Lender, which Estimated Over-advance Payment shall
be due and payable at the rate of $50,000 on each Payment Date as set forth
below. In that regard, until the Over-advance existing as of the Effective Date
is eliminated in full, the Credit Parties and Lender hereby agree that,
notwithstanding anything contained in this Agreement to the contrary, so long as
the Credit Parties are in good standing under this Agreement and the other Loan
Documents, and provided no Event of Default exists under this Agreement or any
other Loan Document, and provided no event has occurred that, with the passage
of time, or the giving of notice, or both, would constitute an Event of Default
under this Agreement or any other Loan Document, on each Payment Date, Lender
shall take the Estimated Over-advance Payment of $50,000 on each Payment Date
from the sums received into the Lock Box Account (the “Payment Sums”), and such
Payment Sums will be swept from the Lock Box Account to Lender on each Payment
Date to be applied according to the following priorities: (1) to unpaid fees and
expenses due hereunder, including any recurring fees due pursuant to
Section 2.2 hereof; (2) to accrued but unpaid interest owed under Sections
2.1(c) and 2.4 hereof; (3) to the Receipts Collection Fee; and (4) to reduce the
outstanding Revolving Loan balance (in the event the amounts collected into the
Lock Box Account from time to time, whether in respect of Receipts, as proceeds
of Collateral, or otherwise, are at any time not sufficient to pay the Payment
Sums on any Payment Date, then the Credit Parties shall, without further notice
or demand from Lender, pay any such shortfall amounts to the Lock Box Account
within three (3) Business Days from the Payment Date for which such amounts were
due, or notwithstanding the foregoing order and priority, Lender shall have the
right to sweep from the Lock Box Account any such shortfall amounts immediately
upon any Receipts coming into the Lock Box Account). The remaining amount shall
be deemed a Net Amount and distributed to Credit Parties in accordance with
Section 2.1(e)(ii) above. Once the Over-advance existing as of the Effective
Date is eliminated in full through payment and application of the Payment Sums
under this Section 2.1(f), then this Section 2.1(f) shall no longer be
applicable or effective, and payments and applications thereof shall be
undertaken in accordance with the terms and provisions of this Agreement,
without giving effect to this Section 2.1(f).

 

 
25


--------------------------------------------------------------------------------




 

2.2 Fees.

 

(a) Asset Monitoring Fee. Borrower agrees to pay to Lender an asset monitoring
fee (“Asset Monitoring Fee”) equal to One Thousand Five-Hundred and No/100
United States Dollars (US$1,500.00), which shall be due and payable on the
Effective Date, and thereafter on the first day of each third (3rd) calendar
month during the term of this Agreement. The Asset Monitoring Fee shall be
increased in increments of Five Hundred and No/100 United States Dollars
(US$500.00) each time the Revolving Loan Commitment amount is increased pursuant
to Section 2.1(b); provided that the Asset Monitoring Fee shall never exceed Two
Thousand Five Hundred and No/100 United States Dollars (US$2,500.00).

 

(b) Transaction Advisory Fee. In addition to the Advisory Fee contained in
Section 2.2(f) herein, the Borrower agrees to pay to Lender a transaction
advisory fee equal to two percent (2.0%) of the Revolving Loan Commitment as of
the Effective Date, and two percent (2.0%) on the amount of any increase thereof
pursuant to Section 2.1(b), which shall be due and payable on the Effective Date
and on the date of any increase to the Revolving Loan Commitment pursuant to
Section 2.1(b).

 

(c) Due Diligence Fees. Borrower agrees to pay a due diligence fee equal to
Twenty Thousand and No/100 United States Dollars (US$20,000.00), which shall be
due and payable in full on the Effective Date, or any remaining portion thereof
shall be due and payable on the Effective Date if a portion of such fee was paid
upon the execution of any term sheet related to this Agreement.

 

(d) Document Review and Legal Fees. Borrower agrees to pay a document review and
legal fee equal to Fifteen Thousand and No/100 United States Dollars
(US$15,000.00) which shall be due and payable in full on the Effective Date, or
any remaining portion thereof shall be due and payable on the Effective Date if
a portion of such fee was paid upon the execution of any term sheet related to
this Agreement.

 

 
26


--------------------------------------------------------------------------------




  

(e) Other Fees. Borrower also agrees to pay to the Lender (or any designee of
the Lender), upon demand, or to otherwise be responsible for the payment of, any
and all other costs, fees and expenses, including the reasonable fees, costs,
expenses and disbursements of counsel for the Lender and of any experts and
agents, which the Lender may incur or which may otherwise be due and payable in
connection with: (i) the preparation, negotiation, execution, delivery,
recordation, administration, amendment, waiver, subordination, or other
modification or termination of this Agreement or any other Loan Documents
(provided that there shall be no fees for the preparation and negotiation of
this Agreement other than as specifically set forth in the closing or settlement
statement executed by Borrowers and Lender on the Effective Date); (ii) any
documentary stamp taxes, intangibles taxes, recording fees, filing fees, or
other similar taxes, fees or charges imposed by or due to any Governmental
Authority in connection with this Agreement or any other Loan Documents; (iii)
the exercise or enforcement of any of the rights of the Lender under this
Agreement or the Loan Documents; or (iv) the failure by the Credit Parties to
perform or observe any of the provisions of this Agreement or any of the Loan
Documents. Included in the foregoing shall be the amount of all expenses paid or
incurred by Lender in consulting with counsel concerning any of its rights under
this Agreement or any other Loan Document or under applicable law. All such
costs and expenses, if not so immediately paid when due or upon demand thereof,
shall bear interest from the date of outlay until paid, at the Default Rate. All
of such costs and expenses shall be additional Obligations of the Credit Parties
to Lender secured under the Loan Documents. The provisions of this Subsection
shall survive the termination of this Agreement.

 

(f) Advisory Fees. The Borrower shall pay to Lender a fee for advisory services
provided by the Lender to the Borrower prior to the Effective Date in the amount
of Four Hundred Fifty Thousand and No/100 United States Dollars (US$450,000.00)
(the “Advisory Fee”) by issuing to Lender one hundred percent (100%) of that
number of shares of the Borrower’s Common Stock equal to the Advisory Fee. For
purposes of determining the number of shares issuable to Lender under this
Section (the “Advisory Fee Shares”), the Borrower’s Common Stock shall be valued
at price equal to eighty-five percent (85%) of the lowest volume weighted
average price for the Common Stock for the five (5) Business Days immediately
prior to the Effective Date (the “Valuation Date”), as reported by Bloomberg
(the “VWAP”). The Lender shall confirm to the Borrower in writing, the VWAP for
the Common Stock as of the Valuation Date, and the corresponding number of
Advisory Fee Shares issuable to the Lender based on such price. The Borrower
shall instruct its transfer agent (the “Transfer Agent”) to issue certificates
representing the Advisory Fee Shares issuable to the Lender immediately upon the
Borrower’s execution of this Agreement, and shall cause its Transfer Agent to
deliver such certificates to Lender within three (3) Business Days from the
Effective Date. In the event such certificates representing the Advisory Fee
Shares issuable hereunder shall not be delivered to the Lender within said three
(3) Business Day period, same shall be an immediate default under this Agreement
and the other Loan Documents. The Advisory Fee Shares, when issued, shall be
deemed to be validly issued, fully paid, and non-assessable shares of the
Borrower’s Common Stock. The Advisory Fee Shares shall be deemed fully earned as
of the Effective Date, regardless of the amount or number of Revolving Loans
made hereunder.

 

 
27


--------------------------------------------------------------------------------




 

(i) Adjustments. It is the intention of the Borrower and Lender that the Lender
shall be able to sell (if Lender so elects, in Lender’s sole and absolute
discretion) the Advisory Fee Shares, and generate net proceeds (net of all
brokerage commissions and other fees or charges payable by Lender in connection
with the sale thereof) from such sale equal to the Advisory Fee. The Lender
shall have the right (but not an obligation) to sell the Advisory Fee Shares in
the Principal Trading Market or otherwise, at any time in accordance with
applicable securities laws. At any time the Lender may elect, the Lender may
deliver to the Borrower a reconciliation statement showing the net proceeds
actually received by the Lender from the sale of the Advisory Fee Shares (the
“Sale Reconciliation”). If, as of the date of the delivery by Lender of the Sale
Reconciliation, the Lender has not realized net proceeds from the sale of such
Advisory Fee Shares equal to at least the Advisory Fee, as shown on the Sale
Reconciliation, then the Borrower shall immediately take all required action
necessary or required in order to cause the issuance of additional shares of
Common Stock to the Lender in an amount sufficient such that, when sold and the
net proceeds thereof are added to the net proceeds from the sale of any of the
previously issued and sold Advisory Fee Shares, the Lender shall have received
total net funds equal to the Advisory Fee. If additional shares of Common Stock
are issued pursuant to the immediately preceding sentence, and after the sale of
such additional issued shares of Common Stock, the Lender still has not received
net proceeds equal to at least the Advisory Fee, then the Borrower shall again
be required to immediately take all required action necessary or required in
order to cause the issuance of additional shares of Common Stock to the Lender
as contemplated above, and such additional issuances shall continue until the
Lender has received net proceeds from the sale of such Common Stock equal to the
Advisory Fee. In the event the Lender receives net proceeds from the sale of
Advisory Fee Shares equal to the Advisory Fee, and the Lender still has Advisory
Fee Shares remaining to be sold, the Lender shall return all such remaining
Advisory Fee Shares to the Borrower. In the event additional Common Stock is
required to be issued as outlined above, the Borrower shall instruct its
Transfer Agent to issue certificates representing such additional shares of
Common Stock to the Lender immediately subsequent to the Lender’s notification
to the Borrower that additional shares of Common Stock are issuable hereunder,
and the Borrower shall in any event cause its Transfer Agent to deliver such
certificates to Lender within three (3) Business Days following the date Lender
notifies the Borrower that additional shares of Common Stock are to be issued
hereunder. In the event such certificates representing such additional shares of
Common Stock issuable hereunder shall not be delivered to the Lender within said
three (3) Business Day period, same shall be an immediate default under this
Agreement and the Loan Documents. Notwithstanding anything contained in this
Section to the contrary, the Borrower shall have the right to redeem any
Advisory Fee Shares then in the Lender’s possession for an amount payable by the
Borrower to Lender in cash equal to the Advisory Fee, less any net cash proceeds
received by the Lender from any previous sales of Advisory Fee Shares. Upon
Lender’s receipt of such cash payment in accordance with the immediately
preceding sentence, the Lender shall return any then remaining Advisory Fee
Shares in its possession back to the Borrower and otherwise undertake any
required actions reasonably requested by Borrower to have such then remaining
Advisory Fee Shares returned to Borrower. The Borrower’s obligation to pay the
Advisory Fee contemplated by this Section 2.2(f), whether in cash or thru the
sale of Advisory Fee Shares, shall be an Obligation hereunder, secured by all
Loan Documents, and failure by the Borrower to pay such Advisory Fee in full as
required by this Section 2.2(f) shall be an immediate Event of Default hereunder
and under the other Loan Documents. In the event the Lender elects to increase
the Revolving Loan Commitment as permitted by this Agreement, the Borrower
agrees to pay additional advisory fees to Lender either in cash or in a similar
manner as set forth in this Section 2.2(f) through the issuance of additional
Advisory Fee Shares, at Lender’s sole discretion, in an amount to be mutually
agreed upon between Lender and Borrower.

 

 
28


--------------------------------------------------------------------------------




 

(ii) Mandatory Redemption. Notwithstanding anything contained in this Agreement
to the contrary, in the event the Lender has not realized net proceeds from the
sale of Advisory Fee Shares equal to at least the Advisory Fee by the earlier to
occur of: (A) the twelve (12) month anniversary of the Effective Date; (B) the
occurrence of an Event of Default; or (C) the Revolving Loan Maturity Date, then
at any time thereafter, the Lender shall have the right, upon written notice to
the Borrower, to require that the Borrower redeem all Advisory Fee Shares then
in Lender’s possession for cash equal to the Advisory Fee, less any cash
proceeds received by the Lender from any previous sales of Advisory Fee Shares,
if any. In the event such redemption notice is given by the Lender, the Borrower
shall redeem the then remaining Advisory Fee Shares in Lender’s possession for
an amount of Dollars equal to the Advisory Fee, less any cash proceeds received
by the Lender from any previous sales of Advisory Fee Shares, if any, payable by
wire transfer to an account designated by Lender within five (5) Business Days
from the date the Lender delivers such redemption notice to the Borrower.

 

(iii) Piggyback Registration Rights. In the event that the Borrower files a
registration statement with respect to its Common Stock with the SEC (other than
a registration statement on Form S-4 or S-8 or any successor form thereto) after
the Effective Date but before the Lender sells the Advisory Fee Shares, the
Advisory Fee Shares shall be registered pursuant to such registration statement.

 

(iv) Right of First Refusal. In the event Lender seeks to sell Advisory Fee
Shares at any one time in an amount that exceeds fifteen percent (15%) of the
average weekly trading volume of the Common Stock on the Principal Trading
Market, then before selling such Advisory Fee Shares, Lender agrees to send a
written notice to Borrower, advising Borrower of Lender’s proposed sale of such
Advisory Fee Shares, and Borrower shall have three (3) Business Days after such
written notice from Lender is deemed received by Borrower, to elect, by written
notice to Lender (the “Election Notice”), to redeem the Advisory Fee Shares
sought to be sold by Lender for cash at a redemption price per Advisory Fee
Share equal to the VWAP for the Common Stock as of the date of the Election
Notice (which VWAP shall be confirmed by Lender). In the event such Election
Notice is given by the Borrower, the Borrower shall redeem the Advisory Fee
Shares for cash payable by wire transfer to an account designated by Lender
within three (3) Business Days from the date of the Election Notice. In the
event Borrower does not provide an Election Notice within such three (3)
Business Day period (or Borrower affirmatively notifies Lender that it does not
elect to redeem such Advisory Fee Shares in accordance with this Section), then
Lender shall have the full right and authority to proceed to sell the Advisory
Fee Shares sought to be sold by Lender.

 

 
29


--------------------------------------------------------------------------------




 

(g) Matters with Respect to Common Stock.

 

(i) Issuance of Conversion Shares. The parties hereto acknowledge that pursuant
to the terms of the Revolving Note, Lender has the right, at its discretion, but
only after the occurrence of an Event of Default, to convert amounts due under
the Revolving Note into Common Stock in accordance with the terms of the
Revolving Note. In the event, for any reason, the Borrower fails to issue, or
cause the Transfer Agent to issue, any portion of the Common Stock issuable upon
conversion of the Revolving Note (the “Conversion Shares”) to Lender in
connection with the exercise by Lender of any of its conversion rights under the
Revolving Note, then the parties hereto acknowledge that Lender shall
irrevocably be entitled to deliver to the Transfer Agent, on behalf of itself
and the Borrower, a “Conversion Notice” (as defined in the Revolving Note)
requesting the issuance of the Conversion Shares then issuable in accordance
with the terms of the Revolving Note, and the Transfer Agent, provided they are
the acting transfer agent for the Borrower at the time, shall, and the Borrower
hereby irrevocably authorizes and directs the Transfer Agent to, without any
further confirmation or instructions from the Borrower, issue the Conversion
Shares applicable to the Conversion Notice then being exercised, and surrender
to a nationally recognized overnight courier for delivery to Lender at the
address specified in the Conversion Notice, a certificate of the Common Stock of
the Borrower, registered in the name of Lender or its designee, for the number
of Conversion Shares to which Lender shall be then entitled under the Revolving
Note, as set forth in the Conversion Notice.

 

(ii) Issuance of Additional Common Stock. The parties hereto acknowledge that
the Borrower has agreed to issue, simultaneously with the execution of this
Agreement and in the future, certain shares of the Borrower’s Common Stock in
accordance with Section 2.2(f) above. In the event, for any reason, the Borrower
fails to issue, or cause its Transfer Agent to issue, any portion of the Common
Stock issuable to Lender hereunder, either now or in the future, then the
parties hereto acknowledge that Lender shall irrevocably be entitled to deliver
to the Transfer Agent, on behalf of itself and the Borrower, a written
instruction requesting the issuance of the shares of Common Stock then issuable,
and the Transfer Agent, provided they are the acting transfer agent for the
Borrower at the time, shall, and the Borrower hereby irrevocably authorizes and
directs the Transfer Agent to, without any further confirmation or instructions
from the Borrower, issue such shares of the Borrower’s Common Stock as directed
by Lender, and surrender to a nationally recognized overnight courier for
delivery to Lender at the address specified in the Lender’s notice, a
certificate of the Common Stock of the Borrower, registered in the name of
Lender, for the number of shares of Common Stock issuable to Lender in
accordance herewith.

 

 
30


--------------------------------------------------------------------------------




 

(iii) Removal of Restrictive Legends. In the event that Lender has any shares of
the Borrower’s Common Stock bearing any restrictive legends, and Lender, through
its counsel or other representatives, submits to the Transfer Agent any such
shares for the removal of the restrictive legends thereon, whether in connection
with a sale of such shares pursuant to any exemption to the registration
requirements under the Securities Act, or otherwise, and the Borrower and or its
counsel refuses or fails for any reason to render an opinion of counsel or any
other documents, certificates or instructions required for the removal of the
restrictive legends, then: (A) to the extent such legends could be lawfully
removed under applicable laws, Borrower’s failure to provide the required
opinion of counsel or any other documents, certificates or instructions required
for the removal of the restrictive legends shall be an immediate Event of
Default under this Agreement and all other Loan Documents; and (B) the Borrower
hereby agrees and acknowledges that Lender is hereby irrevocably and expressly
authorized to have counsel to Lender render any and all opinions and other
certificates or instruments which may be required for purposes of removing such
restrictive legends, and the Borrower hereby irrevocably authorizes and directs
the Transfer Agent to, without any further confirmation or instructions from the
Borrower, issue any such shares without restrictive legends as instructed by
Lender, and surrender to a common carrier for overnight delivery to the address
as specified by Lender, certificates, registered in the name of Lender or its
designees, representing the shares of Common Stock to which Lender is entitled,
without any restrictive legends and otherwise freely transferable on the books
and records of the Borrower.

 

(iv) Authorized Agent of the Borrower. The Borrower hereby irrevocably appoints
the Lender and its counsel and its representatives, each as the Borrower’s duly
authorized agent and attorney-in-fact for the Borrower for the purposes of
authorizing and instructing the Transfer Agent to process issuances, transfers
and legend removals upon instructions from Lender, or any counsel or
representatives of Lender, as specifically contemplated herein. The
authorization and power of attorney granted hereby is coupled with an interest
and is irrevocable so long as any Obligations of the Borrower under this
Agreement or any other Loan Documents remain outstanding, and so long as the
Lender owns or has the right to receive, any shares of the Borrower’s Common
Stock hereunder or under the Revolving Notes. In this regard, the Borrower
hereby confirms to the Transfer Agent and the Lender that it can NOT and will
NOT give instructions, including stop orders or otherwise, inconsistent with the
terms of this Agreement with regard to the matters contemplated herein, and that
the Lender shall have the absolute right to provide a copy of this Agreement to
the Transfer Agent as evidence of the Borrower’s irrevocable authority for
Lender and Transfer Agent to process issuances, transfers and legend removals
upon instructions from Lender, or any counsel or representatives of Lender, as
specifically contemplated herein, without any further instructions, orders or
confirmations from the Borrower.

 

(v) Injunction and Specific Performance. The Borrower specifically acknowledges
and agrees that in the event of a breach or threatened breach by the Borrower of
any provision of this Section, the Lender will be irreparably damaged and that
damages at law would be an inadequate remedy if this Agreement were not
specifically enforced. Therefore, in the event of a breach or threatened breach
of any provision of this Section by the Borrower, the Lender shall be entitled
to obtain, in addition to all other rights or remedies Lender may have, at law
or in equity, an injunction restraining such breach, without being required to
show any actual damage or to post any bond or other security, and/or to a decree
for specific performance of the provisions of this Section.

 

 
31


--------------------------------------------------------------------------------




 

(h)  Surviving Obligations. The Credit Parties agree and acknowledge that
notwithstanding the termination of this Agreement, or the payment in full of all
of the Revolving Loans or other obligations hereunder or under any other Loan
Documents, the Credit Parties’ obligations and liability under this Agreement
and the other Loan Documents, and the Lender’s Lien and security interest on all
Collateral, shall survive, shall remain valid and effective and shall not be
released or terminated, until the Lender receives the full amount of the
Advisory Fee in cash, either through the sale of Advisory Fee Shares, or through
cash payments from Borrower as contemplated by Section 2.2(f). All of the Credit
Parties’ obligations under Section 2.2(f) and 2.2(g) shall survive termination
of this Agreement.

 

(i) Right to Approve Transfer Agent. The Borrower hereby represents and warrants
that the Borrower’s current Transfer Agent is Empire Stock Transfer, whose
contact information is as follows: 1859 Whitney Mesa Drive, Henderson, Nevada
89014. The Borrower hereby agrees that it shall not change the Transfer Agent,
unless the Lender first approves the proposed new Transfer Agent, such approval
to be in Lender’s sole and absolute discretion.

 

2.3 Renewal of Revolving Loans; Non-Renewal of Revolving Loans; Fees. So long as
no Event of Default exists under this Agreement or any other Loan Documents, and
so long as no event has occurred that, with the passage of time, the giving of
notice, or both, would constitute an Event of Default under this Agreement or
any other Loan Documents, and so long as the Borrower does not otherwise
terminate this Agreement on or prior to the then applicable Revolving Loan
Maturity Date, the Revolving Loan Maturity Date shall be automatically extended
for one (1) extension period, such extension period being for an additional six
(6) month period.

 

2.4 Interest and Fee Computation; Collection of Funds. Interest accrued
hereunder shall be payable as set forth in Section 2.1(c) hereof. Except as
otherwise set forth herein, all interest and fees shall be calculated on the
basis of a year consisting of 360 days and shall be paid for the actual number
of days elapsed. Principal payments submitted in funds not immediately available
shall continue to bear interest until collected. If any payment to be made by
Borrower hereunder or under the Revolving Note shall become due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in computing any interest in
respect of such payment. Any Obligations which are not paid when due (subject to
applicable grace periods) shall bear interest at the Default Rate.

  

 
32


--------------------------------------------------------------------------------




 

2.5   Automatic Debit. In order to effectuate the timely payment of any of the
Obligations when due, Borrower hereby authorizes and directs Lender, at Lender’s
option, to: (i) debit, or cause or instruct the debit of, the amount of the
Obligations to any ordinary deposit account of Borrower; or (ii) make a
Revolving Loan hereunder to pay the amount of the Obligations.

 

2.6 Discretionary Disbursements. Lender, in its sole and absolute discretion,
may immediately upon notice to Borrower, disburse any or all proceeds of the
Revolving Loans made or available to Borrower pursuant to this Agreement to pay
any fees, costs, expenses or other amounts required to be paid by Borrower
hereunder and not so paid. All monies so disbursed shall be a part of the
Obligations, payable by Borrower on demand from Lender.

 

2.7 US Dollars; Currency Risk. All Receipts will be in Dollars. In the event
Receipts are not in Dollars, Borrower shall bear the risk of Lender’s currency
losses, and if Lender suffers a currency loss and the result is to increase the
cost to Lender or to reduce the amount of any sum received or receivable by
Lender under this Agreement or under the Revolving Note with respect thereto,
then after demand by Lender (which demand shall be accompanied by a certificate
setting forth reasonably detailed calculations of the basis of such demand),
Borrower shall pay to Lender such additional amount or amounts as will
compensate Lender for such increased cost or such reduction. Borrower hereby
authorizes Lender to advance or cause an advance of Revolving Loans to pay for
the increased costs or reductions associated with any such currency losses.

 

3. CONDITIONS OF BORROWING.

 

Notwithstanding any other provision of this Agreement, the obligation of Lender
to disburse or make all or any portion of any Loans is subject to satisfaction
of all of the following conditions precedent (unless a condition is waived in
writing by Lender) contained in this Article 3.

 

 
33


--------------------------------------------------------------------------------




 

3.1 Loan Documents to be Executed by Borrower. As a condition precedent to
Lender’s disbursal or making of the Loans pursuant to this Agreement, Borrower
shall have executed or cause to be executed and delivered to Lender all of the
following documents, each of which must be satisfactory to Lender and Lender’s
counsel in form, substance and execution:

 

(a) Credit Agreement. An original of this Agreement, duly executed by Borrower
and consented and agreed to by the Guarantors;

 

(b) Revolving Note. An original Revolving Note, duly executed by Borrower and
consented and agreed to by the Guarantors;

 

(c) Security Agreement. An original of the Security Agreements, duly executed by
the Credit Parties;

 

(d) Guaranty Agreement. An original of the Guaranty Agreements, duly executed by
the Guarantors;

 

(e) Validity Certificates. An original of each Validity Certificate, duly
executed by such officers and directors of Borrower as Lender shall require;

 

(f) Pledge Agreements. An original of the Pledge Agreement, duly executed by the
Borrower;

 

(g) Irrevocable Transfer Agent Instructions. An original of the Irrevocable
Transfer Agent Instructions, duly executed by the Borrower and the Borrower’s
Transfer Agent;

 

(h) Closing Statement. An original of a closing or settlement statement, duly
executed by the Borrower.

 

(i) Additional Documents. Such other agreements, documents, instruments,
certificates, financial statements, schedules, resolutions, opinions of counsel,
notes and other items which Lender shall require in connection with this
Agreement.

 

 
34


--------------------------------------------------------------------------------




 

3.2 Organizational and Authorization Documents. A certificate of the corporate
secretary, manager, members or other officer, partner, manager or equivalent
authorized Person of each Credit Party certifying and attaching: (i) copies of
each Credit Parties’ respective articles of incorporation (including any
certificates of designation, is applicable), bylaws, operating agreement,
partnership agreement, certificate of organization or other applicable formation
or governing documents; (ii) resolutions of the board of directors, managers,
members, general partners or other Persons with proper authority to manage the
affairs of, and otherwise bind, each Credit Party, approving and authorizing the
execution, delivery and performance of the Loan Documents to which it is party
and the transactions contemplated thereby; (iii) resolution of the Guarantors’
shareholders (if applicable), approving and authorizing the execution, delivery
and performance of the Loan Documents to which it is party and the transactions
contemplated thereby; and (iv) the signatures and incumbency of the officers,
managers, members, partners or other authorized Persons of each Credit Party
executing any of the Loan Documents, each of which Borrower hereby certifies to
be true and complete, and in full force and effect without modification, it
being understood that Lender may conclusively rely on each such document and
certificate until formally advised by Borrower of any changes therein.

 

3.3 Certificates of Good Standing. Copies of certificates of good standing with
respect to each Credit Party, issued by the Secretary of State of the state of
incorporation of each Credit Party, dated such a date as is reasonably
acceptable to Lender, evidencing the good standing thereof.

 

3.4 Search Results. Copies of UCC search reports dated such a date as is
reasonably acceptable to Lender, listing all effective financing statements
which name each Credit Party, under its present name and any previous names, as
debtors, together with copies of such financing statements.

 

3.5 Insurance. Within thirty (30) days of the Effective Date, evidence
satisfactory to Lender of the existence of insurance required to be maintained
pursuant to this Agreement and the Security Agreement, together with evidence
that Lender has been named as additional insured and lender’s loss payee, as
applicable, on all related insurance policies.

 

 
35


--------------------------------------------------------------------------------




 

3.6 Use of Proceeds. A detailed summary of the Borrower’s use of the proceeds
being funded hereunder.

 

3.7 Certificates. Originals of certificates evidencing the shares and/or
membership interests, as applicable, to be pledged in connection with the Pledge
Agreement.

 

3.8 Customer Payment Redirection. Evidence satisfactory to the Lender that the
Credit Parties have irrevocably instructed its Customers to redirect all
Receipts to the Lock Box Account.

 

3.9 Income Statement / Profit and Loss Statement. An income statement or a
profit and loss statement showing the consolidated revenues, expenses, profits
and losses of the Credit Parties for the twelve (12) month period ending the
Effective Date, as well as a reasonable projection of the consolidated revenues,
expenses, profits and losses of the Credit Parties for the twelve (12) month
period immediately following the Effective Date.

 

3.10 Opinion of Counsel. A customary opinion of Borrower’s counsel, in form
satisfactory to Lender.

 

3.11 Perfection of Lien on Collateral. The Credit Parties shall have duly
authorized, executed and delivered any other related documentation necessary or
advisable to perfect the Lien on the Collateral in the jurisdiction of
incorporation of the Credit Parties, including such UCC-1 Financing Statements
and any and all documents necessary to complete any filings which Lender shall
require in connection with this Agreement.

 

3.12 Press Release Authorization. Evidence satisfactory to the Lender that the
Borrower has authorized the Lender to publish such press releases with respect
to this Agreement and the instant transaction, including a copy of an e-mail
delivered to Marketwire.com by the Borrower whereby the Borrower authorizes the
Lender to use its name and, if applicable, stock symbol, in connection with
current or future press releases.

 

3.13 Payment of Fees. Borrower shall have paid to Lender all fees, costs and
expenses, including due diligence expenses, attorney’s fees, search fees, title
fees, documentation and filing fees (including documentary stamps and taxes
payable on the face amount of the Revolving Note).

  

 
36


--------------------------------------------------------------------------------




 

3.14 Event of Default. No Event of Default, or event which, with notice or lapse
of time, or both, would constitute an Event of Default, shall have occurred and
be continuing.

 

3.15 Adverse Changes. There shall not have occurred any Material Adverse Effect.

 

3.16 Litigation. No pending claim, investigation, litigation or other Proceeding
shall have been instituted against any Credit Party or any of their respective
officers, shareholders, members, managers, partners, or other principals of any
Credit Party.

 

3.17 Representations and Warranties. No representation or warranty of any of the
Credit Parties contained herein or in any Loan Documents shall be untrue or
incorrect in any material respect as of the date of any Loans as though made on
such date, except to the extent such representation or warranty expressly
relates to an earlier date.

 

3.18 Due Diligence. The business, legal and collateral due diligence review
performed by Lender, including a review of the Credit Parties’ historical
performance and financial information, must be acceptable to Lender in its sole
discretion. Lender reserves the right to increase any and all aspects of its due
diligence in Lender’s sole discretion.

 

3.19 Key Personnel Investigations. Lender shall be satisfied, in its sole
discretion, with results from background investigations conducted on key members
of Borrower’s principals and management teams.

 

3.20 Repayment of Outstanding Indebtedness. The Credit Parties shall have repaid
in full all outstanding indebtedness secured by Collateral, other than
indebtedness giving rise to Permitted Liens.

 

 
37


--------------------------------------------------------------------------------




 

3.21 Loan Documents to be Executed by any Subsidiary following the Effective
Date. Within ten (10) days of any entity becoming a Subsidiary of any Credit
Party, the following documents shall have executed or cause to be executed and
delivered to Lender, each of which must be satisfactory to Lender and Lender’s
counsel in form, substance and execution:

 

(a) Consent and Agreement. An original of a Consent and Agreement duly executed
by such Subsidiary, pursuant to which such Subsidiary consents and agrees to
become a “Credit Party” hereunder and to be bound by the terms and conditions of
this Agreement and all other Loan Documents;

 

(b) Security Agreement. An original of a Security Agreement, duly executed by
such Subsidiary;

 

(c) Guaranty Agreement. An original of a Guaranty Agreement, duly executed by
such Subsidiary;

 

(d) Pledge Agreement. An original of a Pledge Agreement, duly executed by the
parent of the Subsidiary;

 

(e) Organizational and Authorization Documents. A certificate of the corporate
secretary, manager, members or other officer, partner, manager or equivalent
authorized Person of such Subsidiary certifying and attaching: (i) copies of
such Subsidiary’s articles of incorporation (including any certificates of
designation, is applicable), bylaws, operating agreement, partnership agreement,
certificate of organization or other applicable formation or governing
documents; (ii) resolutions of the board of directors, managers, members,
general partners or other Persons with proper authority to manage the affairs
of, and authorizing the execution, delivery and performance of the Loan
Documents to which it is party and the transactions contemplated thereby; (iii)
resolution of the Subsidiary’s shareholders (if applicable), approving and
authorizing the execution, delivery and performance of the Loan Documents to
which it is or will become a party and the transactions contemplated thereby;
and (iv) the signatures and incumbency of the officers, managers, members,
partners or other authorized Persons of such Subsidiary executing any of the
Loan Documents, each of which Borrower hereby certifies to be true and complete,
and in full force and effect without modification, it being understood that
Lender may conclusively rely on each such document and certificate until
formally advised by Borrower of any changes therein.

 

(f) Additional Documents. Such other agreements, documents, instruments,
certificates, financial statements, schedules, resolutions, opinions of counsel,
notes and other items which Lender shall require in connection with this
Agreement and the other Loan Documents.

 

 
38


--------------------------------------------------------------------------------




 

3.22 Loan Documents to be Executed by each Credit Party Upon Each
Subsequent Advance. As a condition precedent to Lender’s disbursal or making of
additional advances of principal pursuant to this Agreement following the
Effective Date, the Credit Parties shall have executed or caused to be executed
and delivered to Lender all of the documents in this Section 3 applicable
thereto, and such documents shall remain in full force and effect as of the date
of the subsequent principal advance.

 

3.23 Funding of Transaction for Acquisition.

 

(a) The closing of this Agreement and the funding of the initial Loan hereunder
on the Effective Date, shall be subject to the simultaneous closing of that
certain transaction between Borrower, as buyer, and MikeKoenigs.com, Inc., a
_______ corporation (the “YEN Membership Interest Holder”), as seller, pursuant
to which the Borrower shall purchase 100% of the issued and outstanding
membership interests of You Everywhere Now, LLC, a California limited liability
company (“YEN”), which issued and outstanding membership interests are owned by
the YEN Membership Interest Holder (such purchase transaction sometimes
hereinafter referred to as the “Acquisition”). In addition, Borrower has
represented to Lender that YEN owns 100% of the issued and outstanding
membership interests of VoiceFollowUp, LLC, D/B/A Instant Customer, a California
limited liability company, and of Traffic Geyser, LLC, a California limited
liability company (the “Additional Entities”), such that by virtue of Borrower’s
purchase of YEN, YEN and such Additional Entities shall become Subsidiaries of
the Borrower. In order to satisfy the foregoing condition of simultaneous
closing, the Credit Parties shall cooperate with the Lender in all respects to
close the transactions contemplated by this Agreement in accordance with the
terms and provisions of this Section 3.23.

 

(b) On the Effective Date, the transactions contemplated by this Agreement, and
the funding of the Loan hereunder, and the closing of the Acquisition, shall be
closed simultaneously, and in that regard, a portion of the proceeds of the
initial Loan hereunder in an amount required to close on the Acquisition, which
amount shall be first approved by Lender, shall be funded and disbursed only as
set forth in this Section 3.23 (and subject to all other conditions in this
Agreement). In this regard, on the Effective Date (and subject to all other
conditions in this Agreement), the Lender shall fund the initial Loan hereunder
in the amount of $US2,400,000, which amount shall be paid and disbursed as
follows: (i) $US1,250,000 to the YEN Membership Interest Holder in connection
with the Acquisition; and (ii) the remaining amount in accordance with the Use
of Proceeds Confirmation delivered to the Lender under this Agreement.

 

 
39


--------------------------------------------------------------------------------




 

(c) On the Effective Date, all of the documents required to be executed by YEN
and the Additional Entities in accordance with Section 3.21 above shall be
provided to Borrower and Lender shall deliver to DuBois, Bryant & Campbell, LLP,
counsel for YEN, the Additional Entities, and the YEN Membership Interest Holder
(the “Closing Agent”), certain additional documents as required below. When the
Acquisition is “Ready to Close” (as hereinafter defined), Closing Agent shall
deliver to Lender’s counsel: (i) a written confirmation from the Closing Agent
in form and substance acceptable to Lender, certifying and confirming that the
Acquisition is Ready to Close; (ii) a copy of the final closing statement for
the Acquisition, showing the net amount payable to the YEN Membership Interest
Holder (or other Persons payable thereunder); and (iii) copies of fully executed
documents from the Acquisition as may be requested by Lender’s counsel. In
addition, Borrower shall deliver to Lender’s counsel all documents and other
items required to be executed, completed and delivered by YEN and the Additional
Entities in accordance with Section 3.21 above, so executed and completed by an
authorized officer of YEN and such Additional Entities (post-Acquisition), in
accordance with the Lender’s closing instructions to the Borrower and Closing
Agent.

 

(d) For purposes of this Section 3.23, the term “Ready to Close” shall mean,
with respect to the Acquisition, that all documents relating to the Acquisition
have been fully and finally executed by all applicable parties thereto, and all
other terms and conditions of any nature or kind to closing on the Acquisition
have been fully satisfied and performed, other than payment of the purchase
price for such Acquisition to the YEN Membership Interest Holder.

 

4. NOTES EVIDENCING LOANS.

 

The Revolving Loans shall be evidenced by the Revolving Note (together with any
and all renewal, extension, modification or replacement notes executed by
Borrower and delivered to Lender and given in substitution therefor) duly
executed by Borrower, and consented and agreed to by the Guarantors, and payable
to the order of Lender. At the time of the initial disbursement of a Revolving
Loan and at each time an additional Revolving Loan shall be requested hereunder
or a repayment made in whole or in part thereon, an appropriate notation thereof
shall be made on the books and records of Lender. All amounts recorded shall be,
absent demonstrable error, conclusive and binding evidence of: (i) the principal
amount of the Revolving Loans advanced hereunder; (ii) any unpaid interest owing
on the Revolving Loans; and (iii) all amounts repaid on the Revolving Loans. The
failure to record any such amount or any error in recording such amounts shall
not, however, limit or otherwise adversely affect the obligations of Borrower
under the Revolving Note to repay the principal amount of the Revolving Loans,
together with all other Obligations.

 

 
40


--------------------------------------------------------------------------------




 

5. MANNER OF BORROWING.

 

5.1 Loan Requests. Subject to Section 2.1(a) and Article 3 hereof, the Loans
shall be made available to Borrower in accordance with the terms and provisions
of this Agreement, up to the then applicable Revolving Loan Availability;
provided, however, that, notwithstanding anything contained in this Agreement or
any other Loan Documents to the contrary, each Revolving Loan requested by
Borrower under this Agreement shall be subject to Lender’s approval, which
approval may be given or withheld in Lender’s sole and absolute discretion. A
Revolving Loan may only be made if no Event of Default shall have occurred or be
continuing, and only if no event shall have occurred that, with the passage of
time, the giving of notice, or both, would constitute an Event of Default under
this Agreement or the other Loan Documents, and shall be subject to: (i)
Lender’s preparation of a Borrowing Base Certificate, showing that there is
borrowing availability under the Revolving Loan Availability and pursuant to a
calculation of the Borrowing Base Amount; and (ii) Receipts deposited into the
Lock Box Account, Eligible Accounts and other Collateral being acceptable to
Lender.

 

5.2 Communications. Lender is authorized to rely on any written, verbal,
electronic, telephonic or telecopy loan requests which Lender believes in its
good faith judgment to emanate from the President or Chief Executive Officer, or
any other authorized representative of Borrower. Borrower hereby irrevocably
confirms, ratifies and approves all such advances by Lender and Borrower hereby
indemnifies Lender against losses and expenses (including court costs,
attorneys’ and paralegals’ fees) and shall hold Lender harmless with respect
thereto.

 

6. SECURITY FOR THE OBLIGATIONS.

 

6.1 Security Agreement. To secure the payment and performance by Borrower of the
Obligations hereunder, each of the Credit Parties grants, under and pursuant to
the Security Agreement executed by the Credit Parties dated as of the Effective
Date, to Lender, its successors and assigns, an unconditional, continuing,
first-priority, perfected security interest in, and does hereby assign,
transfer, mortgage, convey, pledge, hypothecate and set over to Lender, its
successors and assigns, all of the right, title and interest of the Credit
Parties in and to the Collateral, whether now owned or hereafter acquired, and
all proceeds (including all insurance proceeds) and products of any of the
Collateral. At any time upon Lender’s request, the Credit Parties shall execute
and deliver to Lender any other documents, instruments or certificates requested
by Lender for the purpose of properly documenting and perfecting the security
interests of Lender in and to the Collateral granted hereunder, including any
additional security agreements, mortgages, control agreements, and financing
statements. The Security Agreement executed by the Credit Parties shall
terminate following the full payment and performance of all of the Obligations
hereunder and under any Loan Document and upon Lender’s express written
acknowledgement of such full payment and performance being received by the
Borrower.

 

 
41


--------------------------------------------------------------------------------




 

6.2 Pledge Agreement. To secure the payment and performance by Borrower of the
Obligations hereunder, the Borrower shall grant, under and pursuant to the
Pledge Agreement executed by the Borrower dated as of the Effective Date, to
Lender, its successors and assigns, a continuing, first-priority security
interest in, and assignment, transference, mortgage, conveyance, pledge,
hypothecation and set over to Lender, its successors and assigns, all of the
Borrower’s right, title and interest in and to all of the shares and/or
membership interests, as applicable, of each Guarantor. At any time upon
Lender’s request, the Borrower shall execute and deliver to Lender any other
documents, instruments or certificates requested by Lender for the purpose of
properly documenting and perfecting the security interests of Lender in and to
the shares of common stock of the Guarantor granted hereunder, including any
additional pledge agreements and financing statements. The Pledge Agreement
executed by the Borrower shall terminate following the full payment and
performance of all of the Obligations hereunder and under any Loan Document and
upon Lender’s express written acknowledgement of such full payment and
performance being received by the Borrower.

 

7. REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES.

 

To induce Lender to make the Loans, the Credit Parties make the following
representations and warranties to Lender, each of which shall be true and
correct in all material respects as of the date of the execution and delivery of
this Agreement and as of the date of each Revolving Loan made hereunder, except
to the extent such representation expressly relates to an earlier date, and
which shall survive the execution and delivery of this Agreement:

 

7.1 Subsidiaries. A list of all of the Borrower’s Subsidiaries and each
Subsidiary of each Guarantor are listed on Schedule 7.1 hereto. All of such
Subsidiaries are wholly-owned Subsidiaries of the Borrower or a Guarantor, as
applicable, and except for such Subsidiaries as listed on Schedule 7.1, no
Borrower or Guarantor has any Control over any other Person.

 

7.2 Borrower Organization and Name. Each Credit Party is a corporation, limited
liability company, or other form of legally recognized entity, as applicable,
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and has the full power and authority and all
necessary Permits to: (i) enter into and execute this Agreement and the Loan
Documents and to perform all of its obligations hereunder and thereunder; and
(ii) own and operate its assets and properties and to conduct and carry on its
business as and to the extent now conducted. Each Credit Party is duly qualified
to transact business and is in good standing as a foreign corporation, company
or other entity in each jurisdiction where the character of its business or the
ownership or use and operation of its assets or properties requires such
qualification. The exact legal names of each of the Credit Parties is as set
forth in the first paragraph of this Agreement, and the Credit Parties do not
currently conduct, nor have the Credit Parties conducted, during the last five
(5) years, business under any other name or trade name.

 

 
42


--------------------------------------------------------------------------------




 

7.3 Authorization; Validity. Each Credit Party has full right, power and
authority to enter into this Agreement, to make the borrowings and execute and
deliver the Loan Documents as provided herein and to perform all of its duties
and obligations under this Agreement and the Loan Documents and no other action
or consent on the part of the Credit Parties, its board of directors,
stockholders, members, managers, partners, or any other Person is necessary or
required by the Credit Parties to execute this Agreement and the Loan Documents,
consummate the transactions contemplated herein and therein, and perform all of
its obligations hereunder and thereunder. The execution and delivery of this
Agreement and the Loan Documents will not, nor will the observance or
performance of any of the matters and things herein or therein set forth,
violate or contravene any provision of law or of the Credit Parties’ articles of
incorporation, bylaws, operating agreement, partnership agreement, or other
governing documents. All necessary and appropriate action has been taken on the
part of the Credit Parties to authorize the execution and delivery of this
Agreement and the Loan Documents and the issuance of the Revolving Note. This
Agreement and the Loan Documents are valid and binding agreements and contracts
of the Credit Parties, enforceable against the Credit Parties in accordance with
their respective terms, except to the extent that enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium and other laws
enacted for the relief of debtors generally and other similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles which may
affect the availability of specific performance and other equitable remedies.
The Credit Parties do not know of any reason why the Credit Parties cannot
perform any of its obligations under this Agreement, the Loan Documents or any
related agreements.

 

7.4 Capitalization. The authorized capital stock or other capitalization of each
Credit Party, as applicable, is as set forth in Schedule 7.4(a) attached hereto.
Schedule 7.4(a) shall specify, for each Credit Party, the total number of
authorized shares of capital stock or other securities (or functional
equivalents thereof in the applicable jurisdiction), and of such authorized
shares or securities, the number which are designated as Common Stock, the
number designated as preferred stock (the “Preferred Stock”), or any other
applicable designations. Schedule 7.4(a) shall also specify, for each Credit
Party, as applicable, as of the date hereof, the number of shares of Common
Stock issued and outstanding and the number of shares of Preferred Stock issued
and outstanding, or, if applicable, the number and classes of other securities
issued and outstanding, and the names and amounts of such stock other securities
owned by each Person who is a stockholder or owner of other securities in any
Credit Party. All of the outstanding shares of capital stock or other securities
of each Credit Party are validly issued, fully paid and non-assessable, have
been issued in compliance with all foreign, federal and state securities laws
and none of such outstanding shares or other securities were issued in violation
of any preemptive rights or similar rights to subscribe for or purchase
securities. As of the date of this Agreement, no shares of capital stock or
other securities of any Credit Party are subject to preemptive rights or any
other similar rights or any Liens suffered or permitted by any Credit Parties.
The Common Stock is currently quoted by the Principal Trading Market on the
OTCQB under the trading symbol “TPNI”. The Borrower has received no notice,
either oral or written, with respect to the continued eligibility of the Common
Stock for quotation on the Principal Trading Market, and the Borrower has
maintained all requirements on its part for the continuation of such quotation.
Except for the securities to be issued pursuant to this Agreement, and except as
set forth in Schedule 7.4(b), as of the date of this Agreement: (i) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock or other securities of any Credit
Party, or contracts, commitments, understandings or arrangements by which any
Credit Party is or may become bound to issue additional shares of capital stock
or other securities of any Credit Party, or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock or other
securities of any Credit Party; (ii) there are no outstanding debt securities,
notes, credit agreements, credit facilities or other contracts or instruments
evidencing Funded Indebtedness of any Credit Party, or by which any Credit Party
is or may become bound; (iii) there are no outstanding registration statements
with respect to any Credit Party or any of its securities and there are no
outstanding comment letters from any Governmental Authority with respect to any
securities of any Credit Party; (iv) there are no agreements or arrangements
under which any Credit Party is obligated to register the sale of any of its
securities under the Securities Act or any other laws of any Governmental
Authority; (v) there are no financing statements or other security interests or
Liens filed with any Governmental Authority securing any obligations of any
Credit Party, or filed in connection with any assets or properties of any Credit
Party; (vi) there are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by this Agreement or any related
agreement or the consummation of the transactions described herein or therein;
and (vii) there are no outstanding securities or instruments of any Credit Party
which contain any redemption or similar provisions, and there are no contracts
or agreements by which any Credit Party is or may become bound to redeem a
security of any Credit Party. Borrower has furnished to the Lender true,
complete and correct copies of, as applicable, each Credit Parties’ respective
articles of incorporation (including any certificates of designation, is
applicable), bylaws, operating agreement, partnership agreement, certificate of
organization or similar organizational and governing documents. Except for the
documents delivered to Lender in accordance with the immediately preceding
sentence, there are no other shareholder agreements, voting agreements,
operating agreements, or other contracts or agreements of any nature or kind
that restrict, limit or in any manner impose obligations, restrictions or
limitations on the governance of any Credit Party.

 

 
43


--------------------------------------------------------------------------------




  

7.5 No Conflicts; Consents and Approvals. The execution, delivery and
performance of this Agreement and the Loan Documents, and the consummation of
the transactions contemplated hereby and thereby, including the issuance of the
Revolving Note, will not: (i) constitute a violation of or conflict with the any
Credit Parties’ respective articles of incorporation (including any certificates
of designation, is applicable), bylaws, operating agreement, partnership
agreement, certificate of organization or similar governing or organizational
documents; (ii) constitute a violation of, or a default or breach under (either
immediately, upon notice, upon lapse of time, or both), or conflicts with, or
gives to any other Person any rights of termination, amendment, acceleration or
cancellation of, any provision of any contract or agreement to which any Credit
Party is a party or by which any of its or their assets or properties may be
bound; (iii) constitute a violation of, or a default or breach under (either
immediately, upon notice, upon lapse of time, or both), or conflicts with, any
order, writ, injunction, decree, or any other judgment of any nature whatsoever;
(iv) constitute a violation of, or conflict with, any law, rule, ordinance or
other regulation (including foreign and United States federal and state
securities laws); or (v) result in the loss or adverse modification of, or the
imposition of any fine, penalty or other Lien, claim or encumbrance with respect
to, any Permit granted or issued to, or otherwise held by or for the use of, any
Credit Party or any of its assets. The Credit Parties are not in violation of
any Credit Parties’ respective articles of incorporation (including any
certificates of designation, is applicable), bylaws, operating agreement,
partnership agreement, certificate of organization or similar governing or
organizational documents, as applicable, and the Credit Parties are not in
default or breach (and no event has occurred which with notice or lapse of time
or both could put any Credit Party in default or breach) under, and the Credit
Parties have not taken any action or failed to take any action that would give
to any other Person any rights of termination, amendment, acceleration or
cancellation of, any contract or agreement to which any Credit Party is a party
or by which any property or assets of any Credit Party are bound or affected. No
business of any Credit Party is being conducted, and shall not be conducted, in
violation of any law, rule, ordinance or other regulation. Except as
specifically contemplated by this Agreement, the Credit Parties are not required
to obtain any consent or approval of, from, or with any Governmental Authority,
or any other Person, in order for it to execute, deliver or perform any of its
obligations under this Agreement or the Loan Documents in accordance with the
terms hereof or thereof. All consents and approvals which any Credit Party is
required to obtain pursuant to the immediately preceding sentence have been
obtained or effected on or prior to the Effective Date.

 

7.6 Issuance of Securities. The Advisory Fee Shares are duly authorized and,
upon issuance in accordance with the terms hereof, shall be duly issued, fully
paid and non-assessable, and free from all Liens, claims, charges, taxes, or
other encumbrances with respect to the issue thereof, and will be issued in
compliance with all applicable United States federal and state securities laws
and the laws of any foreign jurisdiction applicable to the issuance thereof. Any
shares issuable upon conversion of the Revolving Notes, in accordance with the
terms of the Revolving Notes, are duly authorized and, upon issuance in
accordance with the terms hereof, shall be duly issued, fully paid and
non-assessable, and free from all Liens, claims, charges, taxes, or other
encumbrances with respect to the issue thereof, and will be issued in compliance
with all applicable United States federal and state securities laws and the laws
of any foreign jurisdiction applicable to the issuance thereof. The issuance of
the Revolving Note, any shares issuable pursuant to the Revolving Note and the
Advisory Fee Shares are and will be exempt from: (i) the registration and
prospectus delivery requirements of the Securities Act; (ii) the registration
and/or qualification provisions of all applicable state and provincial
securities and “blue sky” laws; and (iii) any similar registration or
qualification requirements of any foreign jurisdiction or other Governmental
Authority.

  

 
44


--------------------------------------------------------------------------------




 

7.7 Compliance With Laws. The nature and transaction of the Credit Parties’
business and operations and the use of its properties and assets, including the
Collateral or any real estate owned, leased, or occupied by the Credit Parties,
do not and during the term of the Loans shall not, violate or conflict with any
applicable law, statute, ordinance, rule, regulation or order of any kind or
nature, including the provisions of the Fair Labor Standards Act or any zoning,
land use, building, noise abatement, occupational health and safety or other
laws, any Permit or any condition, grant, easement, covenant, condition or
restriction, whether recorded or not, except to the extent such violation or
conflict would not result in a Material Adverse Effect.

 

7.8 Environmental Laws and Hazardous Substances. Except to the extent that any
of the following would not have a Material Adverse Effect (including financial
reserves, insurance policies and cure periods relating to compliance with
applicable laws and Permits) and are used in such amounts as are customary in
the Ordinary Course of Business in compliance with all applicable Environmental
Laws, the Credit Parties represent and warrant to Lender that, to the best
knowledge of each of the Credit Parties: (i) the Credit Parties have not
generated, used, stored, treated, transported, manufactured, handled, produced
or disposed of any Hazardous Materials, on or off any of the premises of the
Credit Parties (whether or not owned by the Credit Parties) in any manner which
at any time violates any Environmental Law or any Permit, certificate, approval
or similar authorization thereunder; (ii) the operations of the Credit Parties
comply in all material respects with all Environmental Laws and all Permits
certificates, approvals and similar authorizations thereunder; (iii) there has
been no investigation, Proceeding, complaint, order, directive, claim, citation
or notice by any Governmental Authority or any other Person, nor is any of same
pending or, to Credit Parties’ knowledge, threatened; and (iv) the Credit
Parties do not have any liability, contingent or otherwise, in connection with a
release, spill or discharge, threatened or actual, of any Hazardous Materials or
the generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Material.

 

7.9 Collateral Representations. No Person other than the Credit Parties, owns or
has other rights in the Collateral, and the Collateral is valid and genuine
Collateral, free from any Lien of any kind, other than the Lien of Lender and
Permitted Liens.

 

7.10 Financial Statements. The Borrower has delivered to the Lender an unaudited
consolidated Balance Sheet and Statement of Income for fiscal years ending
December 31, 2012 and 2103, and an unaudited consolidated Balance Sheet and
Statement of Income as of March 31, 2014 (collectively, together with any
financial statements filed by the Borrower with the SEC, any Principal Trading
Market, or any other Governmental Authority, if applicable, the “Financial
Statements”). The Financial Statements have been prepared in accordance with
GAAP, consistently applied, during the periods involved (except: (i) as may be
otherwise indicated in such Financial Statements or the notes thereto; or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements), and fairly and accurately
present in all material respects the consolidated financial position of the
Credit Parties as of the dates thereof and the consolidated results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). To the best
knowledge of the Credit Parties, no other information provided by or on behalf
of the Credit Parties to the Lender, either as a disclosure schedule to this
Agreement, or otherwise in connection with Lender’s due diligence investigation
of the Credit Parties, contains any untrue statement of a material fact or omits
to state any material fact necessary in order to make the statements therein, in
the light of the circumstance under which they are or were made, not misleading.

 

 
45


--------------------------------------------------------------------------------




 

7.11 Public Documents. The Common Stock of the Borrower is registered pursuant
to Section 12 of the Exchange Act and the Borrower is subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act. The Borrower has timely
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC, the Principal Trading Market, or any other
Governmental Authority, as applicable (all of the foregoing filed within the two
(2) years preceding the date hereof or amended after the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, being hereinafter referred to as
the “Public Documents”). The Borrower is current with its filing obligations
with the SEC, the Principal Trading Market, or any other Governmental Authority,
as applicable, and all Public Documents have been filed on a timely basis by the
Borrower. The Borrower represents and warrants that true and complete copies of
the Public Documents are available on the SEC website or the Principal Trading
Market website, as applicable (www.sec.gov, or www.otcmarkets.com) at no charge
to Lender, and Lender acknowledges that it may retrieve all Public Documents
from such websites and Lender’s access to such Public Documents through such
website shall constitute delivery of the Public Documents to Lender; provided,
however, that if Lender is unable to obtain any of such Public Documents from
such websites at no charge, as result of such websites not being available or
any other reason beyond Lender’s control, then upon request from Lender, the
Borrower shall deliver to Lender true and complete copies of such Public
Documents. The Borrower shall also deliver to Lender true and complete copies of
all draft filings, reports, schedules, statements and other documents required
to be filed with the requirements of the Principal Trading Market that have been
prepared but not filed with the Principal Trading Market as of the date hereof.
None of the Public Documents, at the time they were filed with the SEC, the
Principal Trading Market, or other Governmental Authority, as applicable,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. None of the statements made in any such Public Documents is, or has
been, required to be amended or updated under applicable law (except for such
statements as have been amended or updated in subsequent filings prior the date
hereof, which amendments or updates are also part of the Public Documents). As
of their respective dates, the consolidated financial statements of the Borrower
and its Subsidiaries included in the Public Documents complied in all material
respects with applicable accounting requirements and any published rules and
regulations of the SEC and Principal Trading Market with respect thereto.

 

7.12 Absence of Certain Changes. Since the date of the most recent of the
Financial Statements, none of the following have occurred:

 

(a) There has been no event or circumstance of any nature whatsoever that has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect; or

 

(b) Any transaction, event, action, development, payment, or any other matter of
any nature whatsoever entered into by the Credit Parties other than in the
Ordinary Course of Business of the Credit Parties.

 

 
46


--------------------------------------------------------------------------------




 

7.13 Litigation and Taxes. There is no Proceeding pending, or to the best
knowledge of the Credit Parties, threatened, against any Credit Party or its
officers, managers, members, shareholders or other principals, or against or
affecting any of its assets. In addition, there is no outstanding judgments,
orders, writs, decrees or other similar matters or items against or affecting
the Credit Parties, its business or assets. The Credit Parties have not received
any material complaint from any Customer, supplier, vendor or employee. The
Credit Parties have duly filed all applicable income or other tax returns and
has paid all income or other taxes when due. There is no Proceeding, controversy
or objection pending or threatened in respect of any tax returns of the Credit
Parties.

 

7.14 Event of Default. No Event of Default has occurred and is continuing, and
no event has occurred and is continuing which, with the lapse of time, the
giving of notice, or both, would constitute such an Event of Default under this
Agreement or any of the other Loan Documents, and the Credit Parties are not in
default (without regard to grace or cure periods) under any contract or
agreement to which it is a party or by which any of their respective assets are
bound.

 

7.15 ERISA Obligations. To the best knowledge of each of the Credit Parties, all
Employee Plans of the Credit Parties meet the minimum funding standards of
Section 302 of ERISA, where applicable, and each such Employee Plan that is
intended to be qualified within the meaning of Section 401 of the Internal
Revenue Code of 1986 is qualified. No withdrawal liability has been incurred
under any such Employee Plans and no “Reportable Event” or “Prohibited
Transaction” (as such terms are defined in ERISA), has occurred with respect to
any such Employee Plans, unless approved by the appropriate Governmental
Authority. To the best knowledge of each of the Credit Parties, the Credit
Parties have promptly paid and discharged all obligations and liabilities
arising under the ERISA of a character which if unpaid or unperformed might
result in the imposition of a Lien against any of its properties or assets.

 

7.16 Adverse Circumstances. No condition, circumstance, event, agreement,
document, instrument, restriction, litigation or Proceeding (or threatened
litigation or Proceeding or basis therefor) exists which: (i) could adversely
affect the validity or priority of the Liens granted to Lender under the Loan
Documents; (ii) could adversely affect the ability of the Credit Parties to
perform its obligations under the Loan Documents; (iii) would constitute a
default under any of the Loan Documents; (iv) would constitute such a default
with the giving of notice or lapse of time or both; or (v) would constitute or
give rise to a Material Adverse Effect.

 

7.17 Liabilities and Indebtedness of the Borrower. The Credit Parties do not
have any Funded Indebtedness or any liabilities or obligations of any nature
whatsoever, except: (i) as disclosed in the Financial Statements; or (ii)
liabilities and obligations incurred in the Ordinary Course of Business since
the date of the last Financial Statements which do not or would not,
individually or in the aggregate, exceed Ten Thousand and No/100 United States
Dollars (US$10,000.00) or otherwise have a Material Adverse Effect.

  

 
47


--------------------------------------------------------------------------------




 

7.18 Real Estate.

 

(a) Real Property Ownership. Except for the Credit Party Leases and as otherwise
disclosed in Schedule 7.18, Borrower does not own any Real Property.

 

(b) Real Property Leases. Except for ordinary leases for office space from which
the Credit Parties conduct its business (the “Credit Party Leases”), the Credit
Parties do not lease any other Real Property. With respect to each of the Credit
Party Leases: (i) the Credit Parties have been in peaceful possession of the
property leased thereunder and neither the Credit Parties nor the landlord is in
default thereunder; (ii) no waiver, indulgence or postponement of any of the
obligations thereunder has been granted by the Credit Parties or landlord
thereunder; and (iii) there exists no event, occurrence, condition or act known
to the officers or directors of the Credit Parties which, upon notice or lapse
of time or both, would be or could become a default thereunder or which could
result in the termination of the Credit Party Leases, or any of them, or have a
Material Adverse Effect. The Credit Parties have not violated nor breached any
provision of any such Credit Party Leases, and all obligations required to be
performed by the Credit Parties under any of such Credit Party Leases have been
fully, timely and properly performed. The Credit Parties have delivered to the
Lender true, correct and complete copies of all Credit Party Leases, including
all modifications and amendments thereto, whether in writing or otherwise. The
Credit Parties have not received any written or oral notice to the effect that
any of the Credit Party Leases will not be renewed at the termination of the
term of such Credit Party Leases, or that the Credit Party Leases will be
renewed only at higher rents.

 

7.19 Material Contracts. An accurate, current and complete copy of each of the
Material Contracts has been furnished to Lender, and each of the Material
Contracts constitutes the entire agreement of the respective parties thereto
relating to the subject matter thereof. There are no outstanding offers, bids,
proposals or quotations made by any Credit Party which, if accepted, would
create a Material Contract with any Credit Party. Each of the Material Contracts
is in full force and effect and is a valid and binding obligation of the parties
thereto in accordance with the terms and conditions thereof. To the best
knowledge of each Credit Party, all obligations required to be performed under
the terms of each of the Material Contracts by any party thereto have been fully
performed by all parties thereto, and no party to any Material Contracts is in
default with respect to any term or condition thereof, nor has any event
occurred which, through the passage of time or the giving of notice, or both,
would constitute a default thereunder or would cause the acceleration or
modification of any obligation of any party thereto or the creation of any Lien,
claim, charge or other encumbrance upon any of the assets or properties of any
Credit Party. Further, no Credit Party has received any notice, nor does any
Credit Party have any knowledge, of any pending or contemplated termination of
any of the Material Contracts and, no such termination is proposed or has been
threatened, whether in writing or orally.

 

 
48


--------------------------------------------------------------------------------




 

7.20 Title to Assets. The Credit Parties have good and marketable title to, or a
valid leasehold interest in, all of its assets and properties which are material
to its business and operations as presently conducted, free and clear of all
Liens, claims, charges or other encumbrances or restrictions on the transfer or
use of same. Except as would not have a Material Adverse Effect, the assets and
properties of each Credit Party are in good operating condition and repair,
ordinary wear and tear excepted, and are free of any latent or patent defects
which might impair their usefulness, and are suitable for the purposes for which
they are currently used and for the purposes for which they are proposed to be
used.

 

7.21 Intellectual Property. The Credit Parties own or possess adequate and
legally enforceable rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and all other intellectual property rights
necessary to conduct its business as now conducted (collectively, the “IP
Rights”). All IP Rights, and any federal, state, local or foreign patent and
trademark office, or functional equivalent thereof where any such IP Rights may
be filed or registered, is set forth in Schedule 7.21. All of the IP Rights are
owned by the Credit Parties, except for IP rights licensed by the Credit
Parties, which licensed IP Rights are specifically outlined and described in
Schedule 7.21. If any IP Rights are licensed by any Credit Party, the underlying
license agreement or other agreement pursuant to which such IP Rights are
licensed (collectively, the “License Agreements”), permits Lender to encumber
such License Agreements without any further consent or approval of any other
Person, including the underlying owner of such IP Rights, such that if there was
an Event of Default and Lender foreclosed on all Collateral, Lender would have
the right to use such IP Rights under the License Agreements, subject only to
Lender’s obligation to comply with the terms of such License Agreements. The
Credit Parties do not have any knowledge of any infringement by any Credit Party
of any IP Rights of others, and, to the knowledge of the Credit Parties, there
is no claim, demand or Proceeding, or other demand of any nature being made or
brought against, or to any Credit Party’s knowledge, being threatened against,
any Credit Party regarding IP Rights or other intellectual property
infringement; and is the Credit Parties are not aware of any facts or
circumstances which might give rise to any of the foregoing.

 

7.22 Labor and Employment Matters. The Credit Parties are not involved in any
labor dispute or, to the knowledge of the Credit Parties, is any such dispute
threatened. To the knowledge of the Credit Parties and its officers, none of the
employees of any Credit Party is a member of a union and the Credit Parties
believe that its relations with its employees are good. To the knowledge of the
Credit Parties and its officers, the Credit Parties have complied in all
material respects with all laws, rules, ordinances and regulations relating to
employment matters, civil rights and equal employment opportunities.

 

 
49


--------------------------------------------------------------------------------




 

7.23 Insurance. The Credit Parties are each covered by valid, outstanding and
enforceable policies of insurance which were issued to it by reputable insurers
of recognized financial responsibility, covering its properties, assets and
business against losses and risks normally insured against by other corporations
or entities in the same or similar lines of businesses as the Credit Parties are
engaged and in coverage amounts which are prudent and typically and reasonably
carried by such other corporations or entities (the “Insurance Policies”). Such
Insurance Policies are in full force and effect, and all premiums due thereon
have been paid. None of the Insurance Policies will lapse or terminate as a
result of the transactions contemplated by this Agreement. The Credit Parties
have complied with the provisions of such Insurance Policies. The Credit Parties
have not been refused any insurance coverage sought or applied for and the
Credit Parties do not have any reason to believe that it will not be able to
renew its existing Insurance Policies as and when such Insurance Policies expire
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not materially and adversely affect
the condition, financial or otherwise, or the earnings, business or operations
of the Credit Parties.

 

7.24 Permits. The Credit Parties possess all Permits necessary to conduct its
business, and the Credit Parties have not received any notice of, or is
otherwise involved in, any Proceedings relating to the revocation or
modification of any such Permits. All such Permits are valid and in full force
and effect and the Credit Parties are in full compliance with the respective
requirements of all such Permits.

 

7.25 Lending Relationship. The Credit Parties acknowledge and agree that the
relationship hereby created with Lender is and has been conducted on an open and
arm’s length basis in which no fiduciary relationship exists and that Borrower
has not relied, nor is relying on, any such fiduciary relationship in executing
this Agreement and in consummating the Loans.

 

7.26 Compliance with Regulation U. No portion of the proceeds of the Loans shall
be used by Borrower, or any Affiliates of Borrower, either directly or
indirectly, for the purpose of purchasing or carrying any margin stock, within
the meaning of Regulation U as adopted by the Board of Governors of the Federal
Reserve System.

 

7.27 Governmental Regulation. The Credit Parties are not, nor after giving
effect to any Loan, will be, subject to regulation under the Public Utility
Holding Borrower Act of 1935, the Federal Power Act or the Investment Company
Act of 1940 or to any federal or state statute or regulation limiting its
ability to incur indebtedness for borrowed money.

 

7.28 Bank Accounts. Schedule 7.28 sets forth, with respect to each account of
the Credit Parties with any bank, broker, Payment Processing Company, or other
depository institution: (i) the name and account number of such account; (ii)
the name and address of the institution where such account is held; (iii) the
name of any Person(s) holding a power of attorney with respect to such account,
if any; and (iv) the names of all authorized signatories and other Persons
authorized to withdraw funds from each such account.

 

 
50


--------------------------------------------------------------------------------




 

7.29 Places of Business. The principal place of business of each of the Credit
Parties is set forth on Schedule 7.29 and the Credit Parties shall promptly
notify Lender of any change in such location. The Credit Parties will not remove
or permit the Collateral to be removed from such locations without the prior
written consent of Lender, except for: (i) certain heavy equipment kept at third
party sites when conducting business or maintenance; (ii) vehicles, containers
and rolling stock; (iii) Inventory sold or leased in the Ordinary Course of
Business of the Credit Parties; and (iv) temporary removal of Collateral to
other locations for repair or maintenance as may be required from time to time
in each instance in the Ordinary Course of Business of the Credit Parties.

 

7.30 Illegal Payments. Neither the Credit Parties, nor any director, officer,
member, manager, agent, employee or other Person acting on behalf of the Credit
Parties has, in the course of his actions for, or on behalf of, the Credit
Parties: (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

 

7.31 Related Party Transactions. Except for arm’s length transactions pursuant
to which the Credit Parties make payments in the Ordinary Course of Business of
the Credit Parties upon terms no less favorable than the Credit Parties could
obtain from third parties, none of the officers, directors, managers, or
employees of the Credit Parties, nor any stockholders, members or partners who
own, legally or beneficially, five percent (5%) or more of the ownership
interests of the Credit Parties (each a “Material Shareholder”), is presently a
party to any transaction with the Credit Parties (other than for services as
employees, officers and directors), including any contract providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from, any officer,
director or such employee or Material Shareholder or, to the best knowledge of
the Credit Parties, any other Person in which any officer, director, or any such
employee or Material Shareholder has a substantial or material interest in or of
which any officer, director or employee of Borrower or Material Shareholder is
an officer, director, trustee or partner. There are no claims, demands, disputes
or Proceedings of any nature or kind between the Credit Parties and any officer,
director or employee of the Credit Parties or any Material Shareholder, or
between any of them, relating to the Credit Parties.

 

7.32 Internal Accounting Controls. The Credit Parties maintain a system of
internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

 
51


--------------------------------------------------------------------------------




 

7.33 Brokerage Fees. There is no Person acting on behalf of the Credit Parties
who is entitled to or has any claim for any brokerage or finder’s fee or
commission in connection with the execution of this Agreement or the
consummation of the transactions contemplated hereby.

 

7.34 Acknowledgment Regarding Lender’s Loans. The Credit Parties acknowledge and
agree that Lender is acting solely in the capacity of an arm’s length lender
with respect to this Agreement and the transactions contemplated hereby. The
Credit Parties further acknowledge that Lender is not acting as a financial
advisor or fiduciary of the Credit Parties (or in any similar capacity) with
respect to this Agreement and the transactions contemplated hereby and any
advice given by Lender or any of its representatives or agents in connection
with this Agreement and the transactions contemplated hereby is merely
incidental to the making of the Loans hereunder by Lender. The Credit Parties
further represent to Lender that the Credit Parties’ decision to enter into this
Agreement has been based solely on the independent evaluation by the Credit
Parties and its representatives.

 

7.35 Seniority. No Funded Indebtedness or other equity or debt security of the
Credit Parties is senior to the Obligations in right of payment, whether with
respect to interest or upon liquidation or dissolution, or otherwise.

 

7.36 No General Solicitation. Neither the Credit Parties, nor any of its
Affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or issuance
of the Revolving Note.

 

7.37 No Integrated Offering. Neither the Credit Parties, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Revolving Note under the Securities Act or any similar laws of any foreign
jurisdiction, or cause this offering of such securities to be integrated with
prior offerings by the Credit Parties for purposes of the Securities Act or any
similar laws of any foreign jurisdiction.

 

7.38 Private Placement. Assuming the accuracy of the Lender’s representations
and warranties set forth in Section 8 below, no registration under the
Securities Act or the laws, rules or regulation of any other Governmental
Authority is required for the issuance of the Revolving Note.

 

7.39 Complete Information. This Agreement and all financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials submitted to Lender in connection with or in furtherance of this
Agreement by or on behalf of the Credit Parties fully and fairly states the
matters with which they purport to deal, and do not misstate any material fact
nor, separately or in the aggregate, fail to state any material fact necessary
to make the statements made not misleading.

 

 
52


--------------------------------------------------------------------------------




 

7.40 Interpretation; Reliance; Survival. Each warranty and representation made
by the Credit Parties in this Agreement or pursuant hereto, or in any other Loan
Documents, is independent of all other warranties and representations made by
the Credit Parties in this Agreement or pursuant hereto, or in any other Loan
Documents (whether or not covering identical, related or similar matters) and
must be independently and separately satisfied. Exceptions or qualifications to
any such warranty or representation shall not be construed as exceptions or
qualifications to any other warranty or representation. Notwithstanding any
investigation made by Lender or any of its agents or representatives, or any
rights to conduct such investigations, and notwithstanding any knowledge of
facts determined or determinable by Lender as a result of such investigation or
right of investigation, the Lender has the unqualified right to rely upon the
representations and warranties made by the Credit Parties in this Agreement and
in the Schedules attached hereto or pursuant hereto, or in any other Loan
Documents. Each and every representation and warranty of the Credit Parties made
herein, pursuant hereto, or in any other Loan Documents has been relied upon by
Lender, and is material to the decision of the Lender to enter into this
Agreement and to make the Loans contemplated herein. All representations and
warranties of the Credit Parties made in this Agreement or pursuant hereto, or
in any other Loan Documents, shall survive the Effective Date, the consummation
of any Loans made hereunder, and any investigation, and shall be deemed and
construed as continuing representations and warranties.

 

8. REPRESENTATIONS AND WARRANTIES OF LENDER.

 

Lender makes the following representations and warranties to the Borrower, each
of which shall be true and correct in all material respects as of the date of
the execution and delivery of this Agreement and as of the date of each Loan
made hereunder, except to the extent such representation expressly relates to an
earlier date, and which shall survive the execution and delivery of this
Agreement:

 

8.1 Investment Purpose. Lender is acquiring the Revolving Note for its own
account, for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act.

 

8.2 Accredited Investor Status. Lender is an “Accredited Investor” as that term
is defined in Rule 501 of Regulation D promulgated under the Securities Act.

 

8.3 Reliance on Exemptions. Lender understands that the Revolving Note is being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that
Borrower is relying in part upon the truth and accuracy of, and Lender’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Lender set forth herein in order to determine the
availability of such exemptions and the eligibility of Lender to acquire such
securities.

 

 
53


--------------------------------------------------------------------------------




 

8.4 Information. Lender has been furnished with all materials it has requested
relating to the business, finances and operations of the Credit Parties and
information deemed material by Lender to making an informed investment decision
regarding the Revolving Note. Lender has been afforded the opportunity to ask
questions of the Credit Parties and its management. Neither such inquiries nor
any other due diligence investigations conducted by Lender or its
representatives shall modify, amend or affect Lender’s right to rely on the
Credit Parties’ representations and warranties contained in Article 7 above or
elsewhere in this Agreement or in any other Loan Documents. Lender understands
that its investment in the Revolving Note involves a high degree of risk. Lender
is in a position regarding the Credit Parties, which, based upon economic
bargaining power, enabled and enables Lender to obtain information from the
Credit Parties in order to evaluate the merits and risks of this investment.
Lender has sought such accounting, legal and tax advice, as it has considered
necessary to make an informed investment decision with respect to the Revolving
Note.

 

8.5 No Governmental Review. Lender understands that no United States federal or
state agency or any other Governmental Authority has passed on or made any
recommendation or endorsement of the Revolving Note, or the fairness or
suitability of the investment in the Revolving Note, nor have such authorities
passed upon or endorsed the merits of the offering of the Revolving Note.

 

8.6 Transfer or Resale. Lender understands that: (i) the Revolving Note has not
been and is not being registered under the Securities Act or any other foreign
or state securities laws, and may not be offered for sale, sold, assigned or
transferred unless: (A) subsequently registered thereunder; or (B) such
securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration requirements; and
(ii) neither the Credit Parties nor any other Person is under any obligation to
register such securities under the Securities Act or any foreign or state
securities laws or to comply with the terms and conditions of any exemption
thereunder, except as otherwise set forth in this Agreement.

 

8.7 Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of Lender and is a valid and
binding agreement of Lender enforceable in accordance with its terms, except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

8.8 Due Formation of Lender. Lender is an entity that has been formed and
validly exists and has not been organized for the specific purpose of purchasing
the Revolving Note and is not prohibited from doing so.

 

8.9 No Legal Advice from Credit Parties. Lender acknowledges that it had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with his or its own legal counsel and investment and tax advisors.
Lender is relying solely on such counsel and advisors and not on any statements
or representations of the Credit Parties or any of its representatives or agents
for legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction; provided, however, the foregoing shall not modify, amend or affect
Lender’s right to rely on the Credit Parties’ representations and warranties
contained in Article 7 above or in any other Loan Documents.

 

 
54


--------------------------------------------------------------------------------




 

9. NEGATIVE COVENANTS.

 

9.1 Indebtedness. The Credit Parties shall not, either directly or indirectly,
create, assume, incur or have outstanding any Funded Indebtedness (including
purchase money indebtedness), or become liable, whether as endorser, guarantor,
surety or otherwise, for any debt or obligation of any other Person, except:

 

(a) the Obligations;

 

(b) endorsement for collection or deposit of any commercial paper secured in the
Ordinary Course of Business of the Credit Parties;

 

(c) obligations for taxes, assessments, municipal or other governmental charges;
provided, the same are being contested in good faith by appropriate Proceedings
and are insured against or bonded over to the satisfaction of Lender;

 

(d) obligations for accounts payable, other than for money borrowed, incurred in
the Ordinary Course of Business of the Credit Parties; provided that any fees or
other sums, other than salary accrued in the Credit Parties’ Ordinary Course of
Business, payable by the Credit Parties to any officer, director, member,
manager, principal, or Material Shareholder, shall be fully subordinated in
right of payment to the prior payment in full of the Obligations hereunder;

 

(e) unsecured intercompany Funded Indebtedness incurred in the Ordinary Course
of Business of the Credit Parties;

 

(f) Funded Indebtedness existing on the Effective Date and set forth in the
Financial Statements, including any extensions or refinancings of the foregoing,
which do not increase the principal amount of such Funded Indebtedness as of the
date of such extension or refinancing; provided such Funded Indebtedness is
subordinated to the Obligations owed to Lender pursuant to a subordination
agreement, in form and content acceptable to Lender in its sole discretion,
which shall include an indefinite standstill on remedies and payment blockage
rights during any default;

 

(g) Funded Indebtedness consisting of Capital Lease obligations or secured by
Permitted Liens of the type described in clause (vii) of the definition thereof
not to exceed Fifty Thousand and No/100 United States Dollars (US$50,000.00) in
the aggregate at any time;

 

 
55


--------------------------------------------------------------------------------




 

(h) Contingent Liabilities arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions permitted
hereunder;

 

(i) Contingent Liabilities incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations;

 

(j) Contingent Liabilities arising under indemnity agreements to title insurers
to cause such title insurers to issue to Lender title insurance policies; and

 

(k) Funded Indebtedness first approved by Lender in writing, which approval
shall not be unreasonably withheld.

 

9.2 Encumbrances. The Credit Parties shall not, either directly or indirectly,
create, assume, incur or suffer or permit to exist any Lien or charge of any
kind or character upon any asset of the Credit Parties, whether owned at the
date hereof or hereafter acquired, except Permitted Liens or as otherwise
authorized by Lender in writing.

 

9.3 Investments. The Credit Parties shall not, either directly or indirectly,
make or have outstanding any new investments (whether through purchase of
stocks, obligations or otherwise) in, or loans or advances to, any other Person,
or acquire all or any substantial part of the assets, business, stock or other
evidence of beneficial ownership of any other Person, except following:

 

(a) The stock or other ownership interests in a Subsidiary existing as of the
Effective Date;

 

(b) investments in direct obligations of the United States or any state in the
United States;

 

(c) trade credit extended by the Credit Parties in the Ordinary Course of
Business of the Credit Parties;

 

(d) investments in securities of Customers received pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of such
Customers;

 

(e) investments existing on the Effective Date and set forth in the Financial
Statements;

 

(f) Contingent Liabilities permitted pursuant to Section 9.1; or (g) Capital
Expenditures permitted under Section 9.5.

 

 
56


--------------------------------------------------------------------------------




 

9.4 Transfer; Merger. The Credit Parties shall not, either directly or
indirectly, permit a Change in Control, merge, consolidate, sell, transfer,
license, lease, encumber or otherwise dispose of all or any part of its property
or business or all or any substantial part of its assets, or sell or discount
(with or without recourse) any of its Notes (as defined in the UCC), Chattel
Paper, Payment Intangibles or Accounts; provided, however, that the Credit
Parties may:

 

(a) sell or lease Inventory and Equipment in the Ordinary Course of Business of
the Credit Parties;

 

(b) upon not less than three (3) Business Days’ prior written notice to Lender,
any Subsidiary of Borrower may merge with (so long as the Borrower remains the
surviving entity), or dissolve or liquidate into, or transfer its property to
Borrower;

 

(c) dispose of used, worn-out or surplus equipment in the Ordinary Course of
Business of the Credit Parties;

 

(d) discount or write-off overdue Accounts for collection in the Ordinary Course
of Business of the Credit Parties;

 

(e) sell or otherwise dispose (including cancellation of Funded Indebtedness) of
any Investment permitted under Section 9.3 in the Ordinary Course of Business of
the Credit Parties; and

 

(f) grant Permitted Liens.

 

9.5 Capital Expenditures. Without Lender’s prior written consent, the Credit
Parties shall not make or incur obligations for any Capital Expenditures.

 

9.6 Issuance of Stock. The Credit Parties shall not either directly or
indirectly, issue or distribute any additional capital stock or other securities
(including any securities convertible or exercisable into capital stock or other
securities) of any Credit Party without the prior written consent of Lender.

 

 
57


--------------------------------------------------------------------------------




 

9.7 Distributions; Restricted Payments; Change in Management. The Credit Parties
shall not: (i) purchase or redeem any shares of its capital stock or other
securities, or declare or pay any dividends or distributions, whether in cash or
otherwise, set aside any funds for any such purpose, or make any distribution of
any kind to its shareholders, partners, or members, make any distribution of its
property or assets, or make any loans, advances or extensions of credit to, or
investments in, any Persons, including such Credit Parties’ Affiliates,
officers, directors, members, managers, principals, Material Shareholders, or
employees, without the prior written consent of Lender; (ii) make any payments
of any Funded Indebtedness other than as specifically permitted under the Use of
Proceeds Confirmation and as otherwise permitted hereunder (provided, however,
Lender agrees and acknowledges that nothing contained in this Agreement shall
prohibit the ability of the Credit Parties to make payments of Funded
Indebtedness existing on the Effective Date and set forth in the Financial
Statements, so long as any such payments are made from funds received by the
Credit Parties from ongoing operations, and not from the proceeds of the
Revolving loans hereunder, and so long as no Funded Indebtedness of any nature
or kind due or owing to any managers, officers, directors, employees, members,
principals, or Material Shareholders of the Credit Parties or any Affiliates
thereof shall be paid by any Credit Parties, except for payment of not more than
$10,000 per month and $120,000 in the aggregate payable to Stephen Saber); (iii)
increase the annual salary paid to any officers of the Credit Parties as of the
Effective Date, unless any such increase is part of a written employment
contract with any such officers entered into prior to the Effective Date, a copy
of which has been delivered to and approved by the Lender; or (iv) add, replace,
remove, or otherwise change any officers, managers, senior management positions
or Persons with authority to bind the Credit Parties from the officers,
managers, senior management positions, or other such Persons existing as of the
Effective Date, unless approved by Lender in writing.

 

9.8 Use of Proceeds. The Credit Parties shall not use any portion of the
proceeds of the Loans, either directly or indirectly, for the purpose of
purchasing any securities underwritten by any Affiliate of Lender. In addition,
the Credit Parties shall not use any portion of the proceeds of the Loans,
either directly or indirectly, for any of the following purposes: (i) to make
any payment towards any Funded Indebtedness of the Credit Parties or any
Affiliates thereof, except as specifically permitted under the Use of Proceeds
Confirmation; (ii) to pay any taxes of any nature or kind that may be due by the
Credit Parties or any Affiliates thereof; (iii) to pay any obligations or
liabilities of any nature or kind due or owing to any managers, officers,
directors, employees, members, principals, or Material Shareholders of the
Credit Parties or any Affiliates thereof. The Credit Parties shall only use the
proceeds of the Loans (or any portion thereof) for the purposes set forth in a
“Use of Proceeds Confirmation” to be executed by Borrower on the Effective Date,
unless Borrower obtains the prior written consent of Lender to use proceeds of
Loans for any other purpose, which consent may be granted or withheld by Lender
in its sole and absolute discretion.

 

9.9 Business Activities; Change of Legal Status and Organizational Documents.
The Credit Parties shall not: (i) engage in any line of business other than the
businesses engaged in on the date hereof and business reasonably related
thereto; (ii) change its name, its type of organization, its jurisdictions of
organization or other legal structure; or (iii) permit its articles of
incorporation (including any certificates of designation, is applicable),
bylaws, operating agreement, partnership agreement, certificate of organization
or similar governing or organizational documents to be amended or modified in
any way which could reasonably be expected to have a Material Adverse Effect.

 

 
58


--------------------------------------------------------------------------------




 

9.10 Transactions with Affiliates. The Credit Parties shall not enter into any
transaction with any of its Affiliates, except in the Ordinary Course of
Business of the Credit Parties and upon fair and reasonable terms that are no
less favorable to the Credit Parties than it would obtain in a comparable arm’s
length transaction with a Person not an Affiliate of the Credit Parties.

 

9.11 Bank Accounts. The Credit Parties shall not maintain any bank, deposit or
credit card payment processing accounts with any financial institution, or any
other Person, for the Credit Parties or any Affiliate of the Credit Parties,
other than the accounts of the Credit Parties listed in the attached Schedule
7.28, and other than the Lock Box Account established pursuant to this
Agreement. Specifically, the Credit Parties shall not change, modify, close or
otherwise affect the Lock Box Account or any of the other accounts listed in
Schedule 7.28, without Lender’s prior written approval, which approval may be
withheld or conditioned in Lender’s sole and absolute discretion.

 

10. AFFIRMATIVE COVENANTS.

 

10.1 Compliance with Regulatory Requirements. Upon demand by Lender, Borrower
shall reimburse Lender for Lender’s additional costs and/or reductions in the
amount of principal or interest received or receivable by Lender if at any time
after the date of this Agreement any law, treaty or regulation or any change in
any law, treaty or regulation or the interpretation thereof by any Governmental
Authority charged with the administration thereof or any other authority having
jurisdiction over Lender or the Loans, whether or not having the force of law,
shall impose, modify or deem applicable any reserve and/or special deposit
requirement against or in respect of assets held by or deposits in or for the
account of the Loans by Lender or impose on Lender any other condition with
respect to this Agreement or the Loans, the result of which is to either
increase the cost to Lender of making or maintaining the Loans or to reduce the
amount of principal or interest received or receivable by Lender with respect to
such Loans. Said additional costs and/or reductions will be those which directly
result from the imposition of such requirement or condition on the making or
maintaining of such Loans.

 

10.2 Corporate Existence. The Credit Parties shall at all times preserve and
maintain its: (i) existence and good standing in the jurisdiction of its
organization; and (ii) its qualification to do business and good standing in
each jurisdiction where the nature of its business makes such qualification
necessary (other than such jurisdictions in which the failure to be qualified or
in good standing could not reasonably be expected to have a Material Adverse
Effect), and shall at all times continue as a going concern in the business
which Borrower is presently conducting.

 

 
59


--------------------------------------------------------------------------------




 

10.3 Maintain Property. The Credit Parties shall at all times maintain, preserve
and keep its plants, properties and equipment, including, but not limited to,
any Collateral, in good repair, working order and condition, normal wear and
tear excepted, and shall from time to time, as Borrower deems appropriate in its
reasonable judgment, make all needful and proper repairs, renewals,
replacements, and additions thereto so that at all times the efficiency thereof
shall be fully preserved and maintained. The Credit Parties shall permit Lender
to examine and inspect such plant, properties and equipment, including any
Collateral, at all reasonable times upon reasonable notice during business
hours. During the continuance of any Event of Default, Lender shall, at the
Credit Parties’ expense, have the right to make additional inspections without
providing advance notice.

 

10.4 Maintain Insurance. The Credit Parties’ shall at all times insure and keep
insured with insurance companies acceptable to Lender, all insurable property
owned by the Credit Parties which is of a character usually insured by companies
similarly situated and operating like properties, against loss or damage from
environmental, fire and such other hazards or risks as are customarily insured
against by companies similarly situated and operating like properties; and shall
similarly insure employers’, public and professional liability risks. Prior to
the date of the funding of any Loans under this Agreement, Borrower shall
deliver to Lender a certificate setting forth in summary form the nature and
extent of the insurance maintained pursuant to this Section. All such policies
of insurance must be satisfactory to Lender in relation to the amount and term
of the Obligations and type and value of the Collateral and assets of the Credit
Parties, shall identify Lender as sole/lender’s loss payee and as an additional
insured. In the event the Credit Parties fail to provide Lender with evidence of
the insurance coverage required by this Section or at any time hereafter shall
fail to obtain or maintain any of the policies of insurance required above, or
to pay any premium in whole or in part relating thereto, then Lender, without
waiving or releasing any obligation or default by Borrower hereunder, may at any
time (but shall be under no obligation to so act), obtain and maintain such
policies of insurance and pay such premium and take any other action with
respect thereto, which Lender deems advisable. This insurance coverage: (i) may,
but need not, protect the Credit Parties’ interest in such property, including,
but not limited to, the Collateral; and (ii) may not pay any claim made by, or
against, the Credit Parties in connection with such property, including, but not
limited to, the Collateral. The Credit Parties may later cancel any such
insurance purchased by Lender, but only after providing Lender with evidence
that the insurance coverage required by this Section is in force. The costs of
such insurance obtained by Lender, through and including the effective date such
insurance coverage is canceled or expires, shall be payable on demand by the
Credit Parties to Lender, together with interest at the Default Rate on such
amounts until repaid and any other charges by Lender in connection with the
placement of such insurance. The costs of such insurance, which may be greater
than the cost of insurance which the Credit Parties may be able to obtain on its
own, together with interest thereon at the Default Rate and any other charges by
Lender in connection with the placement of such insurance may be added to the
total Obligations due and owing to the extent not paid by the Credit Parties.

 

 
60


--------------------------------------------------------------------------------




 

10.5 Tax Liabilities.

 

(a) The Credit Parties shall at all times pay and discharge all property, income
and other taxes, assessments and governmental charges upon, and all claims
(including claims for labor, materials and supplies) against the Credit Parties
or any of its properties, Equipment or Inventory, before the same shall become
delinquent and before penalties accrue thereon, unless and to the extent that
the same are being contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP are being maintained.

 

(b) Borrower shall be solely responsible for the payment of any and all
documentary stamps and other taxes in connection with the execution of the Loan
Documents.

 

10.6 ERISA Liabilities; Employee Plans. The Credit Parties shall: (i) keep in
full force and effect any and all Employee Plans which are presently in
existence or may, from time to time, come into existence under ERISA, and not
withdraw from any such Employee Plans, unless such withdrawal can be effected or
such Employee Plans can be terminated without liability to the Credit Parties;
(ii) make contributions to all of such Employee Plans in a timely manner and in
a sufficient amount to comply with the standards of ERISA, including the minimum
funding standards of ERISA; (iii) comply with all material requirements of ERISA
which relate to such Employee Plans; (iv) notify Lender immediately upon receipt
by the Credit Parties of any notice concerning the imposition of any withdrawal
liability or of the institution of any Proceeding or other action which may
result in the termination of any such Employee Plans or the appointment of a
trustee to administer such Employee Plans; (v) promptly advise Lender of the
occurrence of any “Reportable Event” or “Prohibited Transaction” (as such terms
are defined in ERISA), with respect to any such Employee Plans; and (vi) amend
any Employee Plan that is intended to be qualified within the meaning of Section
401 of the Internal Revenue Code of 1986 to the extent necessary to keep the
Employee Plan qualified, and to cause the Employee Plan to be administered and
operated in a manner that does not cause the Employee Plan to lose its qualified
status.

 

10.7 Financial Statements. The Credit Parties shall at all times maintain a
system of accounting capable of producing its individual and consolidated
financial statements in compliance with GAAP (provided that monthly financial
statements shall not be required to have footnote disclosure, are subject to
normal year-end adjustments and need not be consolidated), and shall furnish to
Lender or its authorized representatives such information regarding the business
affairs, operations and financial condition of the Credit Parties as Lender may
from time to time request or require, including, but not limited to:

 

(a) If the Revolving Loan Maturity Date is extended beyond the original term, as
soon as available, and in any event, within ninety (90) days after the close of
each fiscal year, a copy of the annual audited consolidated financial statements
of Borrower, including balance sheet, statement of income and retained earnings,
statement of cash flows for the fiscal year then ended, in reasonable detail,
prepared and reviewed by an independent certified public accountant reasonably
acceptable to Lender, containing an unqualified opinion of such accountant;

 

 
61


--------------------------------------------------------------------------------




 

(b) as soon as available, and in any event, within thirty (30) days after the
close of each fiscal quarter, a copy of the quarterly unaudited consolidated
financial statements of Borrower, including balance sheet, statement of income
and retained earnings, statement of cash flows for the fiscal year then ended,
in reasonable detail, prepared and certified as accurate in all material
respects by the President, Chief Executive Officer or Chief Financial Officer of
Borrower; and

 

(c) as soon as available, and in any event, within ten (10) days following the
end of each calendar month, a consolidated cash flow report of the Borrower for
the month then ended, in reasonable detail, prepared and certified as accurate
in all material respects by the President, Chief Executive Officer or Chief
Financial Officer of Borrower.

 

No change with respect to such accounting principles shall be made by the Credit
Parties without giving prior notification to Lender. The Credit Parties
represent and warrant to Lender that the financial statements delivered to
Lender at or prior to the execution and delivery of this Agreement and to be
delivered at all times thereafter accurately reflect and will accurately reflect
the financial condition of the Credit Parties in all material respects. Lender
shall have the right at all times (and on reasonable notice so long as there
then does not exist any Event of Default) during business hours to inspect the
books and records of the Credit Parties and make extracts therefrom.

 

Borrower agrees to advise Lender immediately, in writing, of the occurrence of
any Material Adverse Effect, or the occurrence of any event, circumstance or
other happening that could be reasonably expected to lead to or become a
Material Adverse Effect.

 

10.8 Additional Reporting Requirements. Borrower shall provide the following
reports and statements to Lender as follows:

 

(a) On or prior to the Effective Date, Borrower shall provide to Lender an
income statement or profit and loss statement showing actual results of the
Borrower’s consolidated operations for the prior twelve (12) months, as well as
an income statement projection showing, in reasonable detail, the Borrower’s
consolidated income statement projections for the twelve (12) calendar months
following the Effective Date (the “Income Projections”). In addition, on the
first (1st) day of every calendar month after the Effective Date, the Borrower
shall provide to Lender a report comparing the Income Projections to actual
results. Any variance in the Income Projections to actual results that is more
than ten percent (10%) (either above or below) will require the Borrower to
submit to Lender written explanations as to the nature and circumstances for the
variance.

 

 
62


--------------------------------------------------------------------------------




 

(b) On the first (1st) day of every calendar month after the Effective Date, the
Borrower shall provide to Lender a report comparing the use of the proceeds of
the Revolving Loans set forth in the Use of Proceeds Confirmation, with the
actual use of such proceeds. Any variance in the actual use of such proceeds
from the amounts set forth in the approved Use of Proceeds Confirmation will
require the Borrower to submit to Lender written explanations as to the nature
and circumstances for the variance.

 

(c) Borrower shall submit to Lender true and correct copies of all bank
statements (and statements from any other depository accounts, brokerage
accounts, or accounts with any Payment Processing Companies) received by the
Credit Parties within five (5) days after the Credit Parties’ receipt thereof
from its bank.

 

(d) Promptly upon receipt thereof, Borrower shall provide to Lender copies of
interim and supplemental reports, if any, submitted to Borrower by independent
accountants in connection with any interim audit or review of the books of the
Credit Parties.

 

10.9 Aged Accounts/Payables Schedules. If Borrower requires draws from the
facility contemplated hereby at least once a week, then Borrower shall, on the
first (1st) and fifteenth (15th) day of each and every calendar month, deliver
to Lender an aged schedule of the Accounts of the Credit Parties, listing the
name and amount due from each Customer and showing the aggregate amounts due
from: (i) 0-30 days; (ii) 31-60 days; (iii) 61-90 days; (iv) 91-120 days; and
(v) more than 120 days, and certified as accurate by the Chief Financial Officer
or the President of Borrower. If, however, Borrower requires draws from the
facility contemplated hereby less than once a week, then the aged schedule of
Accounts required by the immediately preceding sentence shall be required to be
delivered within five (5) days after the end of each consecutive calendar month
during the term hereof. Borrower shall, within five (5) days after the end of
each calendar month, deliver to Lender an aged schedule of the accounts payable
of the Credit Parties, listing the name and amount due to each creditor and
showing the aggregate amounts due from: (v) 0-30 days; (w) 31-60 days; (x) 61-90
days; (y) 91-120 days; and (z) more than 120 days, and certified as accurate by
the Chief Financial Officer or the President of Borrower. If the Credit Parties
engage in Point-of-Sale Transaction exclusively, the foregoing requirement to
deliver an aged schedule of the Accounts of the Credit Parties shall not be
applicable; provided, however, in such a circumstance, Lender may request, and
the Credit Parties shall be obligated to deliver to Lender, any other reports or
schedules as Lender may require or request from time to time to evidence or
confirm the Point-of-Sale Transactions.

 

10.10 Failure to Provide Reports. If at any time during the term of this
Agreement, Borrower shall fail to timely provide any reports required to be
provided by any Credit Party to Lender under this Agreement or any other Loan
Document, in addition to all other rights and remedies that Lender may have
under this Agreement and the other Loan Documents, Lender shall have the right
to require, at each instance of any such failure, upon written notice to
Borrower, that the Borrower redeem 2.5% of the aggregate amount of the Advisory
Fee then outstanding, which cash redemption payment shall be due and payable by
wire transfer of Dollars to an account designated by Lender within five (5)
Business Days from the date the Lender delivers such redemption notice to the
Borrower.

 

 
63


--------------------------------------------------------------------------------




 

10.11 Covenant Compliance. Borrower shall, within thirty (30) days after the end
of each calendar month, deliver to Lender a Compliance Certificate showing
compliance by Borrower with the covenants therein, and certified as accurate by
the President or Chief Executive Officer of the Borrower.

 

10.12 Continued Due Diligence/Field Audits. Borrower acknowledges that during
the term of this Agreement, Lender and its agents and representatives undertake
ongoing and continuing due diligence reviews of the Credit Parties and its
business and operations. Such ongoing due diligence reviews may include, and the
Credit Parties do hereby allow Lender, to conduct site visits and field
examinations of the office locations of the Credit Parties and the assets and
records of the Credit Parties, the results of which must be satisfactory to
Lender in Lender’s sole and absolute discretion. In this regard, in order to
cover Lender’s expenses of the ongoing due diligence reviews and any site visits
or field examinations which Lender may undertake from time to time while this
Agreement is in effect, the Borrower shall pay to Lender, within five (5)
Business Days after receipt of an invoice or demand therefor from Lender, a fee
of up to Four Thousand and No/100 Dollars (US$4,000.00) per year (based on Two
(2) expected filed audits and ongoing due diligence of Two Thousand and No/100
Dollars (US$2,000.00) per audit) to cover such ongoing expenses. Failure to pay
such fee as and when required shall be deemed an Event of Default under this
Agreement and all other Loan Documents. The foregoing notwithstanding, from and
after the occurrence of an Event of Default or any event which with notice,
lapse of time or both, would become an Event of Default, Lender may conduct site
visits, field examinations and other ongoing reviews of the Credit Parties’
records, assets and operations at any time, in its sole discretion, without any
limitations in terms of number of site visits or examinations and without being
limited to the fee hereby contemplated, all at the sole expense of Borrower.

 

10.13 Notice and Other Reports. Borrower shall provide prompt written notice to
Lender if at any time the Credit Parties fail to comply with any of the
covenants in Section 11 herein. In addition, Borrower shall, within such period
of time as Lender may reasonably specify, deliver to Lender such other schedules
and reports as Lender may reasonably require.

 

10.14 Collateral Records. The Credit Parties shall keep full and accurate books
and records relating to the Collateral and shall mark such books and records to
indicate Lender’s Lien in the Collateral including placing a legend, in form and
content reasonably acceptable to Lender, on all Chattel Paper created by the
Credit Parties indicating that Lender has a Lien in such Chattel Paper.

 

10.15 Notice of Proceedings. Borrower shall, promptly, but not more than five
(5) days after knowledge thereof shall have come to the attention of any officer
of the Credit Parties, give written notice to Lender of all threatened or
pending actions, suits, and Proceedings before any Governmental Agency or other
administrative agency, or before or involving any other Person, which may have a
Material Adverse Effect.

 

10.16 Notice of Default. Borrower shall, promptly, but not more than five (5)
days after the commencement thereof, give notice to Lender in writing of the
occurrence of an Event of Default or of any event which, with the lapse of time,
the giving of notice or both, would constitute an Event of Default hereunder.

 

 
64


--------------------------------------------------------------------------------




 

10.17 Environmental Matters. If any release or threatened release or other
disposal of Hazardous Substances shall occur or shall have occurred on any real
property or any other assets of the Credit Parties or any Subsidiary or
Affiliate of the Credit Parties, the Credit Parties shall cause the prompt
containment and/or removal of such Hazardous Substances and the remediation
and/or operation of such real property or other assets as necessary to comply
with all Environmental Laws and to preserve the value of such real property or
other assets. Without limiting the generality of the foregoing, the Credit
Parties shall comply with any Federal or state judicial or administrative order
requiring the performance at any real property of the Credit Parties of
activities in response to the release or threatened release of a Hazardous
Substance. To the extent that the transportation of Hazardous Substances is
permitted by this Agreement, Borrower shall dispose of such Hazardous
Substances, or of any other wastes, only at licensed disposal facilities
operating in compliance with Environmental Laws.

 

10.18 Subsidiaries. Any Subsidiary which is formed or acquired or otherwise
becomes a Subsidiary of the Credit Parties following the date hereof, within
five (5) Business Days of such event, shall become an additional the Credit
Party hereto, and the Borrower shall take any and all actions necessary or
required by Lender to cause said Subsidiary to execute a counterpart to this
Agreement and any and all other documents which the Lender shall require,
including causing such party to execute those documents contained in Section
3.12 hereof.

 

10.19 Reporting Status; Listing. So long as this Agreement remains in effect,
and for so long as Lender owns, legally or beneficially, any of the Advisory Fee
Shares or other shares of Common Stock the Borrower shall: (i) file in a timely
manner all reports required to be filed with the Principal Trading Market, and,
to provide a copy thereof to the Lender promptly after such filing; (ii) if
required by the rules and regulations of the Principal Trading Market, promptly
secure the listing of the Advisory Fee Shares and other shares of the Borrower’s
Common Stock issuable to Lender under any Loan Documents upon the Principal
Trading Market (subject to official notice of issuance) and, take all reasonable
action under its control to maintain the continued listing, quotation and
trading of its Common Stock on the Principal Trading Market, and the Borrower
shall comply in all respects with the Borrower’s reporting, filing and other
obligations under the bylaws or rules of the Principal Trading Market and
governmental authorities, as applicable. The Borrower shall promptly provide to
Lender copies of any notices it receives from the SEC or any Principal Trading
Market, to the extent any such notices could in any way have or be reasonably
expected to have a Material Adverse Effect.

 

10.20 Rule 144. With a view to making available to Lender the benefits of Rule
144 under the Securities Act (“Rule 144”), or any similar rule or regulation of
the SEC that may at any time permit Lender to sell the Advisory Fee Shares or
other shares of Common Stock issuable to Lender under any Loan Documents to the
public without registration, the Borrower represents and warrants that: (i)
Borrower is not an issuer defined as a “Shell Company” (as hereinafter defined);
and (ii) if Borrower has, at any time, been an issuer defined as a “Shell
Company,” Borrower has not been an issuer defined as a Shell Company for at
least six (6) months prior to the Effective Date. For the purposes hereof, the
term “Shell Company” shall mean an issuer that meets the description defined
under Rule 144. In addition, so long as Lender owns, legally or beneficially,
any securities of Borrower, Borrower shall, at its sole expense:

 

(a) Make, keep and ensure that adequate current public information with respect
to Borrower, as required in accordance with Rule 144, is publicly available;

 

 
65


--------------------------------------------------------------------------------




 

(b) furnish to the Lender, promptly upon reasonable request: (A) a written
statement by Borrower that it has complied with the reporting requirements of
Rule 144; and (b) such other information as may be reasonably requested by
Lender to permit the Lender to sell any of the Advisory Fee Shares or other
shares of Common Stock acquired hereunder or under the Revolving Notes pursuant
to Rule 144 without limitation or restriction; and

 

(c) promptly at the request of Lender, give Borrower’s Transfer Agent
instructions to the effect that, upon the Transfer Agent’s receipt from Lender
of a certificate (a “Rule 144 Certificate”) certifying that Lender’s holding
period (as determined in accordance with the provisions of Rule 144) for any
portion of the Advisory Fee Shares or shares of Common Stock issuable upon
conversion of the Revolving Note which Lender proposes to sell (or any portion
of such shares which Lender is not presently selling, but for which Lender
desires to remove any restrictive legends applicable thereto) (the “Securities
Being Sold”) is not less than the required holding period pursuant to Rule 144,
and receipt by the Transfer Agent of the “Rule 144 Opinion” (as hereinafter
defined) from Borrower or its counsel (or from Lender and its counsel as
permitted below), the Transfer Agent is to effect the transfer (or issuance of a
new certificate without restrictive legends, if applicable) of the Securities
Being Sold and issue to Lender or transferee(s) thereof one or more stock
certificates representing the transferred (or reissued) Securities Being Sold
without any restrictive legend and without recording any restrictions on the
transferability of such shares on the Transfer Agent’s books and records. In
this regard, upon Lender’s request, Borrower shall have an affirmative
obligation to cause its counsel to promptly issue to the Transfer Agent a legal
opinion providing that, based on the Rule 144 Certificate, the Securities Being
Sold may be sold pursuant to the provisions of Rule 144, even in the absence of
an effective registration statement, or re-issued without any restrictive
legends pursuant to the provisions of Rule 144, even in the absence of an
effective registration statement (the “Rule 144 Opinion”). If the Transfer Agent
requires any additional documentation in connection with any proposed transfer
(or re-issuance) by Lender of any Securities Being Sold, Borrower shall promptly
deliver or cause to be delivered to the Transfer Agent or to any other Person,
all such additional documentation as may be necessary to effectuate the transfer
(or re-issuance) of the Securities Being Sold and the issuance of an unlegended
certificate to any such Lender or any transferee thereof, all at Borrower’s
expense. Any and all fees, charges or expenses, including, without limitation,
attorneys’ fees and costs, incurred by Lender in connection with issuance of any
such shares, or the removal of any restrictive legends thereon, or the transfer
of any such shares to any assignee of Lender, shall be paid by Borrower, and if
not paid by Borrower, the Lender may, but shall not be required to, pay any such
fees, charges or expenses, and the amount thereof, together with interest
thereon at the highest non-usurious rate permitted by law, from the date of
outlay, until paid in full, shall be due and payable by Borrower to Lender
immediately upon demand therefor, and all such amounts advanced by the Lender
shall be additional Obligations due under this Agreement and the Revolving Note
and secured under the Loan Documents. In the event that the Borrower and/or its
counsel refuses or fails for any reason to render the Rule 144 Opinion or any
other documents, certificates or instructions required to effectuate the
transfer (or re-issuance) of the Securities Being Sold and the issuance of an
unlegended certificate to any such Lender or any transferee thereof, then: (A)
to the extent the Securities Being Sold could be lawfully transferred (or
re-issued) without restrictions under applicable laws, Borrower’s failure to
promptly provide the Rule 144 Opinion or any other documents, certificates or
instructions required to effectuate the transfer (or re-issuance) of the
Securities Being Sold and the issuance of an unlegended certificate to any such
Lender or any transferee thereof shall be an immediate Event of Default under
this Agreement and all other Loan Documents; and (B) the Borrower hereby agrees
and acknowledges that Lender is hereby irrevocably and expressly authorized to
have counsel to Lender render any and all opinions and other certificates or
instruments which may be required for purposes of effectuating the transfer (or
re-issuance) of the Securities Being Sold and the issuance of an unlegended
certificate to any such Lender or any transferee thereof, and the Borrower
hereby irrevocably authorizes and directs the Transfer Agent to, without any
further confirmation or instructions from the Borrower, transfer or re-issue any
such Securities Being Sold as instructed by Lender and its counsel.

 

 
66


--------------------------------------------------------------------------------




 

10.21 Reservation of Shares. Borrower shall take all action reasonably necessary
to at all times have authorized, and reserved for the purpose of issuance, such
number of shares of Common Stock as shall be necessary to effect the full
conversion of the Revolving Notes in accordance with its terms (the “Share
Reserve”). If at any time the Share Reserve is insufficient to effect the full
conversion of the Revolving Notes then outstanding, Borrower shall increase the
Share Reserve accordingly. If Borrower does not have sufficient authorized and
unissued shares of Common Stock available to increase the Share Reserve,
Borrower shall call and hold a special meeting of the shareholders within
forty-five (45) days of such occurrence, or take action by the written consent
of the holders of a majority of the outstanding shares of Common Stock, if
possible, for the sole purpose of increasing the number of shares authorized.
Borrower’s management shall recommend to the shareholders to vote in favor of
increasing the number of shares of Common Stock authorized.

 

10.22 Super G Loan. Credit Parties hereby represent and warrant to Lender that
The Pulse Network, Inc., a Massachusetts corporation, one of the Guarantors, has
an existing loan with Super G (the “Super G Loan”). Credit Parties represent and
warrant that the amount of Funded Indebtedness outstanding in favor of Super G
as of the date hereof is not more than $320,000. In addition, Credit Parties
hereby agree that they shall pay down the Super G Loan an amount of not less
than $70,000 between the Effective Date and October 31, 2014, not less than
$70,000 between November 1, 2014 and November 30, 2014, and not less than
$70,000 between December 1, 2014, and December 31, 2014 (which amounts may be
paid thru daily payments made by Credit Parties to Super G, so long as the
aggregate amount of payments for each of the periods covered hereby are not less
than $70,000 per such period). Credit Parties shall provide to Lender, promptly
after the end of each of such periods, evidence that the aggregate amount of
payments for each of such periods was not less than $70,000 for each of such
periods.

 

11. FINANCIAL COVENANTS.

 

11.1 Revenue Covenant. For each calendar quarter while this Agreement remains in
effect, the Credit Parties shall have sales revenues for such calendar quarter
that are not less than seventy-five percent (75%) of the sales revenues shown
for the corresponding calendar quarter on the most recent of the Financial
Statements (i.e. comparing third quarter results to the prior years’ third
quarter results).

 

 
67


--------------------------------------------------------------------------------




 

12. EVENTS OF DEFAULT.

 

Borrower, without notice or demand of any kind (except as specifically provided
in this Agreement), shall be in default under this Agreement upon the occurrence
of any of the following events (each an “Event of Default”):

 

12.1 Nonpayment of Obligations. Any amount due and owing on the Revolving Note
or any of the Obligations, whether by its terms or as otherwise provided herein,
is not paid on the date such amount is due.

 

12.2 Misrepresentation. Any written warranty, representation, certificate or
statement of the Credit Parties in this Agreement, the Loan Documents or any
other agreement with Lender shall be false or misleading in any material respect
when made or deemed made.

 

12.3 Nonperformance. Any failure to perform or default in the performance of any
covenant, condition or agreement contained in this Agreement (not otherwise
addressed in this Article 12), which failure to perform or default in
performance continues for a period of ten (10) days after any Credit Party
receives notice from Lender of such failure to perform or default in performance
(provided that if the failure to perform or default in performance is not
capable of being cured, in Lender’s reasonable discretion, then the cure period
set forth herein shall not be applicable and the failure or default shall be an
immediate Event of Default hereunder).

 

12.4 Default under Loan Documents. Any failure to perform or default in the
performance by any Credit Party that continues after applicable grace and cure
periods under any covenant, condition or agreement contained in any of the other
Loan Documents or any other agreement with Lender, all of which covenants,
conditions and agreements are hereby incorporated in this Agreement by express
reference.

 

12.5 Default under Other Obligations. Any default by Borrower in the payment of
principal, interest or any other sum for any other obligation beyond any period
of grace provided with respect thereto or in the performance of any, other term,
condition or covenant contained in any agreement (including any capital or
operating lease or any agreement in connection with the deferred purchase price
of property), the effect of which default is to cause or permit the holder of
such obligation (or the other party to such other agreement) to cause such
obligation or agreement to become due prior to its stated maturity, to terminate
such other agreement, or to otherwise modify or adversely affect such obligation
or agreement in a manner that could have a Material Adverse Effect on any Credit
Party.

 

 
68


--------------------------------------------------------------------------------




 

12.6 Assignment for Creditors. Any Credit Party makes an assignment for the
benefit of creditors, fails to pay, or admits in writing its inability to pay
its debts as they mature; or if a trustee of any substantial part of the assets
of the Credit Parties is applied for or appointed, and in the case of such
trustee being appointed in a Proceeding brought against any of the Credit
Parties, the Credit Parties, by any action or failure to act indicates its
approval of, consent to, or acquiescence in such appointment and such
appointment is not vacated, stayed on appeal or otherwise shall not have ceased
to continue in effect within sixty (60) days after the date of such appointment.

 

12.7 Bankruptcy. Any Proceeding involving any of the Credit Parties, is
commenced by or against any of the Credit Parties under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law or statute of the federal government or any state government,
and in the case of any such Proceeding being instituted against any of the
Credit Parties: (i) the Credit Parties, by any action or failure to act,
indicates its approval of, consent to or acquiescence therein; or (ii) an order
shall be entered approving the petition in such Proceedings and such order is
not vacated, stayed on appeal or otherwise shall not have ceased to continue in
effect within sixty (60) days after the entry thereof.

 

12.8 Judgments. The entry of any judgment, decree, levy, attachment, garnishment
or other process, or the filing of any Lien against the property of any of the
Credit Parties, but only to the extent any such judgment or other process could
result in a Material Adverse Effect, unless such judgment or other process shall
have been, within sixty (60) days from the entry thereof: (i) bonded over to the
satisfaction of Lender and appealed; (ii) vacated; or (iii) discharged.

 

12.9 Material Adverse Effect. A Material Adverse Effect shall occur.

 

12.10 Change in Control. Except as permitted under this Agreement, any Change in
Control shall occur; provided, however, a Change in Control shall not constitute
an Event of Default if: (i) it arises out of an event or circumstance beyond the
reasonable control of the Credit Parties (for example, but not by way of
limitation, a transfer of ownership interest due to death or incapacity); and
(ii) within sixty (60) days after such Change in Control, the Credit Parties
provide Lender with information concerning the identity and qualifications of
the individual or individuals who will be in Control, and such individual or
individuals shall be acceptable to Lender, in Lender’s sole discretion.

 

 
69


--------------------------------------------------------------------------------




 

12.11 Collateral Impairment. The entry of any judgment, decree, levy,
attachment, garnishment or other process, or the filing of any Lien against, any
of the Collateral or any collateral under a separate security agreement securing
any of the Obligations, but only to the extent any such judgment or other
process could result in a Material Adverse Effect, and such judgment or other
process shall not have been, within thirty (30) days from the entry thereof: (i)
bonded over to the satisfaction of Lender and appealed; (ii) vacated; or (iii)
discharged, or the loss, theft, destruction, seizure or forfeiture, or the
occurrence of any material deterioration or impairment of any of the Collateral
or any of the Collateral under any security agreement securing any of the
Obligations, or any material decline or depreciation in the value or market
price thereof (whether actual or reasonably anticipated), which causes the
Collateral, in the sole opinion of Lender acting in good faith, to become
unsatisfactory as to value or character, or which causes Lender to reasonably
believe that it is insecure and that the likelihood for repayment of the
Obligations is or will soon be impaired, time being of the essence. The cause of
such deterioration, impairment, decline or depreciation shall include, but is
not limited to, the failure by the Credit Parties to do any act deemed
reasonably necessary by Lender to preserve and maintain the value and
collectability of the Collateral.

 

12.12 Adverse Change in Financial Condition. The determination in good faith by
Lender that a material adverse change has occurred in the financial condition or
operations of the any of the Credit Parties, or the Collateral, which change
could have a Material Adverse Effect, or otherwise adversely affect the prospect
for Lender to fully and punctually realize the full benefits conferred on Lender
by this Agreement, or the prospect of repayment of all Obligations.

 

12.13 Adverse Change in Value of Collateral. The determination in good faith by
Lender that the security for the Obligations is or has become inadequate.

 

12.14 Prospect of Payment or Performance. The determination in good faith by
Lender that the prospect for payment or performance of any of the Obligations is
impaired for any reason.

 

12.15 Lock Box Account. (i) The determination in good faith by the Lender that
there has been a failure to perform or default in the performance by a Credit
Party of Section 2.1(e) of this Agreement; or (ii) the failure of the Borrower
to cause sufficient funds to be on deposit in the Lock Box Account to permit the
Lender to withdraw payments at any such time payments are due to Lender by
Borrower pursuant hereto.

 

 
70


--------------------------------------------------------------------------------




 

13. REMEDIES.

 

(a) Upon the occurrence and during the continuance of an Event of Default,
Lender shall have all rights, powers and remedies set forth in the Loan
Documents, in any written agreement or instrument (other than this Agreement or
the Loan Documents) relating to any of the Obligations or any security therefor,
or as otherwise provided at law or in equity. Without limiting the generality of
the foregoing, Lender may, at its option, upon the occurrence and during the
continuance of an Event of Default, declare its commitments to Borrower to be
terminated and all Obligations to be immediately due and payable; provided,
however, that upon the occurrence of an Event of Default under either Section
12.6, “Assignment for Creditors”, or Section 12.7, “Bankruptcy”, all commitments
of Lender to Borrower shall immediately terminate and all Obligations shall be
automatically due and payable, all without demand, notice or further action of
any kind required on the part of Lender. The Credit Parties hereby waive any and
all presentment, demand, notice of dishonor, protest, and all other notices and
demands in connection with the enforcement of Lender’s rights under the Loan
Documents, and hereby consents to, and waives notice of release, with or without
consideration, of the Credit Parties or of any Collateral, notwithstanding
anything contained herein or in the Loan Documents to the contrary.

 

(b) No Event of Default shall be waived by Lender, except and unless such waiver
is in writing and signed by Lender. No failure or delay on the part of Lender in
exercising any right, power or remedy hereunder shall operate as a waiver of the
exercise of the same or any other right at any other time; nor shall any single
or partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder. There shall be no obligation on the part of Lender to exercise any
remedy available to Lender in any order. The remedies provided for herein are
cumulative and not exclusive of any remedies provided at law or in equity. The
Credit Parties agree that in the event that Borrower fails to perform, observe
or discharge any of its Obligations or liabilities under this Agreement, the
Revolving Note, and other Loan Documents, or any other agreements with Lender,
no remedy of law will provide adequate relief to Lender, and further agrees that
Lender shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.

 

(c) Upon each occurrence of a default or an Event of Default pursuant to Section
12.15, in addition to any other rights or remedies the Lender may have under the
Loan Documents or applicable law, the Lender shall have the right, but not the
obligation, to cause the Borrower to pay to Lender a penalty in cash in an
amount equal to ten percent (10%) of the outstanding amount of the Obligations
as of the time of each said default or Event of Default. The penalty provided in
this Section 13(c) shall be applied and be added to the Obligations: (i) upon
the occurrence of each single default or Event of Default pursuant to Section
12.15 and; (ii) in the event that any single default or Event of Default
continues for a period of longer than thirty (30) days, the penalty provided in
this Section shall be immediately applied upon the expiration of each subsequent
thirty (30) day period and shall continue to be applied upon the expiration of
each subsequent thirty (30) day period until such default or Event of Default is
cured by the Borrower to the satisfaction of the Lender, in its sole discretion.
In connection with the penalty described herein, the Lender need not provide,
and the Borrower hereby waives, any presentment, demand, protest or other notice
of any kind, and the Lender may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law. Nothing herein shall limit
Lender’s right to pursue any other remedies available to it at law or in equity
including a decree of specific performance and/or injunctive relief with respect
to causing Borrower to comply with the terms and conditions of Section 2.1(e).

 

 
71


--------------------------------------------------------------------------------




 

14. MISCELLANEOUS.

 

14.1 Obligations Absolute. None of the following shall affect the Obligations of
the Credit Parties to Lender under this Agreement or Lender’s rights with
respect to the Collateral:

 

(a) acceptance or retention by Lender of other property or any interest in
property as security for the Obligations;

 

(b) release by Lender of all or any part of the Collateral or of any party
liable with respect to the Obligations (other than Borrower);

 

(c) release, extension, renewal, modification or substitution by Lender of the
Revolving Note, or any note evidencing any of the Obligations; or

 

(d) failure of Lender to resort to any other security or to pursue the Credit
Parties or any other obligor liable for any of the Obligations before resorting
to remedies against the Collateral.

 

14.2 Entire Agreement. This Agreement and the other Loan Documents: (i) are
valid, binding and enforceable against the Credit Parties and Lender in
accordance with its provisions and no conditions exist as to their legal
effectiveness; (ii) constitute the entire agreement between the parties; and
(iii) are the final expression of the intentions of the Credit Parties and
Lender. No promises, either expressed or implied, exist between the Credit
Parties and Lender, unless contained herein or in the Loan Documents. This
Agreement and the Loan Documents supersede all negotiations, representations,
warranties, commitments, offers, contracts (of any kind or nature, whether oral
or written) prior to or contemporaneous with the execution hereof.

 

14.3 Amendments; Waivers. No amendment, modification, termination, discharge or
waiver of any provision of this Agreement or of the Loan Documents, or consent
to any departure by the Credit Parties therefrom, shall in any event be
effective unless the same shall be in writing and signed by Lender, and then
such waiver or consent shall be effective only for the specific purpose for
which given.

 

14.4 WAIVER OF DEFENSES. THE CREDIT PARTIES WAIVE EVERY PRESENT AND FUTURE
DEFENSE, CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH THE CREDIT PARTIES MAY
HAVE AS OF THE DATE HEREOF TO ANY ACTION BY LENDER IN ENFORCING THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS. THE CREDIT PARTIES WAIVE ANY IMPLIED COVENANT OF
GOOD FAITH AND RATIFIES AND CONFIRMS WHATEVER LENDER MAY DO PURSUANT TO THE
TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS OF THE DATE OF THIS
AGREEMENT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER GRANTING ANY
FINANCIAL ACCOMMODATION TO BORROWER.

 

 
72


--------------------------------------------------------------------------------




 

14.5 WAIVER OF JURY TRIAL. LENDER AND CREDIT PARTIES, AFTER CONSULTING OR HAVING
HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE, IRREVOCABLY, THE RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY
LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT, THE REVOLVING NOTE, ANY LOAN DOCUMENT OR ANY OF THE OBLIGATIONS,
THE COLLATERAL, OR ANY OTHER AGREEMENT EXECUTED OR CONTEMPLATED TO BE EXECUTED
IN CONJUNCTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT OR COURSE OF
DEALING IN WHICH LENDER AND CREDIT PARTIES ARE ADVERSE PARTIES. THIS PROVISION
IS A MATERIAL INDUCEMENT FOR LENDER GRANTING ANY FINANCIAL ACCOMMODATION TO
BORROWER.

 

14.6 MANDATORY FORUM SELECTION. TO INDUCE LENDER TO MAKE THE LOANS, CREDIT
PARTIES IRREVOCABLY AGREE THAT ANY DISPUTE ARISING UNDER, RELATING TO, OR IN
CONNECTION WITH, DIRECTLY OR INDIRECTLY, THIS AGREEMENT OR RELATED TO ANY MATTER
WHICH IS THE SUBJECT OF OR INCIDENTAL TO THIS AGREEMENT ANY OTHER LOAN DOCUMENT,
OR THE COLLATERAL (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH OF CONTRACT OR
TORT) SHALL, EXCEPT AS HEREINAFTER PROVIDED, BE SUBJECT TO THE EXCLUSIVE
JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN BROWARD
COUNTY, FLORIDA; PROVIDED, HOWEVER, LENDER MAY, AT LENDER’S SOLE OPTION, ELECT
TO BRING ANY ACTION IN ANY OTHER JURISDICTION. THIS PROVISION IS INTENDED TO BE
A “MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY AND INTERPRETED CONSISTENT
WITH FLORIDA LAW. BORROWER HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION AND
VENUE OF ANY STATE OR FEDERAL COURT HAVING ITS SITUS IN SAID COUNTY (OR TO ANY
OTHER JURISDICTION OR VENUE, IF LENDER SO ELECTS), AND WAIVES ANY OBJECTION
BASED ON FORUM NON CONVENIENS. CREDIT PARTIES HEREBY WAIVE PERSONAL SERVICE OF
ANY AND ALL PROCESS AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO BORROWER, AS SET FORTH
HEREIN OR IN THE MANNER PROVIDED BY APPLICABLE STATUTE, LAW, RULE OF COURT OR
OTHERWISE.

 

14.7 Usury Savings Clause. Notwithstanding any provision in this Agreement or
the other Loan Documents, the total liability for payments of interest and
payments in the nature of interest, including, without limitation, all charges,
fees, exactions, or other sums which may at any time be deemed to be interest,
shall not exceed the limit imposed by the usury laws of the jurisdiction
governing this Agreement or any other applicable law. In the event the total
liability of payments of interest and payments in the nature of interest,
including, without limitation, all charges, fees, exactions or other sums which
may at any time be deemed to be interest, shall, for any reason whatsoever,
result in an effective rate of interest, which for any month or other interest
payment period exceeds the limit imposed by the usury laws of the jurisdiction
governing this Agreement, all sums in excess of those lawfully collectible as
interest for the period in question shall, without further agreement or notice
by, between, or to any party hereto, be applied to the reduction of the
outstanding principal balance of this Agreement immediately upon receipt of such
sums by the Lender, with the same force and effect as though the Borrower had
specifically designated such excess sums to be so applied to the reduction of
such outstanding principal balance and the Lender hereof had agreed to accept
such sums as a penaltyfree payment of principal; provided, however, that the
Lender may, at any time and from time to time, elect, by notice in writing to
the Borrower, to waive, reduce, or limit the collection of any sums in excess of
those lawfully collectible as interest rather than accept such sums as a
prepayment of the outstanding principal balance. It is the intention of the
parties that the Borrower do not intend or expect to pay nor does the Lender
intend or expect to charge or collect any interest under this Agreement greater
than the highest non-usurious rate of interest which may be charged under
applicable law.

 

 
73


--------------------------------------------------------------------------------




 

14.8 Assignability. Lender may at any time assign Lender’s rights in this
Agreement, the Revolving Note, any Loan Documents, the Obligations, or any part
thereof, and transfer Lender’s rights in any or all of the Collateral, all
without the Credit Parties’ consent or approval, and Lender thereafter shall be
relieved from all liability with respect to such instrument or Collateral so
transferred. In addition, Lender may at any time sell one or more participations
in the Loans, all without the Credit Parties’ consent or approval. The Credit
Parties may not sell or assign this Agreement, any Loan Document or any other
agreement with Lender, or any portion thereof, either voluntarily or by
operation of law, nor delegate any of its duties of obligations hereunder or
thereunder, without the prior written consent of Lender, which consent may be
withheld in Lender’s sole and absolute discretion. This Agreement shall be
binding upon Lender and the Credit Parties and their respective legal
representatives, successors and permitted assigns. All references herein to a
Credit Party shall be deemed to include any successors, whether immediate or
remote. In the case of a joint venture or partnership, the term “Borrower” or
“Credit Party” shall be deemed to include all joint venturers or partners
thereof, who shall be jointly and severally liable hereunder.

 

14.9 Confidentiality. Each of the Credit Parties shall keep confidential any
information obtained from Lender (except information publicly available or in
Credit Parties’ domain prior to disclosure of such information from Lender, and
except as required by applicable laws) and shall promptly return to the Lender
all schedules, documents, instruments, work papers and other written information
without retaining copies thereof, previously furnished by it as a result of this
Agreement or in connection herewith.

 

14.10 Publicity. Lender shall have the right to approve, before issuance, any
press release or any other public statement with respect to the transactions
contemplated hereby made by the Credit Parties; provided, however, that the
Credit Parties shall be entitled, without the prior approval of Lender, to issue
any press release or other public disclosure with respect to such transactions
required under applicable securities or other laws or regulations.
Notwithstanding the foregoing, the Credit Parties shall use its best efforts to
consult Lender in connection with any such press release or other public
disclosure prior to its release and Lender shall be provided with a copy thereof
upon release thereof. Lender shall have the right to make any press release with
respect to the transactions contemplated hereby without the Credit Parties’
approval. In addition, with respect to any press release to be made by Lender,
Borrower hereby authorizes and grants blanket permission to Lender to include
the Borrower’s stock symbol, if any, in any press releases. Borrower shall,
promptly upon request, execute any additional documents of authority or
permission as may be requested by Lender in connection with any such press
releases.

 

14.11 Binding Effect. This Agreement shall become effective upon execution by
the Credit Parties and Lender.

 

 
74


--------------------------------------------------------------------------------




 

14.12 Governing Law. Except in the case of the Mandatory Forum Selection Clause
in Section 14.6 above, which clause shall be governed and interpreted in
accordance with Florida law, this Agreement, the Loan Documents and the
Revolving Note shall be delivered and accepted in, and shall be deemed to be
contracts made under and governed by, the internal laws of the State of Nevada,
and for all purposes shall be construed in accordance with the laws of the State
of Nevada, without giving effect to the choice of law provisions of such State.
The governing law provisions of this Section 14.12 are a material inducement for
Lender to enter into this Agreement, and the Borrower hereby agrees,
acknowledges and understands that the Lender would not have entered into this
Agreement, nor made or provided the Loans, without the full agreement and
consent of the Credit Parties, with full knowledge and understanding, that
except in the case of the Mandatory Forum Selection Clause in Section
14.6 above, which clause shall be governed and interpreted in accordance with
Florida law, this Agreement, and each of the Loan Documents, shall be governed
by the internal laws of the State of Nevada, and for all purposes shall be
construed in accordance with the laws of the State of Nevada, without giving
effect to the choice of law provisions. In this regard, each of the Credit
Parties hereby acknowledges that it has reviewed this Agreement and all Loan
Documents, and specifically, this Section 14.12, with competent counsel selected
by the Credit Parties, and in that regard, each of the Credit Parties fully
understands the choice of law provisions set forth in this Section. In addition,
each of the Credit Parties agrees, and acknowledges that it has had an
opportunity to negotiate the terms and provisions of this Agreement and the
other Loan Documents with and through its counsel, and that the Credit Parties
have sufficient leverage and economic bargaining power, and have used such
leverage and economic bargaining power, to fairly and fully negotiate this
Agreement and the other Loan Documents in a manner that is acceptable to the
Credit Parties. Moreover, because of the material nature of this choice of law
provision in inducing Lender to enter into this Agreement and to make the Loans
to the Credit Parties, each of the Credit Parties hereby fully and absolutely
waives any and all rights to make any claims, counterclaims, defenses, to raise
or make any arguments (including any claims, counterclaims, defenses, or
arguments based on grounds of public policy, unconscionability, or implied
covenants of fair dealing and good faith), or to otherwise undertake any
litigation strategy or maneuver of any nature or kind that would result in, or
which otherwise seeks to, invalidate this choice of law provision, or that would
otherwise result in or require the application of the laws of any other State
other than the State of Nevada in the interpretation or governance of this
Agreement or any other Loan Documents (except for the Mandatory Forum Selection
clause in Section 14.6 hereof). Each of the Credit Parties has carefully
considered this Section 14.12 and has carefully reviewed its application and
effect with competent counsel, and in that regard, fully understands and agrees
that Lender would not have entered into this Agreement, nor made the Loans,
without the express agreement and acknowledgement of each of the Credit Parties
to this choice of law provision, and the express waivers set forth herein.

 

14.13 Enforceability. Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by, unenforceable or
invalid under any jurisdiction, such provision shall as to such jurisdiction, be
severable and be ineffective to the extent of such prohibition or invalidity,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

 
75


--------------------------------------------------------------------------------




 

14.14 Survival of Borrower’s Representations. All covenants, agreements,
representations and warranties made by the Credit Parties herein shall,
notwithstanding any investigation by Lender, be deemed material and relied upon
by Lender and shall survive the making and execution of this Agreement and the
Loan Documents and the issuance of the Revolving Note, and shall be deemed to be
continuing representations and warranties until such time as the Credit Parties
have fulfilled all of its Obligations to Lender, and Lender has been
indefeasibly paid in full. Lender, in extending financial accommodations to
Borrower, is expressly acting and relying on the aforesaid representations and
warranties.

 

14.15 Extensions of Lender’s Commitment and the Revolving Note. This Agreement
shall secure and govern the terms of any extensions or renewals of Lender’s
commitment hereunder and the Revolving Note pursuant to the execution of any
modification, extension or renewal note executed by Borrower, consented and
agreed to by the Guarantors, and accepted by Lender in its sole and absolute
discretion in substitution for the Revolving Note.

 

14.16 Time of Essence. Time is of the essence in making payments of all amounts
due Lender under this Agreement and in the performance and observance by the
Credit Parties of each covenant, agreement, provision and term of this
Agreement.

 

14.17 Execution. This Agreement may be executed in one or more counterparts, all
of which taken together shall be deemed and considered one and the same
Agreement. In the event that any signature of this Agreement or any other Loan
Documents is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format file or other similar format file, such signature shall be deemed
an original for all purposes and shall create a valid and binding obligation of
the party executing same with the same force and effect as if such facsimile or
“.pdf” signature page was an original thereof. Notwithstanding the foregoing,
Lender shall not be obligated to accept any document or instrument signed by
facsimile transmission or by e-mail delivery of a “.pdf” format file or other
similar format file as an original, and may in any instance require that an
original document be submitted to Lender in lieu of, or in addition to, any such
document executed by facsimile transmission or by e-mail delivery of a “.pdf”
format file or other similar format file.

 

 
76


--------------------------------------------------------------------------------




 

14.18 Notices. Any notices, consents, waivers, or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and in each case properly addressed to the party to receive the same in
accordance with the information below, and will be deemed to have been
delivered: (i) if mailed by certified mail, return receipt requested, postage
prepaid and properly addressed to the address below, then three (3) Business
Days after deposit of same in a regularly maintained U.S. Mail receptacle; or
(ii) if mailed by Federal Express, UPS or other nationally recognized overnight
courier service, overnight delivery, then one (1) Business Day after deposit of
same in a regularly maintained receptacle of such overnight courier; or (iii) if
hand delivered, then upon hand delivery thereof to the address indicated on or
prior to 5:00 p.m., EST, on a Business Day. Any notice hand delivered after 5:00
p.m., EST, shall be deemed delivered on the following Business Day.
Notwithstanding the foregoing, notice, consents, waivers or other communications
referred to in this Agreement may be sent by facsimile, e-mail, or other method
of delivery, but shall be deemed to have been delivered only when the sending
party has confirmed (by reply e-mail or some other form of written confirmation)
that the notice has been received by the other party. The addresses and
facsimile numbers for such communications shall be as set forth below, unless
such address or information is changed by a notice conforming to the
requirements hereof. No notice to or demand on Borrower in any case shall
entitle Borrower to any other or further notice or demand in similar or other
circumstances:

  

If to any Credit Party:

The Pulse Network, Inc.

 

437 Turnpike Street

 

Canton, MA 02021

 

Attention: Mr. Stephen Saber, CEO

 

E-Mail: ssaber@thepulsenetwork.com

   

With a copy to:

Thomas Puzzo, Esq.

 

3823 44th Ave

 

Seattle, WA 98105

 

E-Mail: tpuzzo@msn.com

   

If to the Lender:

TCA Global Credit Master Fund, LP

 

3960 Howard Hughes Parkway, Suite 500

 

Las Vegas, Nevada 89169

 

Attention: Robert Press, Director

 

E-Mail: bpress@tcaglobalfund.com

   

With a copy to:

TCA Global Credit Master Fund, LP

 

19950 W. Country Club Dr., First Floor

 

Aventura, FL 33180

 

Attention: Robert Press, Director

 

E-Mail: bpress@tcaglobalfund.com

   

With a copy to:

David Kahan, P.A.

 

6420 Congress Ave., Suite 1800

 

Boca Raton, Florida 33487 Telephone: (561) 672-8330

Facsimile: (561) 672-8301

E-Mail: david@dkpalaw.com

 

 
77


--------------------------------------------------------------------------------




  

14.19 Indemnification. As a material inducement for Lender to enter into this
Agreement, the Credit Parties agree to defend, protect, indemnify and hold
harmless Lender, and its parent companies, Subsidiaries, Affiliates, divisions,
and their respective attorneys, officers, directors, agents, shareholders,
members, partners, employees, and representatives, and the predecessors,
successors, assigns, personal representatives, heirs and executors of each of
them (including those retained in connection with the transactions contemplated
by this Agreement) (each, a “Lender Indemnitee” and collectively, the “Lender
Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, Proceedings, suits, claims, costs,
expenses and distributions of any kind or nature (including the disbursements
and the reasonable fees of counsel and paralegals for each Lender Indemnitee
thereto throughout all trial and appellate levels, bankruptcy Proceedings,
mediations, arbitrations, administrative hearings and at all other levels and
tribunals), which may be imposed on, incurred by, or asserted against, any
Lender Indemnitee (whether direct, indirect or consequential and whether based
on any federal, state or local laws or regulations, including securities,
Environmental Laws and commercial laws and regulations, under common law or in
equity, or based on contract, tort, or otherwise) in any manner relating to or
arising out of this Agreement or any of the Loan Documents, or any act, event or
transaction related or attendant thereto, the preparation, execution and
delivery of this Agreement and the Loan Documents, including the making or
issuance and management of the Loans, the use or intended use of the proceeds of
the Loans, the enforcement of Lender’s rights and remedies under this Agreement,
the Loan Documents, the Revolving Note, any other instruments and documents
delivered hereunder, or under any other agreement between Borrower and Lender.
To the extent that the undertaking to indemnify set forth in the preceding
sentence may be unenforceable because it violates any law or public policy, the
Credit Parties shall satisfy such undertaking to the maximum extent permitted by
applicable law. Any liability, obligation, loss, damage, penalty, cost or
expense covered by this indemnity shall be paid to each Lender Indemnitee on
demand, and, failing prompt payment, shall, together with interest thereon at
the Default Rate from the date incurred by each Lender Indemnitee until paid by
Borrower, be added to the Obligations of Borrower and be secured by the
Collateral. The provisions of this Section shall survive the satisfaction and
payment of the other Obligations and the termination of this Agreement.

 

14.20 Release. In consideration of the mutual promises and covenants made
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby, each
Credit Party hereby agrees to fully, finally and forever release and forever
discharge and covenant not to sue the Lender Indemnitees, and each one of them,
from any and all debts, fees, attorneys’ fees, liens, costs, expenses, damages,
sums of money, accounts, bonds, bills, covenants, promises, judgments, charges,
demands, claims, causes of action, Proceedings, suits, liabilities, expenses,
obligations or contracts of any kind whatsoever, whether in law or in equity,
whether asserted or unasserted, whether known or unknown, fixed or contingent,
under statute or otherwise, from the beginning of time through the Effective
Date, including any and all claims relating to or arising out of any financing
transactions, credit facilities, notes, debentures, security agreements, and
other agreements, including each of the Loan Documents, entered into by the
Credit Parties with Lender and any and all claims that the Credit Parties do not
know or suspect to exist, whether through ignorance, oversight, error,
negligence, or otherwise, and which, if known, would materially affect their
decision to enter into this Agreement or the related Loan Documents. The
provisions of this Section shall survive the satisfaction and payment of the
other Obligations and the termination of this Agreement.

 

 
78


--------------------------------------------------------------------------------




 

14.21 Interpretation. If any provision in this Agreement requires judicial or
similar interpretation, the judicial or other such body interpreting or
construing such provision shall not apply the assumption that the terms hereof
shall be more strictly construed against one party because of the rule that an
instrument must be construed more strictly against the party which itself or
through its agents prepared the same. The parties hereby agree that all parties
and their agents have participated in the preparation hereof equally.

 

14.22 Compliance with Federal Law. The Credit Parties shall: (i) ensure that no
Person who owns a controlling interest in or otherwise controls the Credit
Parties is or shall be listed on the Specially Designated Nationals and Blocked
Person List or other similar lists maintained by the Office of Foreign Assets
Control (“OFAC”), the Department of the Treasury, included in any Executive
Orders or any other similar lists from any Governmental Authority; (ii) not use
or permit the use of the proceeds of the Loans to violate any of the foreign
asset control regulations of OFAC or any enabling statute or Executive Order
relating thereto, or any other similar national or foreign governmental
regulations; and (iii) comply with all applicable Lender Secrecy Act (“BSA”)
laws and regulations, as amended. As required by federal law and Lender’s
policies and practices, Lender may need to obtain, verify and record certain
customer identification information and documentation in connection with opening
or maintaining accounts or establishing or continuing to provide services.

 

14.23 Consents. With respect to any provisions of this Agreement or any other
Loan Documents which require the consent or approval of Lender, unless expressly
otherwise provided in any such provision, such consent or approval may be
granted, conditioned, or withheld by Lender in its sole and absolute discretion.
In any event, when any consent or approval of Lender is required under this
Agreement or any other Loan Documents, the Credit Parties shall not be entitled
to make any claim for, and the Credit Parties hereby expressly waives any claim
for, damages incurred by the Credit Parties by reason of Lender’s granting,
conditioning or withholding any such consent or approval, and the Credit
Parties’ sole and absolute remedy with respect thereto shall be an action for
specific performance. To the extent any consent or approval is given by Lender
under any provision hereunder or under any other Loan Documents, such consent or
approval shall only be applicable to the specific instance to which it relates
and shall not be deemed to be a continuing or future consent or approval, and
any such consent or approval shall not impose any liability or warranty
obligation on the Lender.

 

 
79


--------------------------------------------------------------------------------




  

14.24 Non-U.S. Status. THE LENDER IS A NON-U.S. PERSON AS THAT TERM IS DEFINED
IN THE UNITED STATES INTERNAL REVENUE CODE. IT IS HEREBY AGREED AND UNDERSTOOD
THAT THE OBLIGATIONS HEREUNDER MAY BE SOLD OR RESOLD ONLY TO NON-U.S. PERSONS.
THE INTEREST PAYABLE HEREUNDER IS PAYABLE ONLY OUTSIDE THE UNITED STATES. ANY
U.S. PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS UNDER THE
UNITED STATES INCOME TAX LAW.

 

14.25 Escrow for Super G Loan. In connection with the funding of the initial
Revolving Loan funded hereunder on the Effective Date, the Lender shall withhold
from the Revolving Loan proceeds, an amount of $210,000 (the “Withheld Amount”).
The Withheld Amount shall be held by David Kahan, P.A., as “Escrow Agent”
hereunder, and shall only be released as follows: (i) within five (5) Business
Days after December 31, 2014, Credit Parties shall obtain and deliver to Lender
and Escrow Agent, a payoff letter from Super G to pay off the Super G Loan in
full (such payoff letter shall include a payoff amount with a “good thru” date,
per diem interest, wire instructions as to where the payoff is to be sent, and a
clear statement from Super G that upon receipt of the payoff sums pursuant to
such payoff letter, the Super G Liens shall be terminated); and (ii) upon
receipt of such payoff letter, Escrow Agent shall and is hereby authorized and
directed to use the Withheld Amount to pay off the Super G Loan in full pursuant
to such payoff letter, and any portion of the Withheld Amount then remaining in
Escrow Agent’s possession shall be disbursed to Borrower. Until the Withheld
Amount is fully disbursed to the applicable Persons in accordance with this
Section 14.25, all amounts at any time comprising the Withheld Amount shall be
additional security for all Obligations of the Credit Parties to Lender under
this Agreement and all other Loan Documents, and be secured by the Security
Agreements and other applicable Loan Documents. In that regard, in the event,
prior to disbursement of the Withheld Amount as hereby contemplated, an Event of
Default shall occur under this Agreement or any other Loan Documents, the Lender
may, in its sole discretion, direct the Escrow Agent to disburse the Withheld
Amount, or any portion thereof then in Escrow Agent’s possession, to Lender to
be applied against the Obligations hereunder. Notwithstanding anything contained
in this Section 14.25 to the contrary, in the event the Credit Parties have
indefeasibly paid all Obligations they have to Lender under this Agreement and
all other Loan Documents in full, and there is no further commitments by the
Lender to advance funds to the Credit Parties under this Agreement or any other
Loan Documents, then in such event and at such time, any portion of the Withheld
Amount then in Escrow Agent’s possession shall be released to the Borrower.

 

14.26 Matters Relating to Escrow Agent.

 

(a) The Escrow Agent undertakes to perform only such duties as are expressly set
forth herein and no implied duties or obligations shall be read into this
Agreement against the Escrow Agent. Escrow Agent agrees to hold the Withheld
Amount (the “Escrowed Property”) in a non-interest bearing account and to
release same only in accordance with the terms and conditions set forth in this
Agreement and only upon a written direction from Lender.

 

 
80


--------------------------------------------------------------------------------




 

(b) The Escrow Agent may act in reliance upon any writing or instrument
(including e-mail) or signature which it, in good faith, believes to be genuine,
may assume the validity and accuracy of any statement or assertion contained in
such a writing or instrument, and may assume that any Person purporting to give
any writing, notice, advice or instructions in connection with the provisions
hereof has been duly authorized to do so. The Escrow Agent shall not be liable
in any manner for the sufficiency or correctness as to form, manner, and
execution, or validity of any instrument deposited in this escrow or given to
Escrow Agent under this Agreement, nor as to the identity, authority, or right
of any Person executing the same; and its duties hereunder shall be limited to
the safekeeping of the Escrowed Property, and for the disposition of the same in
accordance with this Agreement. Escrow Agent shall not be deemed to have
knowledge of any matter or thing unless and until Escrow Agent has actually
received written notice of such matter or thing and Escrow Agent shall not be
charged with any constructive notice whatsoever.

 

(c) Escrow Agent shall hold in escrow, pursuant to this Agreement, the Escrowed
Property actually delivered and received by Escrow Agent hereunder, and Escrow
Agent shall not be obligated to ascertain the existence of (or initiate recovery
of) any other property other than property actually received by Escrow Agent. If
all or any portion of the Escrowed Property is in the form of a check or in any
other form other than cash, Escrow Agent shall deposit same as required but
shall not be liable for the nonpayment thereof, nor responsible to enforce
collection thereof. Escrow Agent shall not be liable for failure of any
financial institution where the Escrowed Property is deposited.

 

(d) In the event instructions from Lender, any Credit Parties, or any other
Person would require Escrow Agent to expend any monies or to incur any cost,
Escrow Agent shall be entitled to refrain from taking any action until it
receives payment for such costs. It is agreed that the duties of Escrow Agent
are purely ministerial in nature and shall be expressly limited to the
safekeeping of the Escrowed Property and for the disposition of same in
accordance with this Agreement. The Credit Parties and Lender, jointly and
severally, each hereby indemnifies Escrow Agent and holds it harmless from and
against any and all claims, actions, liabilities, costs and other expenses of
any nature or kind, which it may incur or with which it may be threatened,
directly or indirectly, including all attorneys’ fees and costs of litigation,
arising from or in any way connected with this Agreement or which may result
from Escrow Agent’s following of instructions from Lender in accordance with
this Agreement, except those arising as a result of Escrow Agent’s gross
negligence or willful misconduct. Escrow Agent shall be vested with a lien on
all Escrowed Property under the terms of this Agreement, for indemnification,
attorneys’ fees, court costs and all other costs and expenses arising from any
such claims or expenses, interpleader or otherwise, or other expenses, fees or
charges of any character or nature, which may be incurred by Escrow Agent by
reason of disputes arising between the Lender and the Credit Parties, or any
other Person, as to the correct interpretation of this Agreement, and
instructions given to Escrow Agent hereunder, or otherwise, with the right of
Escrow Agent, regardless of the instruments aforesaid and without the necessity
of instituting any proceeding, to hold any property hereunder until and unless
said additional expenses, fees and charges shall be fully paid. Any fees and
costs charged by the Escrow Agent for serving hereunder shall be paid by the
Credit Parties.

  

 
81


--------------------------------------------------------------------------------




 

(e) In the event Escrow Agent shall be uncertain as to its duties or rights
hereunder or shall receive instructions, claims or demands from Lender, any
Credit Parties or from any other Person with respect to the Escrowed Property,
which, in Escrow Agent’s sole opinion, are in conflict with each other or with
any provision of this Agreement, Escrow Agent shall be entitled to refrain from
taking any action until it shall be directed otherwise in writing by Lender and
the Credit Parties and said other Persons, if any, or by a final order or
judgment of a court of competent jurisdiction. If any of the parties shall be in
disagreement about the interpretation of this Agreement, or about the rights and
obligations, or the propriety of any action contemplated by the Escrow Agent
hereunder, the Escrow Agent may, at its sole discretion, deposit the Escrowed
Property with a court having jurisdiction over this Agreement, and, upon
notifying all parties concerned of such action, all liability on the part of the
Escrow Agent shall fully cease and terminate. The Escrow Agent shall be
indemnified by the Lender and the Credit Parties for all costs, including
reasonable attorneys’ fees, in connection with the aforesaid proceeding, and
shall be fully protected in suspending all or a part of its activities under
this Agreement until a final decision or other settlement in the proceeding is
received. In the event Escrow Agent is joined as a party to a lawsuit by virtue
of the fact that it is holding the Escrowed Property, Escrow Agent shall, at its
sole option, either: (i) tender the Escrowed Property in its possession to the
registry of the appropriate court; or (ii) disburse the Escrowed Property in its
possession in accordance with the court’s ultimate disposition of the case, and
Lender and the Credit Parties hereby, jointly and severally, indemnify and hold
Escrow Agent harmless from and against any damages or losses in connection
therewith including, but not limited to, reasonable attorneys’ fees and court
costs at all trial and appellate levels.

 

(f) The Escrow Agent may consult with counsel of its own choice (and the costs
of such counsel shall be paid by the Credit Parties and Lender) and shall have
full and complete authorization and protection for any action taken or suffered
by it hereunder in good faith and in accordance with the opinion of such
counsel. The Escrow Agent shall not be liable for any mistakes of fact or error
of judgment, or for any actions or omissions of any kind, unless caused by its
willful misconduct or gross negligence.

 

(g) The Escrow Agent may resign upon ten (10) days’ written notice to the
parties in this Agreement. If a successor Escrow Agent is not appointed by the
Lender and Borrower within this ten (10) day period, the Escrow Agent may
petition a court of competent jurisdiction to name a successor.

 

(h) Conflict Waiver. The Credit Parties hereby acknowledge that the Escrow Agent
is counsel to the Lender in connection with the transactions contemplated and
referred herein. The Credit Parties agree that in the event of any dispute
arising in connection with this Agreement or otherwise in connection with any
transaction or agreement contemplated and referred herein, the Escrow Agent
shall be permitted to continue to represent the Lender and the Credit Parties
will not seek to disqualify such counsel and waive any objection the Credit
Parties might have with respect to the Escrow Agent acting as the Escrow Agent
pursuant to this Agreement. The Lender and the Credit Parties acknowledge and
agree that nothing in this Agreement shall prohibit Escrow Agent from: (i)
serving in a similar capacity on behalf of others; or (ii) acting in the
capacity of attorneys for one or more of the parties hereto in connection with
any matter.

 

14.27 Joint and Several Liability. The liability of Borrower, Guarantors, and
all other Credit Parties hereunder for the Obligations, or for the performance
of any other term, condition, covenant or agreement of any of them hereunder or
under any other Loan Documents, shall be joint and several.

 

[REMAINDER OF PAGE LEFT BLANK, SIGNATURE PAGE FOLLOWS]

 

 
82


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, Borrower and Lender have executed this Credit Agreement as
of the date first above written.

  

BORROWER:  

THE PULSE NETWORK, INC.,
a Nevada corporation

      By:   Name:   Title:  

 

LENDER:    

TCA GLOBAL CREDIT MASTER FUND, LP

        By: TCA Global Credit Fund GP, Ltd. Its: General Partner   By:   Name:
Robert Press   Title: Director  

 

 
83


--------------------------------------------------------------------------------




  

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing senior secured revolving credit
facility agreement as Guarantors, hereby consent and agree to said senior
secured revolving credit facility agreement and to the payment of the amounts
contemplated therein, documents contemplated thereby, representations and
warranties made therein, and to the provisions contained therein relating to
conditions to be fulfilled and obligations to be performed by them pursuant to
or in connection with said senior secured revolving credit facility agreement to
the same extent as if the undersigned were a party to said senior secured
revolving credit facility agreement.

 

GUARANTORS:    

THE PULSE NETWORK, INC.,
a Massachusetts corporation

        By:   Name:   Title:  

 

THE PULSE NETWORK MANAGEMENT, LLC,

  a Massachusetts limited liability company         By:

THE PULSE NETWORK, INC., a
Massachusetts corporation

        By:   Name:   Title:  

 

 
84


--------------------------------------------------------------------------------




  

INDEX OF EXHIBITS

 

Exhibit A

Form of Compliance Certificate

Exhibit B-1

Form of Guaranty (Corporate)

Exhibit C

Form of Irrevocable Transfer Agent Instructions

Exhibit D

Form of Pledge Agreement

Exhibit E

Form of Revolving Note

Exhibit F-1

Form of Security Agreement (Borrower)

Exhibit F-2

Form of Security Agreement (Subsidiary/Guarantor)

Exhibit G

Form of Validity Certificate

 

 
85


--------------------------------------------------------------------------------




 

INDEX OF SCHEDULES

 

Schedule 2.1

Merchant Processors

Schedule 7.1

Subsidiaries

Schedule 7.4

Capitalization Schedule 7.18 Real Property

Schedule 7.21 

IP Rights

Schedule 7.28 

Bank Accounts and Deposit Accounts

Schedule 7.29 

Places of Business

 

 
86


--------------------------------------------------------------------------------




 

Exhibit A

 

Form of Compliance Certificate

 

 

 
87


--------------------------------------------------------------------------------




 

Exhibit B-1

 

Form of Guaranty Agreement (Corporate)

 

 

 
88


--------------------------------------------------------------------------------




  

Exhibit C

 

Form of Irrevocable Transfer Agent Instructions

 

 

 
89


--------------------------------------------------------------------------------




 

Exhibit D

 

Form of Pledge Agreement

 

 

 
90


--------------------------------------------------------------------------------




 

Exhibit E

 

Form of Revolving Note

 

 

 
91


--------------------------------------------------------------------------------




  

Exhibit F-1

 

Form of Security Agreement – Borrower

 

 

 
92


--------------------------------------------------------------------------------




 

Exhibit F-2

 

Form of Security Agreement – Subsidiaries

 

 

 
93


--------------------------------------------------------------------------------




 

Exhibit G

 

Form of Validity Certificates

 

 

 
94


--------------------------------------------------------------------------------




 

Schedule 2.1

 

Merchant Processors Schedule 7.1

 

Subsidiaries

 

 

 
95


--------------------------------------------------------------------------------




  

Schedule 7.4

 

Capitalization

 

 

 
96


--------------------------------------------------------------------------------




 

Schedule 7.18

 

Real Property

 

 

 
97


--------------------------------------------------------------------------------




  

Schedule 7.21

 

IP Rights

 

 

 
98


--------------------------------------------------------------------------------




 

Schedule 7.28

 

Bank Accounts and Deposit Accounts

 

 

 
99


--------------------------------------------------------------------------------




  

Schedule 7.29

 

Places of Business

 

 

 

 

100

--------------------------------------------------------------------------------